         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 1 of 247




                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

 JANE DOES NOS. 1-46, individually and on
 behalf of all others similarly situated,
                                                            Judge Edgardo Ramos
                Plaintiffs,

        v.                                                   Case No. 1:20-cv-01288-ER

 PETER J. NYGARD, NYGARD INC.,
 NYGARD INTERNATIONAL
 PARTNERSHIP, AND NYGARD
 HOLDINGS LIMITED, TAN JAY                                   JURY TRIAL DEMANDED
 INTERNATIONAL LTD,

                Defendants.

                    FIRST AMENDED CLASS ACTION COMPLAINT

       This is a civil class action for damages under the United States Federal sex trafficking

statute, 18 U.S.C. §§ 1591, et seq. and other state and foreign laws, arising from Defendant Peter

J. Nygard’s (“Nygard”) rape, sexual assault, sexual battery, molestation, and/or sex trafficking of

Plaintiffs, Jane Does Nos. 1-46, and the other members of the Classes proposed below (the

“Class”), in the United States, the Commonwealth of the Bahamas, Canada, the United Kingdom,

and elsewhere around the world. Defendants (the corporate defendants are all referred to herein

as the “Nygard Companies”), using interstate and foreign commerce, conspired to and did recruit,

lure, and entice young, impressionable, and often impoverished children and women, with cash

payments and false promises of lucrative modeling opportunities or other career opportunities to

assault, rape, and sodomize them. Nygard used his considerable influence in the fashion industry,

his wealth, his power through corruption of officials, and a network of company employees under

his direction, to kidnap, groom and entice children and women. Defendants knew that Nygard

would use means of alcohol, drugs, force, fraud, and/or other forms of coercion to rape, sexually
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 2 of 247



assault, sexually batter, molest, and/or sex traffic these children and women and, in many cases,

with knowledge that they were younger than eighteen years old. Defendants knowingly benefited

from, and received value for, their participation in the conspiracy and/or venture and the Nygard

Companies knew, or should have known, that Nygard would rape, sexually assault, sexually batter,

molest, and/or sex traffic Jane Does Nos. 1-46 and the other Class members—many of whom were

under the age of eighteen.

       Defendants Nygard Inc. and Nygard International Partnership (“Nygard International”),

with their global headquarters near Times Square in New York City, Nygard Holdings Limited

(“Nygard Holdings”), and Tan Jay International LTD (“Tan Jay”) (collectively, the “Nygard

Companies”), were instrumental in knowingly aiding, abetting, facilitating, and participating in

Defendants’ decades-long sex trafficking scheme, while knowing, or in reckless disregard of the

fact, that Nygard would use means of force, fraud, and/or coercion, or knowing that the person had

not attained the age of eighteen years, to force vulnerable children and women to engage in

commercial sex acts in violation of the Trafficking Victim Protection Reauthorization Act

(“TVPRA”). The Nygard Companies also knowingly conspired with Nygard to commit rape,

sexual assault, molestation, and/or sexual battery in violation of various state and foreign laws,

including California, Florida, Canada, and the United Kingdom. Nygard owned, directly or

indirectly, all of these companies, controlled them, commingled funds, disregarded all corporate

formalities, and used them to commit his unlawful acts.

       Defendants’ destruction of innocent lives is immeasurable. When Defendants became

aware of the investigation into their conspiracy and/or sex trafficking venture, through Nygard and

other upper-level employees, they resorted to tactics of violence, intimidation, bribery, payoffs,




                                                2
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 3 of 247



and evidence destruction to attempt to silence the victims and to continue their conspiracy and/or

scheme.

                                        INTRODUCTION

       1.      The Nygard Companies, through Nygard and a close ring of upper-level executives

and employees, knowingly and continuously conspired with Nygard to enable, act as a front, and

conceal Nygard’s criminal activity.

       2.      Defendants have operated a continuing conspiracy and sex trafficking venture—

spanning at least five decades—between Nygard, upper-level employees of the Nygard Companies

including, without limitation, Vice Chairman, Jim Bennett, Executive Vice President, Rick

Wanzel, Executive Vice President and General Manager, David Paton, Director of Systems, Greg

Fenske, Princy Mathew, Kevin Carkner, Marketing and Promotions Director, Tiina Tulikorpi,

CEO, Sajjad Hudda, President and CEO, Denis LaPointe, Director of Human Resources, Wajma

Popal, corporate accountant, Lili Micic, and Property and/or General Managers of Marina Del Rey,

Angela and Marten Dyborn, and the Nygard Companies (for this Amended Complaint, “Nygard

Companies” includes predecessor entities and affiliates such as Tan Jay), resulting in a pattern and

practice of rape, sexual assault, sexual battery, molestation, and sex trafficking in countries across

the globe, including the United States, Canada, the Bahamas, the United Kingdom, and other

countries.

       3.      Nygard uses the Nygard Companies’ resources and brand to rape, sexually assault,

sexually batter, molest, and sex traffic children and women. In turn, the Nygard Companies,

through their executives and employees, have participated in and covered-up his crimes for

decades so that they can continue to benefit financially and professionally from Nygard’s name,

brand, and money.



                                                  3
            Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 4 of 247



          4.      Over the past decades, at least nine women in Canada and California have sued

Nygard or reported him to the authorities, alleging sexual misconduct.1 Another nine former

employees said in interviews that he had raped them, touched them in appropriately, or proposed

sex.2 In many instances, the Nygard Companies arranged to payoff these victims and forced them

to sign non-disclosure agreements to conceal Nygard’s crimes.

          5.      Scores of other victims have yet to come forward to report his crimes. Until

recently, Nygard has largely been able to silence his victims, with the help of the Nygard

Companies and their upper-level executives and employees, through various tactics including

intimidation, threats of retribution, bribery, payoffs, and forced non-disclosure agreements.

          6.      Nygard is, in his own words, a world-renowned fashion designer. By others,

Nygard “has been accused of abusive labor practices, tax evasion, sexual harassment and rape.”3

          7.      Nygard is the founder, chairman, figurehead, chief executive, and icon of the

Nygard Companies.4

          8.      Directly or indirectly, Nygard owned 100% of the Nygard Companies at the time

of the acts detailed in this Complaint.

          9.      Although Nygard has publicly stepped down from the Nygard Companies, he has

not divested his ownership interest in the Nygard Companies, and he continues to run and direct

the Nygard Companies from behind the scenes. A Canadian judge, in connection with the Nygard




1
 https://www.nytimes.com/2020/02/22/world/americas/peter-nygard-louis-
bacon.html?referringSource=articleShare
2
    https://www.nytimes.com/2020/02/25/us/peter-nygard-international-fbi-raid.html
3
 https://www.forbes.com/forbes/2010/1206/features-peter-nygard-sexual-harassment-answers-to-no-
one.html#236f0e30bc9b
4
  Unless otherwise specified, all of the allegations in Plaintiffs’ First Amended Complaint pertain to the
time period in which the acts detailed in the Complaint occurred.

                                                     4
            Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 5 of 247



Companies’ bankruptcy proceedings, has recently found that “[t]here is no evidence that Mr.

Nygard has indeed resigned, and 100 percent of the shares of the Nygard Group” are still owned

by him. Another source has confirmed that he is still running the Nygard Companies from his

Winnipeg home.

          10.      Nygard entirely controls each of the Nygard Companies. He calls all the shots and

is accountable to no one. His Board consists of himself and two division presidents.5

          11.      At Nygard’s direction, the Nygard Companies commingle funds and do not observe

corporate formalities.

          12.      Nygard is the Nygard Companies; the Nygard Companies are Nygard.

          13.      Indeed, Nygard proclaims in public filings that he and his businesses are “closely

associated in the public eye.”6

          14.      The Nygard Companies’ promotional materials and advertisements also make the

companies synonymous with “one man,” Nygard, who is featured individually on almost all

promotional materials and advertisements.7

          15.      Nygard and his businesses are “closely identified in the public mind, similar to

other fashion houses.”8

          16.      Nygard Inc. and Nygard International have their global headquarters near Times

Square in New York City.




5
 - https://www.forbes.com/forbes/2010/1206/features-peter-nygard-sexual-harassment-answers-to-no-
one.html#236f0e30bc9b
6
 Complaint at ¶ 31, Nygard, et al. v. Dipaolo, et al., No. 17-cv-60027 (S.D.N.Y. Jan. 5, 2017), at ¶¶ 1,
31.
7
    See, e.g., video at https://corporate.nygard.com/.
8
    See Complaint at ¶ 31, Nygard, et al. v. Dipaolo, et al., No. 17-cv-60027 (S.D. Fla. Jan. 5, 2017).

                                                         5
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 6 of 247



       17.     Nygard and his companies have repeatedly invoked the jurisdiction of the United

States courts by filing lawsuits in multiple United States courts, including this District.9

       18.     Nygard has a residence in New York City, which is above his flagship store near

Times Square. Nygard International leases this building.

       19.     Further, Jane Does Nos. 12, 13, 39, 41, and 46 were raped, sexually assaulted,

sexually battered, molested, and/or sex trafficked in New York.

       20.     Nygard also resides in Marina Del Rey, California where, as detailed throughout

this First Amended Complaint, Nygard also raped, sexually assaulted, sexually battered, molested,

and sex trafficked his victims, including Jane Does Nos. 9, 17, 21, 24, 25, 29, 20, 28, 43, and 45

and other members of the Class.

       21.     Nygard owns the companies Nygard NY Retail, LLC, Nygard Partners, LLC, and

Orion Asset Management, Inc., each of which is a New York corporation.

       22.     At the heart of this action is a continuing conspiracy between Nygard, upper-level

employees of the Nygard Companies including, without limitation, Vice Chairman, Jim Bennett,

Executive Vice President, Rick Wanzel, Executive Vice President and General Manager, David

Paton, Director of Systems, Greg Fenske, Princy Mathew, Kevin Carkner, Marketing and

Promotions Director, Tiina Tulikorpi, CEO, Sajjad Hudda, President and CEO, Denis LaPointe,

Director of Human Resources, Wajma Popal, corporate accountant, Lili Micic, and Property and/or

General Managers of Marina Del Rey, Angela and Marten Dyborn, and the Nygard Companies to

use the Nygard Companies to facilitate and enable the rape, sexual assault, sexual battery,


9
 See, e.g., Nygard, et al. v. Bacon, No. 1:19-cv-01559-LGS-KNF (S.D.N.Y. Feb. 19, 2019); Nygard, et al.
v. Dipaolo, et al., No. 17-cv-60027, 2017 WL 4303825 (S.D. Fla. Jan. 5, 2017); Nygard International
Partnership v. Feralio, No. B266683, 2017 WL 4784925 (Cal. Ct. App. Oct. 24, 2017); Nygard v. Jasper,
No. 8:15-cv-1939-T-33EAJ, 2016 WL 9526666 (M.D. Fla. Jan. 4, 2016); Nygard, Inc. v. Uusi-Kerttula,
159 Cal.App.4th 1027 (Cal. Ct. App. 2008); Nygard, Inc. v. Kustannusosakeyhtio Iltalehti, No. B192639,
2007 WL 1775963 (Cal. Ct. App. June 21, 2007).

                                                  6
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 7 of 247



molestation, and sex trafficking of children and women in the United States, the Bahamas, Canada,

the United Kingdom, and elsewhere around the world.

        23.     The Nygard Companies fund Nygard’s illegal sex trafficking conspiracy and

venture, and Nygard uses the Nygard Companies’ brand, resources, and promotional events to

facilitate the rape, sexual assault, molestation, and sexual battery of his victims and to recruit, lure,

and/or entice his victims and force, defraud, or coerce them, or knowing that the victim has not

attained the age of eighteen years, into engaging in commercial sex acts.

        24.     In turn, the Nygard Companies and their employees knowingly benefit from their

participation in and cover-up of Nygard’s conspiracy and/or sex trafficking venture by the

continued promotion of the Nygard brand, the propagation of his playboy image, and by using

Nygard’s full-time sex workers to render services to the Nygard Companies.

        25.     Nygard, conspiring with the employees referenced above, and the Nygard

Companies, use their resources and brand, engaged in a pattern and practice of rape, sexual assault,

molestation, and sexual battery, including recruiting, luring, enticing, and obtaining children and

women, and causing them through force, fraud or coercion, or knowing that the victim had not yet

attained the age of eighteen years, to engage in commercial sex acts through, among other means,

promising lucrative modeling opportunities and other career opportunities, providing cash

payments, drugging his victims, confiscating his victims’ passports, preventing his victims from

exiting the Nygard Cay property in the Bahamas and properties in the United States and Canada,

threatening victims with physical violence, and using physical force against them.

        26.     Nygard recruited, lured, and enticed some of his victims, as alleged herein, to

engage in commercial sex acts in, among other places, New York, California, and Florida. Jane

Does Nos. 12, 13, 39, 41, and 46 were raped, sexually assaulted, sexually battered, molested,



                                                   7
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 8 of 247



and/or sex trafficked in New York. Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 were

raped, sexually assaulted, sexually battered, molested, and/or sex trafficked in California. Jane

Doe No. 41 was raped, sexually assaulted, and/or sex trafficked in Florida.

         27.    The Nygard Companies have actual knowledge of Nygard’s unlawful commercial

sex acts and sexual assaults through him, as he is (and was during the relevant time periods herein)

the founder, chairman, and 100% owner of the Nygard Companies. Other high-ranking executives

and employees of the Nygard Companies also have direct knowledge of and have covered-up

Nygard’s criminal activity including, without limitation, the executives and employees identified

above.

         28.    One day after the Complaint in this matter was filed, high-ranking executives of the

Nygard Companies approached members of the corporate IT department and instructed them, at

Nygard’s direction, to “clean up” the corporate website10 and remove public access to corporate

social media accounts,11 including corporate webpages and videos promoting “pamper parties”

that are explicitly cited in Plaintiffs’ Complaint.

         29.    It was not until almost two weeks after the Complaint was filed, and after the FBI

served a subpoena on the Nygard entities, that the Nygard Companies finally issued an internal

memo instructing their employees to preserve evidence relevant to Nygard’s crimes.12




10
  The Nygard Companies’ Corporate website, including pages explicitly cited in Plaintiffs’ Complaint, is
no longer accessible by the public. See, e.g., https://corporate.nygard.com/about-nygard/
11
  The Nygard Companies have removed public access to social media accounts, including videos
explicitly cited in Plaintiffs’ Complaint, that promote “pamper parties” and Nygard’s playboy image.
See,e.g., https://www.youtube.com/watch?v=WPFz3_yfj2I.
12
  Ryan Thorpe, Internal memo tells Nygard employees to preserve documents, Winnipeg Free Press
(March 11, 2020), available at https://www.winnipegfreepress.com/local/internal-memo-tells-nygard-
employees-to-preserve-documents-568713862.html

                                                      8
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 9 of 247



          30.        Further, the Nygard Companies knowingly conspired, aided and abetted,

facilitated, and participated in Nygard’s illegal sex trafficking venture and/or conspiracy by being

integrally involved in the sex trafficking, assault, and rape of children and young women, examples

of which are listed below:

                a. Defendants used the Nygard Companies’ money, brand, and resources to facilitate

                     and commit rapes, sexual assaults, sexual batteries, molestations, and commercial

                     sex acts in the United States, Bahamas, Canada, the United Kingdom, and

                     elsewhere around the world.

                b. Defendants used the guise of modeling or other career opportunities with the

                     Nygard Companies to recruit, lure and entice young girls and women to locations

                     in New York, California, Winnipeg, Toronto, Montreal, and the Bahamas so that

                     Nygard could rape, sexually assault, sexually batter, molest, and sex traffic them.

                c.   Defendants hosted regular company events known as “pamper parties,”13 in the

                     Bahamas and California under the Nygard brand and with the Nygard Companies’

                     resources, to both promote the Nygard Companies’ brand and facilitate rape, sexual

                     assault, sexual battery, molestation, and commercial sex acts. In doing so, Nygard

                     was acting on behalf of the Nygard Companies, under the brand and reputation of

                     the Nygard Companies, and using the Nygard Companies to commit and cover-up

                     his crimes.

                d. Defendants used fraud and deceit to knowingly lure and entice children and women

                     to his Nygard Cay and Marina Del Rey properties under the false pretense of

                     attending “pamper parties” and promising, among other things, interviews for


13
     See https://www.youtube.com/watch?v=WPFz3_yfj2I

                                                      9
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 10 of 247



       lucrative modeling opportunities when, in fact, Nygard had no intention of fulfilling

       his empty promises.

  e.   The Nygard Companies funded Nygard’s “pamper parties” in California under the

       Nygard brand by using cash from the bank accounts of the Companies,

       headquartered in New York, routing the wires through New York, and using the

       money and resources to fund Defendants’ conspiracy and/or sex trafficking venture

       by purchasing supplies for “pamper parties,” paying employees and staff to work

       the “pamper parties” and recruit new victims at the “pamper parties,” and directly

       paying for commercial sex acts.

  f. The Nygard Companies funded Nygard’s “pamper parties” in the Bahamas under

       the Nygard brand by transferring cash from their bank account in Canada, routing

       it through New York, and depositing it in a Bahamian bank account that belongs to

       a Bahamian holding company called Nygard Holdings.

  g. The Nygard Companies used corporate accounts to pay for drugs, alcohol,

       entertainment, services, and food for the “pamper parties,” and also provided the

       cash that Nygard delivered to accomplices and victims to facilitate Nygard’s rape,

       sexual assault, sexual battery, molestation, and/or sex trafficking of children and

       young women.

  h. The Nygard Companies also paid all employees and staff, including accomplices

       who recruited and groomed children and women to engage in commercial sex acts,

       who worked the “pamper parties.”




                                         10
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 11 of 247



  i. The Nygard Companies paid, promoted, and/or advanced the careers of executives

     and employees so that they would “recruit” victims, turn a blind-eye to Nygard’s

     criminal activity, and/or cover-up his criminal activity.

  j. Nygard used the Nygard Companies’ boats, including but not limited to, the “Yves

     Lauren,” “Heesen MIRAGE,” and “Lady Hilkka,” at least one of which is docked

     in Florida, for months at a time, to transport drugs, liquor, and supplies for the

     “pamper parties.”

  k. Nygard used the Nygard Companies’ employees, resources, and the Nygard

     Companies’ customized “N-Force” jet to transport his victims to destinations in the

     United States, Canada, the Bahamas, and around the world including, without

     limitation, his residences and locations in the Bahamas, California, Florida, New

     York, Vancouver, Toronto, and Winnipeg.

  l. Nygard also used the Nygard Companies’ resources including, without limitation,

     the corporate jet, to smuggle women, drugs, liquor, and other supplies into and out

     of various jurisdictions including, without limitation, the United States, Canada,

     and the Bahamas.

  m. The victims that Nygard found most attractive and sexually desirable were forced

     through a combination of fraud, coercion, psychological force and manipulation,

     and physical force, or knowing that the victim had not attained the age of eighteen

     years, to become full-time sex workers, which he referred to as his “girlfriends.”

  n. Nygard’s “girlfriends” were coerced and enticed to move into his Nygard Cay,

     Marina Del Rey, and/or other properties with promises of money and/or future

     modeling or career opportunities, where they were not allowed to leave without his



                                      11
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 12 of 247



     express permission. They were forced to meet his every demand including, without

     limitation, “recruiting” new victims to attend his “pamper parties” and other events

     so that Defendants could continue their conspiracy and Nygard could continue his

     pattern and practice of raping, sexually assaulting, sexually bettering, molesting,

     and/or sex trafficking children and women.

  o. Nygard’s “girlfriends” were also forced to accompany him on Nygard Companies-

     sponsored fashion tours in the United States, Canada, and elsewhere around the

     world, where they were required to commit commercial sex acts that satisfied his

     perverse sexual desires, “recruit” new victims for him while on tour, and provide

     services to the Nygard Companies.

  p. Nygard’s “girlfriends” were always paid varying amounts of cash in United States

     currency, submitted to and provided by the Nygard Companies’ financial

     personnel, and paid directly by Nygard to help ensure their compliance and silence.

     Nygard’s longtime “girlfriends” were also put on the Nygard Companies’ official

     payroll. They were paid monthly through direct deposit with funds from a Nygard

     corporate account by the Nygard corporate accountant, often Lili Micic. They were

     required to submit invoices that stated that they were being paid for “modeling and

     promotional services”—even though they were full-time sex workers. Every

     payment had to be directly approved by Nygard himself. The amounts of their

     payments were based upon their level of servitude to Nygard, their ability to satisfy

     his sexual desires, and their ability to “recruit” new victims for him to rape, sexually

     assault, sexually batter, molest, and engage in commercial sex acts with.




                                       12
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 13 of 247



  q. Travel arrangements for Nygard’s “girlfriends” and victims were made and paid

     for through Nygard’s corporate travel department, which is headquartered in the

     United States.

  r. Nygard frequently took his “girlfriends” and victims to his New York City

     residence. He regularly forced his “girlfriends” to accompany him to “swingers”

     clubs in New York City. While at the “swingers” clubs, Nygard forced his

     “girlfriends” to find couples for him to have sex with. He then paid, forced, and/or

     coerced his “girlfriends” to have sex with other men, while he watched and engaged

     in sex with the men’s partners. Nygard treated sex like a currency.

  s. Nygard used employees paid by the Nygard Companies, using Company-owned

     computers, email, phones, and social-media accounts to lure his victims to locations

     in the United States, the Bahamas, Canada, and elsewhere around the world, so that

     Nygard could rape, sexually assault, sexually batter, molest, or use force, fraud and

     coercion, or knowing the victim had not attained the age of eighteen years, to cause

     them to engage in commercial sex acts.

  t. Nygard kept a database of potential victims that was maintained by the Nygard

     Companies’ corporate information technology (“IT”) department on the corporate

     server (mostly maintained in the United States). By the mid-2000s, this database

     was confirmed to have contained information on over 7,500 underage girls and

     women.

  u. The Nygard Companies and Nygard employed people to work at what Nygard

     referred to as Nygard’s Corporate Communications Coordinators (“ComCor”).

     Among other duties, ComCor employees were used to ensure that Nygard’s



                                      13
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 14 of 247



     potential victims attended the “pamper parties” by contacting them and arranging

     for their transportation to the parties. Thereafter, Nygard seduced, coerced, incited,

     paid, and promised these victims modeling and other career opportunities to rape,

     sexually assault, sexually batter, molest, or cause them to engage in commercial

     sex acts. All ComCor employees were paid by the Nygard Companies.

  v. Upon arrival at the gated Nygard Cay and Marina Del Rey properties, Nygard

     required his employees to “register” his victims with ComCor, which was in charge

     of planning and coordinating corporate events, by providing their personal

     information, such as their names, telephone numbers, email addresses, and the

     identities of the persons who invited them. They were also required to pose for

     headshots and full-body photographs. The pictures and registration forms, filled

     out by the Nygard Companies’ employees, were scanned and emailed directly to

     Nygard, so that he could review who was in attendance and rate or grade his

     potential victims, while sitting upstairs in his bedroom. Nygard would then use this

     information to select his potential victims, based upon the ratings he gave pursuant

     to his self-avowed standard of: “an eight in the face, and a nice toilet.”

  w. The information was then entered into a Company database by ComCor employees,

     at Nygard’s direction, so that Nygard had a ready list of “prospective recruits” who

     were potential victims to pursue at any given time. The database contains ratings

     or grades, information, and pictures of over 7,500 underage girls and women dating

     back to 1987. The database was hosted on a corporate server and was maintained




                                       14
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 15 of 247



               by the Nygard Companies’ IT department. Nygard’s head of IT, Daane Clifford,14

               was responsible for reviewing every single email sent to Nygard and had perhaps

               the most knowledge of any person other than Peter Nygard. At the young age of

               44, with no known serious health issues, Mr. Clifford died suddenly just a few

               months ago (just a few weeks after The New York Times was known to be

               investigating this story and had contacted Mr. Clifford). The family characterized

               his death as a “sudden passing.”

           x. Nygard’s ComCor was used to keep track of, make contact with, and lure potential

               victims to New York, Nygard Cay, Marina Del Rey, and other properties in Canada

               and the United States through the database. Nygard instructed the Company-paid

               employees to call and text potential victims to invite them to “pamper parties,”

               transport girls to and from the “pamper parties,” or to otherwise pay for their

               transportation.

           y. Nygard’s ComCor also used social media to post about “pamper parties” and to

               direct-message potential victims who met Nygard’s specifications to invite to

               “pamper parties.” Nygard’s ComCor knowingly recruited these victims for Nygard

               and were paid by the Nygard Companies, headquartered in New York, with cash

               routed through New York and paid out of the Nygard Companies’ corporate

               accounts.




14
  See https://www.linkedin.com/in/daane-clifford-9a180332/?originalSubdomain=ca; see also
https://www.dignitymemorial.com/obituaries/langley-bc/daane-clifford-8735816.

                                                  15
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 16 of 247



  z. Using the Nygard Companies’ resources, including United States currency,

     Nygard, on his own and through his direction to his employees, paid many of his

     victims for commercial sex acts.

  aa. Nygard used his financial resources, influence, power in the Bahamas, Canada, and

     United States, and psychological manipulation to intimidate his victims and to

     prevent his crimes from being reported. Those of his “girlfriends” who tried to

     leave him were harassed and threatened by Bahamian police who were on Nygard’s

     payroll (and who were paid with Nygard Companies’ United States currency).

  bb. Nygard and the Nygard Companies made a concentrated and deliberate effort to

     protect and conceal Nygard’s criminal activities. For example, Nygard initiated a

     scheme to purchase police protection and political cover in the Bahamas, using

     funds of the Nygard Companies, by making regular payments of tens of thousands

     of dollars to law enforcement, government officials, regulators, and even to a

     former Cabinet Minister who became the Prime Minister of the Bahamas. This

     scheme was so powerful and successful that victims who escaped Nygard Cay were

     often brought back to the Cay by the Bahamian police.

  cc. After a kidnapping and multi-day rape of a Canadian victim, Nygard’s nephew

     picked up the victim from a warehouse and instructed the victim not to call the

     Winnipeg police because Nygard “owns them.”

  dd. Nygard and the Nygard Companies, with knowledge of his criminal activity, also

     force all employees to sign mandatory non-disclosure agreements to attempt to




                                        16
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 17 of 247



                prevent them from reporting his illegal activity. Nygard and the Nygard Companies

                also threaten to sue or sue anyone who goes public with accusations against him.15

             ee. Nygard and the Nygard Companies, with knowledge of his criminal activity, have

                also paid-off numerous victims and forced them to sign non-disclosure agreements

                to conceal Nygard’s crimes.

             ff. Nygard used funds from the Nygard Companies to make political contributions and

                bribe and/or payoff government officials and law enforcement personnel to further

                Defendants’ conspiracy and/or sex trafficking venture and cover-up his crimes.

             gg. In an effort to reinforce fear, control, and dominance over his victims, Nygard

                regularly flaunted his political power to control the Bahamian police and the

                Bahamian government by inviting and parading government officials at his Nygard

                Cay property and in front of Nygard’s victims.

             hh. Nygard also paid people, using Nygard Company money, to intimidate his former

                “girlfriends” by slashing their tires, committing arson, paying police to threaten to

                arrest them, and by having them followed.

       31.      Nygard intentionally used the Nygard Companies’ resources and brand to rape,

sexually assault, sexually batter, molest, and/or recruit, lure, and entice children and women to

cause them to engage in commercial sex acts and other degrading acts, for which he always

provided Nygard Companies’ resources and/or purported career opportunities as value.




15
  See, e.g., Nygard, Inc. v. Uusi-Kerttula, 159 Cal. App. 4th 1027 (2008); Nygard, Inc. v.
Kustannusosakeyhtio Iltalehti, No. B192639, 2007 WL 1775963 (Cal. Ct. App. June 21, 2007);
https://www.theglobeandmail.com/news/national/fashion-tycoon-peter-nygard-files-criminal-complaint-
against-cbc/article574862/

                                                 17
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 18 of 247



          32.    Further, the Nygard Companies knowingly financed Nygard’s commercial sex acts

as well as facilitated and enabled the rape, sexual assault, molestation, and sexual battery of his

victims.

          33.    The Nygard Companies marketed Nygard’s playboy image, the Nygard Cay16 and

Marina Del Rey17 properties, and “pamper parties” as part of the Nygard brand, which benefited

the Nygard Companies18 and provided Nygard with access to a steady supply of victims. Nygard’s

public image was used to promote the Nygard brand and its products in the Bahamas and around

the world, as well as to facilitate Defendants’ conspiracy and/or sex trafficking venture.

          34.    The Nygard Companies promoted and/or furthered the careers of employees who

facilitated, aided and abetted, and covered-up Nygard’s sex crimes so they could benefit from

Nygard’s name, brand, and work.

          35.    The Nygard Companies knowingly benefited financially from Nygard’s conspiracy

and/or sex-trafficking venture. By facilitating and covering-up Nygard’s rapes, sexual assaults,

sexual batteries, molestations, and commercial sex acts in foreign commerce, the Nygard

Companies enjoyed the promotion and promulgation of the Nygard Companies’ projects

internationally. Nygard is the face of the Nygard Companies, and his presence and promotion in

foreign commerce brought exposure and prestige to the Nygard Companies.




16
  See, e.g.
http://pimpingpictures.com/Jarmopohjaniemi.com/Blog/Entries/2008/6/11_Nygard_Cay_Hosts_Playboy_
Shoot.html; http://travelingstarproductions.com/OO/RaceyGirl.htm;
https://web.archive.org/web/20130730175349/http://corporate.nygard.com/SCF/NygardCayBahamas.asp
x?ID=38&Folder_id=55
17
     See, e.g. https://www.instagram.com/p/BehBmpwDZW-/?hl=en
18
 https://www.youtube.com/watch?v=9sb2TEoqZtw; https://www.youtube.com/watch?v=WPFz3_yfj2I;
https://www.youtube.com/watch?v=nIJWrU9wq7w

                                                18
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 19 of 247



          36.    The Nygard Companies facilitated Nygard’s rapes, sexual assaults, sexual batteries,

molestations, and commercial sex acts in foreign commerce to obtain the enormous publicity that

Nygard garnered by promoting the Nygard Companies’ products internationally, as well as acting

as a pimp between high powered individuals who, in return, gave favorable dealings to the Nygard

Companies, which financially benefited the Nygard Companies.

          37.    The Nygard Companies also benefited from the services that Nygard’s sex workers

were forced to provide to the Nygard Companies including, without limitation, modeling company

clothing for company executives, their clothing design ideas, preparing Nygard for his business

meetings, attending business meetings, and perpetuating Nygard’s playboy image, which is a

crucial component of the Nygard brand. Indeed, the Nygard Companies’ corporate website touts

Nygard’s “reputation of a playboy entrepreneur” who “knows what women want,” a marketing

plan that is “by design” and makes women “love to wear his fashions.”19

          38.    This Paragraph’s table synthesizes the horrific facts (presented in greater detail later

on in this Amended Complaint) of Nygard’s rape and sexual assault of Jane Does Nos. 1-46,

effectuated and facilitated through the Nygard Companies’ resources, assets, and employees. The

table details Nygard’s penchant for vicious, unimaginable rape of children and women.

      Age When        Jane               Details About Rape                    Nygard Companies’
      Raped by        Doe                                                         Involvement
       Nygard          No.
         14             1      Nygard showed her pornography of a           Nygard workers took
                               man rubbing feces over a woman’s             pictures of her when she
                               body.                                        was changing in a Nygard
                                                                            store.
                               Over her objections, Nygard used force
                               and fear to have her penetrate his anus      ComCor workers called her
                               with a lubricated dildo, while he            to invite her to a “pamper
                               masturbated.                                 party.”


19
     http://www4.nygard.com/scf/News.aspx?id=7774

                                                   19
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 20 of 247



               Nygard approached her and she asked         After being raped at the
               him to stop. Nygard, ignoring her           “pamper party,” she went
               rejection, reached around her neck,         back to the dining area,
               began unzipping her dress, put on a         where she found the two
               condom, kissed her, and began to open       Nygard employees who
               her legs. As she tried to close her legs    brought her there. A
               and push him off of her, he held her        Nygard employee escorted
               hands back and pinned them against          her to a car and transported
               the headboard.                              her back home.

               The victim, a virgin, cried as Nygard       The Nygard Companies
               forced his penis into her vagina,           supplied the cash paid to the
               causing extraordinary trauma and pain.      victim.

14        2    Over her objections, Nygard served her      Upon reaching Nygard Cay
               several glasses of wine. Nygard’s           for a “pamper party,”
               employees brought him a bag of pills.       ComCor employees took
               Nygard gave her three pills and             down her contact
               instructed her to take them all at once     information and
               with her wine.                              photographed her.

               Nygard then led her to his bedroom.         A ComCor employee
               There, Nygard removed her pants and         WhatsApp text messaged
               underwear and attempted to force a          her to invite her to another
               dildo into her vagina. She resisted and     “pamper party.”
               told him to stop because it hurt. But       A Nygard employee
               Nygard did not stop; instead, he            transported her to the
               instructed her to “relax” and stated that   “pamper party.”
               “it has to be done sooner or later.” At
               that point, she blacked out and does not    At the “pamper party,”
               know what Nygard did to her while she       Nygard’s driver escorted her
               was unconscious.                            and introduced her to
                                                           Nygard.
               The next morning, she woke and saw
               Nygard still sleeping next to her in the    After she woke up from her
               bed. She immediately got out of bed         first instance of being raped,
               and noticed blood on the sheets. She        Nygard’s assistant came up
               went to the bathroom and immediately        to the room to escort Jane
               cleaned herself up. There was blood         Doe No. 2 downstairs. On
               around her vagina.                          the way downstairs,
                                                           Nygard’s assistant asked her
               Nygard gave her approximately $5,000        if she was okay and if she
               in $100 bills in U.S. currency. She         would ever return to Nygard
               initially refused to take the money, but    Cay. Jane Doe No. 2
               Nygard insisted.                            responded that she would
                                                           think about it. Nygard’s

                                  20
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 21 of 247



               She was a virgin prior to being raped    assistant explained that
               by Nygard.                               Nygard was not really a bad
                                                        person but was just selfish at
               On another visit to a “pamper party,”    times.
               Nygard had her play with his genitals
               and had her penetrate his anus with a    On a separate occasion, a
               lubricated dildo.                        ComCor employee texted
                                                        her to come to another
               After this second instance of rape,      “pamper party.”
               Nygard began paying her to be a
               Nygard model and to recruit other        After her other visit to
               young girls for him to sleep with, so    Nygard Cay, during which
               that she would not have to satisfy his   she was forced to play with
               perverse sexual desires herself.         Nygard’s genitals and
               Nygard would instruct her to offer the   penetrate his anus with a
               young girls drugs. Each time that she    dildo, she received
               visited Nygard Cay and recruited girls   numerous text messages
               for him, Nygard gave her a large sum     from a Nygard ComCor
               of cash—never less than $2,000 and       employee inviting her to
               always in U.S. currency.                 travel with Nygard to Ohio,
                                                        Canada, and New York.
               At another visit to Nygard Cay for a
               “pamper party,” Nygard insisted that     The Nygard Companies
               she defecate and/or urinate in his       supplied the cash paid to the
               mouth. She responded that she did not    victim.
               wish to do that to him. He offered to
               give her drugs that would help her
               defecate. She told Nygard no and
               decided that she could no longer take
               Nygard’s perverse sexual fetishes.

15        3    Jane Doe No. 3 is the older cousin of A ComCor employee, found
               Jane Doe No. 4 (referenced in the row Jane Doe No. 3 in her
               below).                               neighborhood and arranged
                                                     for her to be picked up and
               In Nygard’s bedroom during a “pamper escorted to Nygard Cay the
               party,” he offered her two glasses of next day for a “pamper
               wine, which she accepted.             party.”

               Nygard asked her if she had sex before; At the “pamper party,” the
               she said no. At this point, she became ComCor employee ushered
               afraid.                                 Jane Doe No. 3 to Nygard’s
                                                       bedroom, where he was
               Nygard sat her on the bed and began to waiting.
               rub her legs and face. He sat down
               next to her and slowly pushed her body

                                  21
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 22 of 247



               back onto the bed. Nygard took a         After Nygard raped Jane
               condom from the drawer and put it on.    Doe No. 3 in his bedroom,
               He began kissing her on her stomach;     the ComCor employee
               she began trembling in fear.             returned to the bedroom to
                                                        pick up Jane Doe No. 3. The
               She shouted “no” and began to cry.       ComCor employee asked
               Nygard grabbed her closer, put all of    Jane Doe No. 3 if she was
               his weight on her, and penetrated her    okay. Jane Doe No. 3
               vagina with his penis. She told him to responded that she was
               stop and resisted him, but he continued. afraid.

               After Nygard ceased vaginally raping     Before Jane Doe No. 3 left
               her, she was bleeding from her vagina.   the ComCor employee, on
               There was also blood on the sheets.      behalf of Nygard, handed
                                                        Jane Doe No. 3
               At another “pamper party” at which       approximately $200 in U.S.
               Jane Doe No. 3 and her cousin, Jane      currency.
               Doe No. 4, were present, Jane Doe No.
               3’s mother came outside the Nygard       The week following Nygard
               Cay gate and threatened to call the      raping Jane Doe No. 3 at a
               police if they did not let her in to     “pamper party,” Jane Doe
               retrieve the girls. Jane Doe No. 3’s     No. 3’s friends showed her a
               mother was shouting at the gate to       text message from the
               retrieve the girls. Ultimately, Jane     ComCor employee, who
               Does Nos. 3 and 4 left with Jane Doe     instructed them to go to
               No. 3’s mother.                          Nygard Cay.

                                                        The Nygard Companies
                                                        supplied the cash paid to the
                                                        victim.

14        4    Jane Doe No. 4 is the younger cousin     She was registered at the
               of Jane Doe No. 3 (referenced in the     security station at the
               row above).                              Nygard Cay gate when
                                                        attending a “pamper party.”
               At the “pamper party,” she was given
               an alcoholic drink.                      A ComCor employee was
                                                        with Jane Doe No. 4 at the
               Nygard escorted her to his bedroom.      “pamper party.”
               Once they arrived in the bedroom,
               Nygard invited her to get comfortable    The Nygard Companies
               on the bed. Nygard turned on the         supplied the cash paid to the
               television, which was playing            victim.
               pornography showing a woman having
               oral sex with a man.



                                 22
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 23 of 247



               Nygard sat down on the bed next to her
               and began stroking her hair and
               rubbing her back. She was
               uncomfortable and asked him if this
               was his way of talking about modeling,
               and he replied that he just wanted to
               have sex with her. Nygard began
               removing his clothes and moved
               toward her. He pulled the strings on
               her bathing suit, removing it, and
               began licking her neck, moving
               downward until he began performing
               oral sex on her.

               She attempted to close her legs, but
               Nygard pushed them open. She
               continued to try to close her legs, but
               he overpowered her.

               Nygard then moved upward and began
               to penetrate her vagina with his penis.

               After some time, he then instructed her
               to perform oral sex on him until he
               ejaculated.

               Prior to this rape, she was a virgin.
               Afterwards, Jane Doe No. 4 went into
               the bathroom and took a shower.
               Nygard gave her a white envelope
               when she came out and told her “this is
               for you.” Nygard then told her to give
               him his contact information and that he
               would contact her about modeling.
               The envelope contained approximately
               $5,600 in U.S. currency.

17        5    Jane Doe No. 5’s friend, invited her to   Jane Doe No. 5 and her
               a “pamper party.” While at the party,     friend were transported to
               Jane Doe No. 5 consumed multiple          and from Nygard Cay by a
               alcoholic beverages.                      Nygard Company employee.

               While they were drinking on the beach,    Upon arriving, they were
               Nygard approached her friend and          registered by the Nygard
               gestured at her to follow him. Her        Companies’ ComCor
               friend motioned to Jane Doe No. 5 to      employees.

                                   23
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 24 of 247



               come with her because she did not          The Nygard Companies
               want to go with Nygard alone.              supplied the cash paid to the
                                                          victim.
               Nygard took them up to his bedroom
               and gave them more to drink. Jane
               Doe No. 5 began to feel very “loose.”
               Nygard instructed the girls to touch one
               another sexually, and they complied.
               After several minutes, Nygard joined
               and began touching the girls.
               During the encounter, Nygard
               sodomized Jane Doe No. 5 against her
               will. Afterwards, she was bleeding
               from her anus.

               Nygard then asked the girls to defecate
               on him, but neither of them could do
               so.
               Nygard gave Jane Doe No. 5 $200 in
               U.S. currency and led the girls
               downstairs. He gave permission for
               them to leave, and they were driven
               home.

15        6    Jane Doe No. 6 was invited to Nygard       Jane Doe No. 6 was invited
               Cay by the Nygard Cay DJ, named            to a “pamper party” at
               “Shorts.”                                  Nygard Cay by the Nygard
               While at the “pamper party,” an            Cay DJ, “Shorts.”
               acquaintance introduced her to Nygard
               and told her Nygard could get her some     The Nygard Companies
               marijuana to smoke. Nygard invited         supplied the cash that
               her upstairs to smoke marijuana.           Nygard attempted to pay the
                                                          victim.
               Nygard took her to his bedroom. He
               undressed and got into the Jacuzzi.
               After Jane Doe No. 6 declined to get in
               with him, he got out of the Jacuzzi and
               began to undress her.

               Nygard asked her to defecate in his
               mouth but she said no.

               Nygard began fondling her and stuck
               his finger in her anus. She tried to
               fight Nygard off and told him to stop,



                                  24
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 25 of 247



               but the more she fought the more
               aggressive he became.

               Nygard attempted to sodomize Jane
               Doe No. 6 but was unable to penetrate
               her anus. He then raped her vaginally.

               Nygard instructed Jane Doe No. 6 to
               take a wad of cash in U.S. currency,
               but she refused. He gave her and her
               friends permission to leave, and they
               drove home. She never returned to
               Nygard Cay.

18        7    Jane Doe No. 7 was invited to a           Upon arriving, Jane Doe
               “pamper party” at Nygard Cay by a         No. 7 was registered by the
               friend. Upon arrival, she was             Nygard Companies’
               registered with ComCor and her photo      ComCor employees.
               was taken.
                                                         The Nygard Companies
               Jane Doe No. 7 had several alcoholic      supplied the cash paid to the
               beverages at the “pamper party.”          victim.
               Nygard approached her and led her
               upstairs to his bedroom.

               Nygard invited her into the Jacuzzi and
               began making sexual advances, but she
               resisted.
               Nygard then made a drink for Jane Doe
               No. 7, which she drank completely.
               Afterwards, she felt nauseated and very
               sleepy.

               Nygard asked Jane Doe No. 7 to
               urinate in his mouth. She does not
               recall what happened next because she
               was in and out of consciousness.

               Jane Doe No. 7 awoke, there was blood
               in the back of her underwear, and she
               had pain in her anus. Nygard gave her
               $550 in U.S. currency and sent her
               away.

29        8    Jane Doe No. 8 was a key employee of      Jane Doe No. 8 was
               Nygard Cay for several years,             employed and paid by the

                                  25
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 26 of 247



                providing services for guests and for      Nygard Companies. Jane
                Nygard from 2008-2014.                     Doe No. 8’s continued
                                                           employment with the
                In 2014, Jane Doe No. 8 was raped.         Nygard Companies was
                She rarely drinks while at work;           conditioned upon sex with
                however, she accepted a glass of wine      Nygard.
                from one of Nygard’s girlfriends
                shortly before being summoned to       Resources of the Nygard
                Nygard’s room. Shortly after arriving, Companies were used to
                she noticed her arms become numb and abduct Jane Doe No. 8.
                then she fell unconscious. When she
                became awake again, Nygard was in
                the act of penetrating her vagina with
                his penis.

                She continued to work there after this
                incident out of financial necessity,
                although she did what she could to
                avoid coming in contact with him.
                Nygard demanded that Jane Doe No. 8
                begin to have sex with him regularly as
                a requirement of keeping her job; when
                she refused, she was terminated.

                In April of 2017, Jane Doe No. 8 was
                abducted for four days and flown to
                Toronto and Fort Lauderdale by
                employees of Nygard, in furtherance of
                Nygard’s agenda.

Adult      9    Jane Doe No. 9 was an employee of          Jane Doe No. 9 was an
                Nygard and the Nygard Companies.           employee of the Nygard
                Over the years she was sexually            Companies. Nygard used
                assaulted by Nygard on numerous            her continued employment
                occasions.                                 and payment as a means to
                                                           control and to coerce her
                In 2015, she was raped by Nygard at        into sex acts.
                his residence in Marina Del Ray,
                California. He overrode the lock on
                her guest room bedroom and entered
                without her permission. She awoke to
                him forcefully and physically
                attempting to rape her. Despite her
                attempts to resist and to tell him “no,”
                he forcefully penetrated her.



                                    26
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 27 of 247



15        10   Jane Doe No.10 attended a “pamper           The Nygard Companies paid
               party” at Nygard Cay when she was           for the food and drugs that
               fifteen years old. After eating food at     were provided to Jane Doe
               Nygard Cay, she began to feel dizzy         No. 10.
               and nauseous.
                                                           The Nygard Companies paid
               Jane Doe No. 10 was approached by           the employees, including
               Nygard and his security guard and was       Nygard’s security guard,
               taken to his bedroom, where Nygard          that worked and organized
               began making sexual advances toward         the “pamper party.”
               her.

               Jane Doe No. 10 told Nygard that she
               was fifteen years old and that she was
               not feeling well. Nygard gave Jane
               Doe No. 10 a white pill and told her it
               would make her feel better.

               Nygard then raped Jane Doe No. 10,
               both vaginally and anally. Nygard also
               offered Jane Doe No. 10 money to
               defecate in his mouth.

               Following the rape, Jane Doe No. 10
               subsequently sought medical treatment
               and received two stitches in her anus to
               stop the bleeding.

15        11   Jane Doe No. 11 attended a “pamper          The Nygard Companies paid
               party” at Nygard Cay when she was           for the supplies, food, and
               fifteen years old after being “recruited”   alcohol at the “pamper
               by a Nygard employee and recruiter.         party.”

               The Nygard Company employee                 The Nygard Companies paid
               abandoned Jane Doe No. 11 at Nygard         the employees, including
               Cay late at night. Nygard refused to let    Nygard’s ComCor
               her leave the property. Nygard took         employees who registered
               Jane Doe No. 11 to his bedroom then         Jane Doe No. 11 and
               raped and attempted to sodomize her.        continued to contact her via
               At the end, Nygard forced her to take a     social media accounts of the
               “morning after pill” so she would not       Nygard Companies.
               get pregnant. Nygard also demanded
               during the act that Jane Doe No. 11         Jane Doe No. 11 was first
               urinate and defecate on him. After          “recruited” to attend a
               Nygard fell asleep, Jane Doe No.11          “pamper party” by an
                                                           employee of the Nygard

                                   27
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 28 of 247



               snuck out of bed and jumped the gate       Companies. She was
               to escape from Nygard Cay.                 registered at the gate by
                                                          ComCor.
               She was a virgin prior to being raped
               by Nygard.                                 Nygard promised Jane Doe
                                                          No. 11 a job with the
               A month or two later, Jane Doe No. 11      Nygard Companies in return
               began regularly attending “pamper          for commercial sex acts and
               parties” after being contacted by the      “recruiting” for Nygard.
               Nygard Companies’ ComCor and
               having Nygard’s contacts threaten and      Nygard employees
               coerce not to tell anyone about the        threatened and coerced Jane
               sexual acts that had occurred. Jane        Doe No. 11 not to tell
               Doe No. 11 was promised a job              anyone about the sexual acts
               working for the Nygard Companies if        that had occurred between
               she would “recruit” for Nygard.            her and Nygard.

               On at least one occasion after the first
               rape, Jane Doe. No. 11 was drugged
               before being raped by Nygard again.

25        12   Jane Doe No. 12 first attended a           Jane Doe No. 12 was first
               “pamper party” at Nygard Cay when          “recruited” to attend a
               she was twenty-five years old.             “pamper party” by a Nygard
                                                          Companies’ ComCor
               She was later lured, enticed, coerced      employee. She was
               and recruited to become a “girlfriend”     registered at the gate by
               of Nygard, which lasted for                ComCor.
               approximately six years.
                                                          The Nygard Companies paid
               Jane Doe No. 12 was paid a monthly         for the supplies, food, and
               salary by the Nygard Companies to be       alcohol at the “pamper
               Nygard’s full-time sex worker. Jane        party.”
               Doe No. 12 was expected to be at
               Nygard’s beck and call for commercial      The Nygard Companies paid
               sex acts and “recruitment” of other        Jane Doe No. 12 via direct
               girls and women twenty-four hours per      deposit for commercial sex
               day, seven days per week whenever          acts with Nygard and others
               she was with Nygard.                       at Nygard’s direction and
                                                          for the benefit of Nygard
               Jane Doe No. 12 was also coerced to        and Nygard Companies.
               “recruit” new victims for Nygard.          Jane Doe No. 12 traveled
               Nygard instructed Jane Doe No. 12 to       with Nygard on the Nygard
               “loosen up” his victims by providing       Companies’ corporate jet to
               them with alcohol and drugs.               the Nygard Companies’
                                                          official events.

                                   28
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 29 of 247



               Jane Doe No. 12 was also provided to         Jane Doe No. 12 was
               other men by Nygard for commercial           instructed by the Nygard
               sexual activity. She was forced to have      Companies’ corporate
               sex with other men for money at              accountant to submit
               “swingers clubs” in New York City            invoices for “Modeling and
               and Toronto. The driver, employed by         Promotional Services,” for
               the Nygard Companies, drove Nygard,          her work as a full-time sex
               Jane Doe No. 12, and the others to the       worker.
               “swingers club.”
                                                            The driver, employed by the
               Without her consent, Nygard forced           Nygard Companies, drove
               her to have sex with other men to            Nygard, Jane Doe No. 12,
               secure business deals, or offered her to     and the others to the
               political figures, such as Perry Christie,   “swingers club.”
               for political gain.
                                                            Jane Doe No. 12 modeled
                                                            clothing for the executives
                                                            of the Nygard Companies.

                                                            The Nygard Companies paid
                                                            for Jane Doe No. 12’s
                                                            medical bills.

                                                            The Nygard Companies paid
                                                            thugs and/or police to
                                                            harass, threaten, and
                                                            intimidate Jane Doe No. 12
                                                            to silence her.

17        13   Jane Doe No. 13 travelled to New York        Jane Doe No. 13 was
               City at the age of seventeen to meet         provided alcohol and drugs
               with a Nygard recruiter who was also a       by Nygard employees and
               “talent agent,” currently based in Los       paid for by the Nygard
               Angeles and prominently markets              Companies.
               himself to the celebrity world. The
               talent agent took photos of Jane Doe         The Nygard Companies
               No. 13 and sent them to Nygard, who          were used as the false lure
               then “approved” Jane Doe No. 13 for          of a modeling opportunity to
               modeling with the Nygard Companies.          bring the victim to Nygard.

               The “talent agent” took the the minor        Jane Doe No. 13 was taken
               child to Nygard’s New York City              to Nygard’s apartment
               apartment to meet Nygard under the           which was paid for by the
               guise of a modeling opportunity with         Nygard Companies and
               the Nygard Companies.                        above the Nygard



                                   29
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 30 of 247



               Jane Doe No. 13, a minor, was given       Companies’ corporate
               alcohol by employees of the company       headquarters.
               and was encouraged to drink by the
               talent agent and those employees. One
               of the beverages was drugged.

               After some time, Nygard had her
               brought to a bedroom for the interview,
               where he confirmed Jane Doe No. 13’s
               age as seventeen before he then raped
               and sodomized her.

24        14   Jane Doe No. 14 met with Nygard           Jane Doe No. 14 was
               under the guise of interviewing for an    “recruited” for Nygard by
               office job with the Nygard Companies      an employee of the Nygard
               in the Toronto office. While she waited   Companies.
               for Nygard and the interview to begin,
               she was served a drugged beverage by      Jane Doe No. 14 applied for
               an employee of the Nygard Companies       an advertised job
               and/or paid “girlfriend.”                 opportunity with the Nygard
               When Nygard arrived, Jane Doe No. 14      Companies.
               was brought to a bedroom where she
               was raped on the bed. At some point       An employee of the Nygard
               during the rape, she became               Companies and/or paid
               unconscious.                              “girlfriend” drugged Jane
                                                         Doe No. 14 with drugs
               Jane Doe No. 14 woke up in a              purchased by the Nygard
               basement on a mat with Nygard’s           Companies.
               employee and two other women.
               Nygard’s employee told her she got the    Jane Doe No. 14 was raped
               job and let her out. Jane Doe No. 14      and held captive at an office
               agreed not tell anyone what happened.     building of the Nygard
                                                         Companies.
               Jane Doe No. 14 was flown to New
               York City on the Nygard Companies’        Jane Doe No. 14 was flown
               corporate jet under the guise of          to New York City on the
               beginning her new position; in reality,   Nygard Companies’
               it was for the purpose of raping and/or   corporate jet under the guise
               trafficking her. She was able to avoid    of a job interview with the
               a second victimization.                   Nygard Companies.

20        15   Jane Doe No. 15 was flown to the          Jane Doe No. 15 was flown
               Nygard Companies’ Winnipeg                to the Nygard Companies’
               property, by the Nygard Companies,        Winnipeg property, by the
               under the guise of a modeling job for     Nygard Companies, under
               the Nygard Companies. Jane Doe No.

                                  30
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 31 of 247



               15 was held captive against her will for   the guise of a modeling job
               three days and raped repeatedly by         for the Nygard Companies.
               Nygard.
                                                          The Nygard Companies
               During the time she was captive,           arranged and paid for Jane
               Nygard Companies employees assisted        Doe No. 15 to transported
               Nygard in his criminal venture to          from the airport to Nygard.
               kidnap and rape Jane Doe No. 15.
                                                          The Nygard Companies own
               After three days, Jane Doe No. 15 was      the Nygard Executive Suites
               able to escape. She was told by            where Jane Doe No. 15 was
               Nygard’s nephew not to report              held captive.
               Nygard’s crimes to the Winnipeg
               police because Nygard “owns them.”         Nygard Companies
                                                          employees assisted Nygard
                                                          in his criminal venture to
                                                          kidnap and rape Jane Doe
                                                          No. 15.

19        16   Jane Doe No. 16 was “recruited” by         Jane Doe No. 16’s tennis
               her tennis instructor to “play tennis”     coach was employed by the
               with Nygard at Nygard Cay when she         Nygard Companies and
               was nineteen years old. Jane Doe No.       “recruited” Jane Doe No. 16
               16’s tennis instructor referred to         for Nygard.
               Nygard as “boss.”
                                                          The Nygard Companies paid
               During one visit to Nygard Cay, Jane       for Nygard’s commercial
               Doe No. 16 was drugged, raped, and         sex acts with Jane Doe No.
               sodomized by Nygard. Nygard then           16.
               provided Jane Doe No. 16 to his
               friends, in exchange for something of
               value, who also raped and sodomized
               her. Nygard threw money at her
               afterwards.

19        17   Jane Doe No. 17 and a friend were          All employees that worked
               invited to dinner at Nygard’s Marina       the dinner were paid by the
               Del Rey property when she was              Nygard Companies.
               nineteen years old.
                                                          The Nygard Companies paid
               At dinner, Jane Doe No. 17 was             for the drugs that were used
               drugged. Nygard took her to a              to drug Jane Doe No. 17.
               bedroom and raped her.

19        18   Jane Doe No. 18 met Nygard at the     The Nygard Companies’
               airport in Montreal, Canada. A Nygard business associate drove

                                  31
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 32 of 247



               Companies’ business associate offered    Jane Doe No. 18 to
               to drive Jane Doe No. 18 to her          Nygard’s apartment, which
               dormitory on behalf of Nygard.           was paid for by the Nygard
                                                        Companies.
               Nygard attempted to impress Jane Doe
               No. 18 with stories about glamorous      Nygard lured and enticed
               parties and famous people that he knew   Jane Doe No. 18 with
               due to his involvement with the Nygard   stories about glamorous
               Companies.                               parties and famous people
                                                        that he knew due to his
               Nygard told Jane Doe No. 18 that he      involvement with the
               wanted to drop his bags off at his       Nygard Companies.
               apartment. Nygard invited Jane Doe
               No. 18 up to his apartment to wait for   After raping Jane Doe No.
               him. While at the apartment, Nygard      18, Nygard offered her
               forcibly raped Jane Doe No. 18.          jewelry that was paid for by
                                                        the Nygard Companies.

16        19   Jane Doe No. 19 attended a “party” at    Jane Doe No. 19 was raped
               the Nygard Companies’ Toronto office     at the Nygard Companies’
               with one of Nygard’s recruiters who      Toronto office.
               was her boyfriend at the time. Only
               Nygard and one other girl were there.    Nygard enticed and lured
               Jane Doe No. 19 was sixteen years old.   Jane Doe No. 19 with
                                                        modeling offers with the
               Nygard took Jane Doe No. 19 and          Nygard Companies as well
               another young female into a bedroom      as trips on the corporate jet.
               with his friend. Nygard gave Jane Doe
               No. 19 alcohol and drugged her.          The Nygard Companies paid
               Nygard raped Jane Doe No. 19 while       for the alcohol and drugs
               her boyfriend had sex with the other     that were used to drug Jane
               female.                                  Doe No. 19.

20        20   Nygard called Jane Doe No. 20, told      Nygard used false promises
               her she was beautiful, and invited her   of a modeling opportunity
               to the Nygard Companies Toronto          with the Nygard Companies
               office to discuss a modeling             to lure Jane Doe No. 20 to
               opportunity with the Nygard              the Bahamas.
               Companies.
                                                        The Nygard Companies paid
               Nygard showed various fabric samples     for Jane Doe No. 20 to
               to Jane Doe No. 20 and discussed         travel to the Bahamas.
               modeling for the Nygard Companies.
               Nygard told Jane Doe No. 20 that he      Jane Doe No. 20’s travel
               had a modeling job for her in the        was booked and paid for by
               Bahamas.                                 a Nygard Companies’

                                  32
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 33 of 247



                While at Nygard Cay in the Bahamas,       employee through Nygard’s
                Nygard raped, sodomized and               travel agent.
                penetrated Jane Doe No. 20 with an
                object on multiple occasions. He would    The Nygard Companies
                not let her leave the compound until      arranged to have Jane Doe
                the date her return flight was booked     No. 20 picked-up from the
                for arrived.                              airport in a limousine.

Adult      21   Jane Doe No. 21 met Nygard at a        Nygard used false promises
                charity event. Nygard told Jane Doe    of a modeling opportunity
                No. 21 that she was beautiful and that with the Nygard Companies
                he would like her to model for the     to lure Jane Doe No. 21 to
                Nygard Companies. Nygard invited       his Marina Del Rey
                Jane Doe No. 21 to stay at his Marina  property.
                Del Rey residence to further discuss   Nygard used his
                modeling for the Nygard Companies,     housekeeper, paid by the
                to which she agreed.                   Nygard Companies, to lure
                                                       Jane Doe No. 21 to his
                While at the Marina Del Rey residence, bedroom.
                Nygard’s housekeeper told Jane Doe
                No. 21 that Nygard wanted to see her.
                Nygard forcibly performed oral sex on
                Jane Doe No. 21 and raped her.

 28        22   Jane Doe No. 22 was employed at a         The Nygard Companies
                textile company that did business with    were in business with Jane
                the Nygard Companies. Jane Doe No.        Doe No. 22’s employer.
                22 first met Nygard on a plane on the     Nygard used the business
                way to textile trade show in Germany.     relationship to lure and
                                                          entice Jane Doe No. 22.
                Nygard invited Jane Doe No. 22 to
                dinner in London, United Kingdom.
                After dinner, Nygard walked Jane Doe
                No. 22 to her hotel room door. When
                they arrived at the door, Nygard forced
                his way into Jane Doe No. 22’s hotel
                room and forcibly performed oral sex
                on her and then masturbated on her.
                Nygard fell asleep afterwards and a
                few hours later, forced oral sex on her
                again before he raped her.

 30        23   Jane Doe No. 23 was performing in the     Nygard attempted to
                Bahamas. She had lunch with Nygard.       impress and lure Jane Doe
                                                          No. 23 by telling her about
                                                          his ownership of the Nygard

                                   33
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 34 of 247



                Jane Doe No. 23 was headlining an         Companies and his
                event at a resort in the Bahamas.         influence in the fashion
                Nygard offered to drive her home.         industry.
                Nygard drove past Jane Doe No. 23’s
                home. Nygard took Jane Doe No. 23
                to Nygard Cay. When they entered the
                property, the gate was locked behind
                them.

                Nygard forced Jane Doe No. 23 to
                perform oral sex on him and sexually
                assaulted her.

 19        24   Jane Doe No. 24 met Nygard on an          Nygard lured Jane Doe No.
                airplane when she was working as a        24 to his Marina Del Rey
                flight attendant. Jane Doe No. 24 and     property with a false
                Nygard exchanged phone numbers.           promise of a job opportunity
                                                          working for the Nygard
                Nygard called Jane Doe No. 24 and         Companies.
                invited her to visit his home in Marina
                Del Rey.

                When Jane No. 24 arrived, Nygard’s
                assistant answered the door and
                provided Jane Doe No. 24 marketing
                materials for the Nygard Companies to
                look at while she waited for Nygard.

                Nygard came down and offered Jane
                Doe No. 24 a “tour” of the home. The
                “tour” ended in Nygard’s bedroom.
                Nygard became aggressive and raped
                Jane Doe No. 24 while in the bedroom.

Adult      25   Jane Doe No. 25 worked as a model in      Nygard made false promises
                Los Angeles. Jane Doe No. 25 met          to Jane Doe No. 25 of
                Nygard at a night club in Hollywood.      modeling opportunities for
                Nygard told Jane Doe No. 25 that he       the Nygard Companies.
                wanted her to model for the Nygard
                Companies.                                The Nygard Companies paid
                Nygard invited Jane Doe No. 25 and        for Jane Doe No. 25 to
                two of her friends to travel to Nygard    travel to and from Nygard
                Cay. Nygard attempted to make sexual      Cay.
                advances on Jane Doe No. 25 and her
                friends. Nygard would not allow them      The “pamper party” that
                to leave the Nygard Cay property.         Jane Doe No. 25 was raped

                                   34
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 35 of 247



                Eventually, they escaped and Nygard     at was a Nygard Companies
                sent them home.                         corporate event.

                Later that year, Jane Doe No. 25        All employees that worked
                attended a “pamper party” at Nygard’s   the “pamper party” were
                Marina Del Rey home. She thought        paid by the Nygard
                she would be safe because it was a      Companies.
                large gathering of people. Nygard
                drugged and sodomized Jane Doe No.      The Nygard Companies paid
                25 at the “pamper party.”               for the supplies, food, and
                                                        alcohol at the “pamper
                                                        party.”

                                                        The Nygard Companies paid
                                                        for the drugs that were used
                                                        to drug Jane Doe No. 25.

Adult      26   Jane Doe No. 26 was “recruited” by a    Nygard lured and enticed
                mutual friend of hers to meet Nygard    Jane Doe No. 26 with false
                for a potential modeling opportunity    promises of a modeling
                with the Nygard Companies. Nygard       opportunity with the Nygard
                met and “approved” Jane Doe No. 26      Companies.
                for modeling with the Nygard            The Nygard Companies paid
                Companies.                              for Jane Doe No. 26 to
                                                        travel to and from the
                The Nygard Companies flew Jane Doe      Bahamas.
                No. 26 to Nygard Cay under the guise
                of a modeling photo shoot. After Jane
                Doe No. 26 arrived, she was not
                permitted to leave the property.

                Nygard violently raped Jane Doe No.
                26 multiple times during her stay at
                Nygard Cay.

Adult      27   Jane Doe No. 27 met Nygard at the       Nygard sexually battered
                Nygard Companies’ Winnipeg office.      Jane Doe No. 27 at the
                Jane Doe No. 27 was seeking a           Nygard Companies’
                modeling sponsorship.                   corporate office in
                During her meeting with Nygard,         Winnipeg.
                Nygard told Jane Doe No. 27 that she
                was beautiful and asked her to travel   Nygard attempted to use the
                the world with him. Nygard then         Nygard Companies brand
                groped Jane Doe No. 27’s breasts.       and promises of glamorous
                Jane Doe No. 27 fled the office and     trips to lure and entice Jane
                was able to escape.

                                  35
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 36 of 247



                                                           Doe No. 27 into commercial
                                                           sex acts.

Adult      28   Jane Doe No. 28 was working as a           Nygard lured and enticed
                model in California. Nygard saw a          Jane Doe No. 28 with false
                picture of her and invited her to travel   promises of a modeling
                to Toronto to discuss a modeling           opportunity with the Nygard
                opportunity with the Nygard                Companies.
                Companies.
                                                           The Nygard Companies paid
                Jane Doe No. 28 was picked-up at the       for Jane Doe No. 28 to
                airport by a car service paid for by the   travel to Toronto.
                Nygard Companies. The car took Jane
                Doe No. 28 to Nygard’s home in             Security guards employed
                Toronto where other girls were also        by the Nygard Companies
                staying. Once she arrived, Jane Doe        attempted to confiscate Jane
                No. 28 was not permitted to leave the      Doe No. 28’s passport.
                property. Security guards employed by
                the Nygard Companies attempted to
                confiscate Jane Doe No. 28’s passport.

                While at Nygard’s house in Toronto,
                Nygard forcibly sodomized Jane Doe
                No. 28 in her room, ignoring her
                efforts to stop him.

                Nygard forced Jane Doe No. 28 to go
                out with him at night to “swingers
                clubs” in Toronto.

Adult      29   Jane Doe No. 29 was in the Bahamas         Nygard lured and enticed
                modeling for a calendar. Jane Doe No.      Jane Doe No. 29 with false
                29 met Nygard through her modeling         promises of a modeling
                sponsor. Nygard invited Jane Doe No.       opportunity with the Nygard
                29 to stay at Nygard Cay and proposed      Companies.
                a future modeling career with the
                Nygard Companies.                      Jane Doe No. 29 booked
                                                       travel arrangements through
                A few months later, Nygard called Jane the Nygard Companies, to
                Doe No. 29 and told her that he had    include flights and an
                modeling work for her to do for the    airport car service.
                Nygard Companies. Jane Doe No. 29
                booked travel arrangements through     Jane Doe No. 29 was paid
                the Nygard Companies, to include       with cash from the Nygard
                flights and an airport car service.    Companies.



                                    36
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 37 of 247



                The driver took Jane Doe No. 29 to
                Nygard’s home. The driver put Jane
                Doe No. 29’s luggage in Nygard’s
                bedroom. Jane Doe No. 29 told
                Nygard she did not want to stay in his
                bedroom. Nygard became offended and
                aggressive. Nygard raped Jane Doe
                No. 29.

                A month later, Nygard called and
                apologized to Jane Doe No. 29. He
                convinced Jane Doe No. 29 to come
                visit him again and promised her she
                would be safe. Jane Doe No. 29 visited
                Nygard again. Nygard raped Jane Doe
                No. 29 on several occasions and forced
                her to engage in sexual activity with
                other women. Nygard gave Jane Doe
                No. 29 $700 in U.S. currency before
                she left.

Adult      30   Jane Doe No. 30 was living in Los        The “pamper party” that
                Angeles and was working as manager       Jane Doe No. 30 was raped
                for models and actors. She met Nygard    at was a Nygard Companies
                through a modeling client.               corporate event.

                Jane Doe No. 30 attended several         All employees that worked
                “pamper parties” at Nygard’s Marina      the “pamper party” were
                Del Rey property. At one “pamper         paid by the Nygard
                party,” Nygard drugged and raped Jane    Companies.
                Doe No. 30.
                                                         The Nygard Companies paid
                                                         for the supplies, food, and
                                                         alcohol at the “pamper
                                                         party.”

                                                         The Nygard Companies paid
                                                         for the drugs that were used
                                                         to drug Jane Doe No. 30.

 44        31   Jane Doe No. 31’s daughter was an        Nygard lured and enticed
                friend of one of Nygard’s children.      Jane Doe No. 31, in part, by
                Nygard called Jane Doe No. 31 and        offering her a potential
                invited her and her daughter to visit    artistic opportunity for the
                Nygard Cay because she had done the      Nygard Companies at
                Nygard family a favor. Additionally,     Nygard Cay.

                                  37
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 38 of 247



                she was lured under the guise of an
                artistic opportunity at Nygard Cay.

                While at Nygard Cay, Nygard lured
                Jane Doe. No. 31 to his room with the
                false promise of discussing some
                artistic changes to the artwork and
                décor around the Nygard Cay property.
                Instead, Nygard forced Jane Doe No.
                31 to perform oral sex on him. Later,
                he urinated in Jane Doe No. 31’s
                mouth.

 27        32   Jane Doe No. 32 was brought to           Nygard’s “girlfriends,” paid
                Nygard Cay to be a model in a bikini     by the Nygard Companies,
                photo shoot. Nygard’s “girlfriends”      lured and enticed Jane Doe
                lured Jane Doe No. 32 to a Cabana Hut    No. 32 to Nygard’s bedroom
                to drink and party. Nygard’s             where they drugged her.
                “girlfriends” spiked Jane Doe No. 32’s
                drink with drugs.                        Nygard offered Jane Doe
                                                         No. 32 money and a
                After some time, Nygard entered the      glamorous lifestyle from the
                room. Nygard offered Jane Doe No.        Nygard Companies to be his
                32 money and a glamorous lifestyle to    “girlfriend.”
                be his “girlfriend.” Jane Doe No. 32
                lost consciousness and Nygard raped
                her.

 23        33   Nygard invited Jane Doe No. 33 to        Nygard lured and enticed
                Nygard Cay to audition for a modeling    Jane Doe No. 33 with false
                job with the Nygard Companies.           promises of a modeling
                                                         opportunity with the Nygard
                While at Nygard Cay, Nygard coerced      Companies.
                Jane Doe No. 33 to have sex with him
                by threatening to withdraw the           The Nygard Companies paid
                modeling opportunity if she did not.     for Jane Doe No. 33 to
                Nygard also coerced Jane Doe No. 33      travel to Nygard Cay.
                to “recruit” other victims for Nygard
                by threatening to withdraw a modeling
                contract with the Nygard Companies.

Adult      34   Jane Doe No. 34 was working as a         The Nygard Companies paid
                model and was taken to Nygard Cay by     for the supplies, food, and
                her modeling manager. While there,       alcohol at the party.
                Nygard attempted to enter Jane Doe
                No. 34’s room in the middle of the

                                   38
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 39 of 247



                night to rape or sexually assault her,   Nygard’s “girlfriend,” paid
                but was unable to do so because          for by the Nygard
                another man was in the room.             Companies, offered Jane
                                                         Doe No. 34 the chance to
                One of Nygard’s “girlfriends” offered    join the Nygard Companies
                Jane Doe No. 34 the chance to join the   as a paid “girlfriend.”
                Nygard Companies as a paid
                “girlfriend.”

                About a year later, Jane Doe No. 34
                returned to Nygard Cay for a party.
                Jane Doe No. 34 was using the
                bathroom when Nygard came in and
                stuck his hand in her urine stream.

Adult      35   Jane Doe No. 35 was working as a         Jane Doe No. 35 was
                model for the Nygard Companies.          working as a model for the
                Nygard called Jane Doe No. 35 and        Nygard Companies.
                invited her to visit Nygard Cay.
                                                         The Nygard Companies paid
                One night, Nygard asked Jane Doe No.     for Jane Doe No. 35 to
                35 to come up to his bedroom. Nygard     travel to Nygard Cay.
                then forcibly raped her. The next day,
                a male employee of the Nygard            A Nygard Companies’
                Companies placed Jane Doe No. 35’s       employee packed Jane Does
                bags in a jeep and drove her to the      bags and dropped her off at
                middle of nowhere.                       a bus stop in the middle of
                                                         nowhere.

 28        36   Jane Doe No. 36 met Nygard while at      Nygard attempted to
                the airport in the Bahamas; they were    impress Jane Doe No. 36 by
                on the same flight to Toronto.           telling her he owned the
                                                         Nygard Companies and that
                Approximately six months later,          he was very influential. He
                Nygard invited Jane Doe No. 36 to a      told Jane Doe No. 36 that,
                concert. After the concert, Nygard       through his position with the
                invited Jane Doe No. 36 for a drink.     Nygard Companies, he was
                Nygard took Jane Doe No. 36 to a         friends with the Prime
                room or small living space located in    Minister of Canada and the
                the Nygard Companies’ office             father of the Free Trade
                building.                                Agreement.
                While in the room, Nygard raped Jane     The Nygard Companies’
                Doe No. 36. Afterwards he threw a        driver drove Jane Doe No.
                $100 bill at her.                        36 to the Nygard
                                                         Companies’ office where
                                                         she was raped.

                                    39
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 40 of 247



               Nygard let Jane Doe No. 36 out of the     Jane Doe No. 36 was raped
               room and she walked through the           in a room located at the
               Nygard Companies’ office building to      Nygard Companies’ office
               leave. A Nygard Companies’ security       building.
               guard had to let her out. Jane Doe No.
               36 told the security guard what           Jane Doe No. 36 told the
               happened, but he did nothing.             security guard that worked
                                                         for the Nygard Companies
                                                         that she was raped. The
                                                         security guard did nothing.

                                                         The next day a secretary for
                                                         the Nygard Companies
                                                         brought Jane Doe No. 36
                                                         her jacket, which she left at
                                                         the Nygard Companies’
                                                         office. Jane Doe No. 36
                                                         told the secretary that
                                                         Nygard raped her.

15        37   Jane Doe No. 37’s father was in the fur   Nygard targeted Jane Doe
               business and sold Nygard furs. Jane       No. 37 because he
               Doe No. 37 worked in her father’s         frequented her father’s fur
               store and frequently saw Nygard at the    store to purchase furs for the
               store.                                    Nygard Companies.

               Jane Doe No. 37 was at a restaurant in
               Winnipeg. She was waiting in line for
               the bathroom. Nygard was in line
               behind her. As Jane Doe No. 37
               entered the bathroom, Nygard pushed
               her in and closed the door. Nygard
               raped Jane Doe No. 37.

               Approximately one year later, Jane
               Doe No. 37 was living in London,
               England. Jane Doe No. 37 was at a
               night club. Nygard was at the same
               night club. Nygard sent Jane Doe No.
               37 a drink from across the bar. Nygard
               spiked the drink with drugs. Jane Doe
               No. 37 woke up naked in a hotel room
               with Nygard and another man. The
               next morning, Nygard threatened Jane
               Doe No. 37 that she must not tell
               anyone “or else…”

                                  40
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 41 of 247



Adult      38   Jane Doe No. 38 met Nygard at a party     Nygard lured and enticed
                in Los Angeles, California. Nygard        Jane Doe No. 38 with false
                told Jane Doe No. 38 that she was         promises of a modeling
                beautiful and that she should model for   opportunity with the Nygard
                the Nygard Companies. Nygard              Companies.
                insisted on Jane Doe No. 38 coming to
                his Marina Del Rey property to discuss    A Nygard Companies’ limo
                modeling for the Nygard Companies.        took Jane Doe No. 38 to the
                Nygard sent a limo to pick Jane Doe       Marina Del Rey property.
                No. 38 up and drive her to his Marina
                Del Rey residence. In the limo, videos    The Nygard Companies
                of Nygard and the Nygard Companies        provided the cash that was
                fashion awards were playing on TV         given to Jane Doe No. 38.
                screens.
                                                      The Nygard Companies paid
                After Jane Doe No. 38 arrived, Nygard for the drugs that were used
                took her to dinner and a night club.  to drug Jane Doe No. 38.
                Nygard spiked Jane Doe No. 38’s drink
                with drugs at the night club. On the
                way home Jane Doe No. 38 blacked
                out. She woke up on a bed at the
                Marina Del Rey property and Nygard
                was on top of her raping her.

                The next morning, Nygard gave Jane
                Doe No. 38 $300 and told her he
                wanted her to stay over for a party he
                was having that night to meet his
                modeling contacts.

                Jane Doe No. 38 wanted to leave, but
                the doors were all locked and would
                not open without a key code. Jane Doe
                No. 38 called her friend to come get
                her. Jane Doe No. 38’s friend arrived
                and threatened to call the police if
                Nygard did not let them leave.

Adult      39   Jane Doe No. 39 was walking down the      Jane Doe No. 39 was
                street in New York City when an           employed as a model for the
                employee of the Nygard Companies          Nygard Companies.
                approached her and told her about a
                modeling job for the Nygard               A Nygard Companies
                Companies’ store. Jane Doe No. 39         employee “recruited” Jane
                took the job and modeled for the          Doe No. 39 for Nygard.



                                   41
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 42 of 247



                Nygard Companies’ store for several       The Nygard Companies
                weeks.                                    provided transportation to
                                                          transport Jane Doe No. 39 to
                The same employee called Jane Doe         Nygard.
                No. 39 and told her that Nygard wanted
                to meet her. Jane Doe No. 39 agreed       Jane Doe No. 39 met
                and the Nygard Companies sent a car       Nygard at the Nygard
                to drive her to Nygard. Jane Doe No.      Companies’ corporate
                39 was taken to the 6th floor office at   headquarters.
                the Nygard Companies’ corporate
                headquarters to meet with Nygard.         The Nygard Companies
                                                          provided transportation to
                Nygard then asked Jane Doe No. 39 to      transport Jane Doe No. 39 to
                go to dinner with him at the W Hotel.     the W Hotel where Nygard
                Jane Doe No. 39 agreed and Nygard         raped her.
                sent her to a room he had at the W
                Hotel. Nygard raped Jane Doe No. 39       The Nygard Companies paid
                in the hotel room.                        for the hotel room at the W
                                                          Hotel where Jane Doe No.
                                                          39 was sexually assaulted.

Adult      40   Jane Doe No. 40 was hired to work as  Jane Doe No. 40 was
                an employee of the Nygard Companies. employed by the Nygard
                                                      Companies.
                Nygard contacted Jane Doe No. 40 and
                requested that she travel to Nygard   Nygard lured, enticed, and
                Cay. While at Nygard Cay, Nygard      coerced Jane Doe No. 40,
                spiked Jane Doe No. 40’s drink with   through her employment
                drugs and sodomized her.              with the Nygard Companies,
                                                      to travel to Nygard Cay
                When Jane Doe No. 40 confronted       where he sodomized her.
                Nygard, he threatened that she would
                “go in the water” if she told anyone, The Nygard Companies paid
                which she understood was a threat to  for Jane Doe No. 40 to
                her life.                             travel to Nygard Cay so that
                                                      Nygard could sodomize her.

                                                          The Nygard Companies paid
                                                          for the drugs that were given
                                                          to Jane Doe No. 40.

Adult      41   Jane Doe No. 41 is a former employee      The “pamper party” and
                of the Nygard Companies, to include       subsequent boat party that
                working in ComCor.                        Jane Doe No. 41 was raped
                                                          at was a Nygard Companies
                                                          corporate event.

                                  42
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 43 of 247



               Jane Doe No. 41 first met Nygard at a     All employees that worked
               “pamper party,” where she was             the “pamper party” were
               encouraged to drink heavily. The party    paid by the Nygard
               moved to Nygard’s boat. Jane Doe No.      Companies.
               41 was raped by Nygard and one of his
               “girlfriends” on the boat and given       The Nygard Companies paid
               approximately $500 in U.S. currency.      for the supplies, food, and
                                                         alcohol at the “pamper
               Jane Doe No. 41 was friends with one      party.”
               of Nygard’s “girlfriends.” Jane Doe
               No. 41’s friend got her a job working     The Nygard Companies
               at Nygard Cay for the Nygard              provided the cash that
               Companies because she needed the          Nygard paid Jane Doe No.
               money. Jane Doe No. 41 eventually         41 after he raped her.
               took on other jobs and responsibilities
               at Nygard Cay, to include ComCor.         The Nygard Companies paid
                                                         to transport Jane Doe No. 41
               Jane Doe No. 41 was told by Nygard        to her home after the
               that she would have to have sex with      “pamper party.”
               Nygard if she wanted to be paid for the
               overtime she earned or the raise she      Jane Doe No. 41 is a former
               deserved as an employee of the Nygard     employee of the Nygard
               Companies.                                Companies, to include
                                                         working in ComCor.
               Nygard threatened Jane Doe No. 41 to
               force her to introduce other women to     Nygard told Jane Doe No. 41
               him and stated a preference for           that she would not be paid
               “younger” girls.                          for the overtime she earned
                                                         or the raise she deserved as
               Jane Doe No. 41 frequently travelled      an employee of the Nygard
               with Nygard and others to Florida,        Companies      unless    she
               New York, and California.                 agreed to have sex with him.
                                                         He also withheld her pay for
               Nygard raped Jane Doe No. 41 at his       the same.
               New York City office/apartment.
               Nygard also coerced Jane Doe No. 41       Jane Doe No. 41 travelled
               to have sex with Nygard and other         with Nygard to New York
               women by threatening to withhold her      City and Florida, where
               income or fire her.                       Nygard raped her.

               Jane Doe No. 41 had to attend the         The driver, employed by the
               “swingers club” with Nygard and his       Nygard Companies, drove
               other “girlfriends.” The driver,          Nygard, Jane Doe No. 41,
               employed by the Nygard Companies,         and the others to the
               drove the group to the “swingers club.”   “swingers club.”



                                  43
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 44 of 247



                Nygard also raped Jane Doe No. 41         Nygard used Jane Doe No.
                while they were staying at the W Hotel    41’s employment with the
                in Ft. Lauderdale, Florida.               Nygard Companies as a
                                                          means to coerce her into sex
                Nygard sent Jane Doe No. 41 to            acts with Nygard and other
                retrieve cash out of his safe when he     women.
                had important political contacts over
                for dinner. Jane Doe No. 41 witnessed     Nygard used money from
                Nygard use this money, paid by the        the Nygard Companies to
                Nygard Companies, to bribe Bahamian       bribe Bahamian public
                public officials, politicians, or high-   officials, politicians, or
                ranking police officers. On other         high-ranking police officers.
                occasions, Jane Doe No. 41 witnessed      He also offered his
                Nygard offer public officials,            “girlfriends,” who were paid
                politicians, or high-ranking police       by the Nygard Companies,
                officers one of his “girlfriends” for     to officials, politicians, or
                sexual gratification as payment.          high-ranking police officers
                                                          for sexual gratification as a
                                                          bribe.

 18        42   Jane Doe No. 42 was lured and enticed     Jane Doe No. 42 was lured
                to the Nygard Companies’ Toronto          and enticed to the Nygard
                office by Nygard through a promise of     Companies’ Toronto office
                a modeling opportunity for the Nygard     by Nygard through a
                Companies.                                promise of a modeling
                                                          opportunity for the Nygard
                Jane Doe No. 42 modeled some              Companies.
                clothing for the Nygard Companies at
                the companies’ Toronto office.            Nygard raped and
                Afterwards, Nygard offered Jane Doe       sodomized Jane Doe No. 42
                No. 42 a “tour” of the office. Nygard     at the Nygard Companies’
                took Jane Doe No. 42 into a dark room     Toronto property.
                and closed the door. The room had a
                bed in it and Nygard pushed Jane Doe
                No. 42’s head on the bed and forcefully
                raped and sodomized her.

Adult      43   Jane Doe No. 43 came to Nygard’s          Jane Doe No. 43 was lured
                Marina Del Rey property to sign a         and enticed to Nygard’s
                modeling contract for the Nygard          Marina Del Rey property
                Companies.                                under the guise of signing a
                                                          modeling contract for the
                Shortly after signing the contract,       Nygard Companies.
                Nygard followed Jane Doe No. 43 into
                the bathroom and raped her.               After the rape, Nygard
                                                          bought Jane Doe No. 43 a

                                   44
 Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 45 of 247



                Afterwards, Nygard bought Jane Doe         vehicle with money from
                No. 43 a vehicle with money from the       the Nygard Companies.
                Nygard Companies.
                                                           Jane Doe No. 43 continued
                Jane Doe No. 43 continued to work as       to work as a model for the
                a model for the Nygard Companies and       Nygard Companies and
                traveled with Nygard frequently, which     traveled with Nygard
                was paid for by the Nygard                 frequently, which was paid
                Companies. Defendants regularly            for by the Nygard
                withheld pay from Jane Doe No. 43 as       Companies.
                a means to control and coerce her into
                additional sex acts.                       Defendants regularly
                                                           withheld pay from Jane Doe
                                                           No. 43 as a means to control
                                                           and coerce her into
                                                           additional sex acts.

 14        44   Jane Doe No. 44 grew up in Winnipeg,       Nygard lured and enticed
                Canada. Nygard picked Jane Doe No.         Jane Doe No. 44 by telling
                44 up on the street where young,           her the Nygard Companies
                adolescents gathered on several            could fly her to California
                occasions.                                 so that she could attend
                                                           lavish modeling parties.
                Nygard promised Jane Doe No. 44 that
                he would fly her to California where he    Nygard paid Jane Doe No.
                could take her to parties with drugs and   44 for sex acts with funds
                alcohol. Nygard drove Jane Doe No.         from the Nygard
                44 to the Nygard Companies property        Companies.
                in Winnipeg on several occasions and
                paid her for oral sex. Nygard would
                then drive Jane Doe No. 44 back to
                where he picked her up.

Adult      45   Jane Doe No. 45 was approached by a        Jane Doe No. 45 was lured
                woman who identified herself as a          and enticed to Nygard’s
                talent agent. The woman told Jane Doe      Marina Del Rey property
                No. 45 that she could be a model. In       under the guise of signing a
                actuality, the woman was a “madame”        modeling contract for the
                who sex trafficked young women.            Nygard Companies.

                The woman told Jane Doe No. 45 that        The “pamper parties” that
                she could introduce her to Nygard, who     Jane Doe No. 45 was
                was a multi-millionaire, fashion           sexually assaulted at were
                designer. The woman told Jane Doe          Nygard Companies
                No. 45 that Nygard could give her a        corporate events.
                modeling career.

                                   45
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 46 of 247



                             The woman took Jane Doe No. 45 to          All employees that worked
                             “pamper parties” at Nygard’s Marina        the “pamper parties” were
                             Del Rey property. Nygard paid the          paid by the Nygard
                             “madame” for commercial sex acts           Companies.
                             with Jane Doe No. 45 and coerced
                             and/or forced Jane Doe No. 45 to           The Nygard Companies paid
                             engage in commercial sex acts.             for the supplies, food, and
                                                                        alcohol at the “pamper
                                                                        parties.”

                                                                        The Nygard Companies
                                                                        provided the funds that
                                                                        Nygard paid to sex traffic
                                                                        Jane Doe No. 45.

      Adult           46     In approximately 2007, Jane Doe No.        Nygard lured and enticed
                             46 was working as a runway model.          Jane Doe No. 46 with false
                             She met Nygard through professional        promises of modeling
                             contacts. Nygard offered her a             opportunities with the
                             modeling opportunity for the Nygard        Nygard Companies.
                             Companies in New York City.
                                                                        The Nygard Companies paid
                             The Nygard Companies paid to fly           for Jane Doe to travel to
                             Jane Doe No. 46 to New York City on        New York City on the
                             Defendants’ “N-Force” jet and paid for     corporate jet and paid for
                             her to stay at the W Hotel.                her hotel room where she
                                                                        was sexually assaulted by
                             While sleeping in her hotel room,          Nygard.
                             Nygard entered and woke her up. He
                             told Jane Doe No. 46 that she was
                             beautiful and that she should model for
                             the Nygard Companies. Nygard then
                             demanded that Jane Doe No. 46
                             defecate in his mouth. When she
                             refused, he became enraged, forced her
                             to perform oral sex on him, and
                             forcibly performed oral sex on her.



       39.     Nygard’s conduct, as outlined above, violates the TVPRA, which outlaws using

means of interstate or foreign commerce to recruit, entice, obtain, or lure a person and force or

coerce that person, or knowing that the person had not attained the age of eighteen years, to engage



                                                46
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 47 of 247



in commercial sex acts. Nygard’s conduct also violates various other state and foreign laws,

including the laws of California, Florida, Canada, and the United Kingdom.            The Nygard

Companies are guilty of aiding and abetting Nygard’s crimes and conspiring with Nygard to

violate the TVPRA and these other state and foreign laws by knowingly agreeing to facilitate and

enable his illegal conduct for their own gain and their employees’ gain.

       40.     The Nygard Companies also directly violated the TVPRA and these other state and

foreign laws because they knowingly benefitted from their conspiracy and/or participation in

Nygard’s venture with knowledge, or in reckless disregard of the fact, that Nygard used means of

force, threats of force, fraud, and coercion to force children and women into engaging in

commercial sex acts.

                                JURISDICTION AND VENUE

       41.     This Court has federal question subject-matter jurisdiction pursuant to 28 U.S.C. §

1331, because Plaintiffs bring this action—individually and on behalf of the other Class

members—under the federal TVPRA statute.

       42.     This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a),

because all claims alleged herein are part of a continuing conspiracy and uniform pattern and

practice and form part of the same case or controversy.

       43.     Plaintiffs Jane Does Nos. 1-46’s claims arise out of the same series of transactions

or occurrences and share common questions of law or fact. The essential facts of Jane Doe Nos.

1-46’s claims are so logically connected that considerations of judicial economy and fairness

dictate that all the issues be resolved in a single lawsuit. There is also substantial overlap in

questions of law or fact across Jane Does Nos. 1-46’s claims.




                                                47
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 48 of 247



       44.     This Court is “an appropriate district court of the United States” in accordance with

18 U.S.C. § 1595, as venue is proper in this District under 28 U.S.C. § 1391(b)(2), because Nygard,

with the help of the Nygard Companies, raped, sexually assaulted, sexually battered, molested,

and/or sex trafficked some of his victims, including Jane Does Nos. 12, 13, 39, 41, and 46 in this

District. Nygard Inc. and Nygard International, both headquartered near Times Square in New

York City, also conduct substantial activities in this District and knowingly conspired, aided and

abetted, facilitated, and directly participated in Nygard’s illegal conspiracy and/or venture through

actions that originated in this District. Venue is also proper in this District under 28 U.S.C. §

1391(b)(3), because all Defendants conduct substantial activities in this District and are subject to

personal jurisdiction in this District and there is no other district where the action may be brought.

                                             PARTIES

A.     Plaintiffs

       45.     Plaintiffs Jane Does Nos. 1-46 are using pseudonyms to protect their identities

because of the sensitive and highly personal nature of this matter.

       46.     Plaintiffs are also at serious risk of retaliatory harm because Defendants have

tremendous wealth and power and have used it to retaliate against others who have attempted to

come forward, including by means of arson, property destruction, and threats of physical violence.

       47.     Plaintiffs are also particularly vulnerable because of the trauma that they have been

subjected to, their socioeconomic status, Defendants’ wealth and influence in the Bahamas,

Canada, and the United States, and the corruption of local law enforcement by Defendants through

bribery and political influence.20


20
  See, e.g., https://www.youtube.com/watch?v=Pw1xUXQNelg;
http://www.tribune242.com/news/2018/feb/14/nygard-outright-bribery-plp/;
http://www.tribune242.com/news/2014/jun/25/nygard-gave-money-plp-then-asked-help-over-land-is/;
http://www.tribune242.com/news/2017/may/05/fresh-questions-over-las-vegas-trip-pm-gibson-and-/

                                                 48
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 49 of 247



        48.       Plaintiffs’ safety, right to privacy, and security outweigh the public interest in their

identification.

        49.       Plaintiffs’ legitimate concerns outweigh any prejudice to Defendants by allowing

Plaintiffs Jane Does Nos. 1-46 to proceed anonymously.

        50.       Jane Doe No. 1 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas. In July 2015, Jane Doe No. 1 was vaginally raped by Nygard at the age of fourteen,

while attending a “pamper party” at Nygard Cay. Nygard lured her to his bedroom under false

promises of a future modeling contract. Following the rape, she was paid by Nygard in U.S.

currency from the Nygard Companies. She never returned to Nygard Cay.

        51.       Jane Doe No. 2 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas. In August and November 2011, Jane Doe No. 2 was vaginally raped by Nygard at the

age of fourteen, while attending “pamper parties” at Nygard Cay. She attended the “pamper

parties” and Nygard lured her to his bedroom under false promises of a future modeling contract.

Following the rape, Nygard paid her approximately $5,000 in U.S. currency from the Nygard

Companies. She attended several “pamper parties” at Nygard Cay subsequent to 2011, and Nygard

paid her with cash from the Nygard Companies to “recruit” and/or “procure” other young girls for

him to commit commercial sex acts with.

        52.       Jane Doe No. 3 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas. In June 2011, Jane Doe No. 3 was vaginally raped by Nygard at the age of fifteen, while

attending a “pamper party” at Nygard Cay. Jane Doe No. 3 was lured to Nygard Cay under false

promises of a job there. Following the rape, Nygard paid her approximately $200 in U.S. currency

from the Nygard Companies.




                                                    49
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 50 of 247



       53.    Jane Doe No. 4 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas. In June 2011, Jane Doe No. 4 was vaginally raped by Nygard at the age of fourteen,

while attending a “pamper party” at Nygard Cay. Nygard lured Jane Doe No. 4 to his bedroom

under a false promise of a modeling contract. Following the rape, Nygard paid her approximately

$5,600 in U.S. currency from the Nygard Companies. She never returned to Nygard Cay.

       54.    Jane Doe No. 5 is a Bahamian citizen born, in Nassau, New Providence, the

Bahamas. In July 2009, Jane Doe No. 5 was anally raped by Nygard at the age sixteen, while

attending a “pamper party” at Nygard Cay. Following the rape, Nygard paid her approximately

$200 in U.S. currency from the Nygard Companies. She never returned to Nygard Cay.

       55.    Jane Doe No. 6 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas. In August 2008, Jane Doe No. 6 was vaginally raped by Nygard at the age of fifteen,

while attending a “pamper party” at Nygard Cay. Following the rape, Nygard offered her cash

from the Nygard Companies and she refused it. She never returned to Nygard Cay.

       56.    Jane Doe No. 7 is a Bahamian citizen. In 2010, Jane Doe No. 7 was anally raped

by Nygard at the age of eighteen, while attending a “pamper party” at Nygard Cay. Following the

rape, Nygard paid her approximately $550 in U.S. currency from the Nygard Companies. She

never returned to Nygard Cay.

       57.    Jane Doe No. 8 is a Bahamian citizen. In 2014, Jane Doe. No. 8 was vaginally

raped by Nygard at the age of 29 or 30, while serving as an employee at Nygard Cay. Following

the rape, Nygard offered her cash in U.S. currency from the Nygard Companies. She was

terminated from her employment when she refused to continue engaging in sexual relations on an

ongoing basis with Nygard. Between April 6, 2017 and April 10, 2017, Nygard caused Jane Doe

No. 8 to be kidnapped and transported to Toronto and Fort Lauderdale.



                                              50
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 51 of 247



       58.     Jane Doe No. 9 is a United States citizen. She was an employee of Nygard and the

Nygard Companies. Throughout her time as an employee of Nygard and the Nygard Companies,

she was sexually assaulted by Nygard on multiple occasions. In 2015, Nygard forcefully raped

Jane Doe No. 9 at his residence in Marina Del Ray, California. Nygard used her continued

employment with and payment by the Nygard Companies as a means to control and coerce Jane

Doe No. 9 into commercial sex acts.

       59.     Jane Doe No. 10 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas. When Jane Doe No. 10 was fifteen years old, she was drugged and raped, both anally

and vaginally, by Nygard while attending a “pamper party.” Nygard offered her $5,000 prior to

raping her and later offered her $10,000 to defecate in his mouth.

       60.     Jane Doe No. 11 is a Bahamian citizen. In 2002 or 2003, when Jane Doe No. 11

was fifteen years old, she was raped by Nygard while attending a “pamper party.” Nygard also

demanded that she defecate and urinate on him. From 2005-2008, Jane Doe No. 11 became a

regular sex partner of Nygard because she was an orphan and Nygard falsely promised her a job

working for the Nygard Companies.

       61.     Jane Doe No. 12 is a Bahamian citizen. Jane Doe No. 12 was first invited to a

“pamper party” at Nygard Cay in 2008. Nygard gave Jane Doe No. 12 a “tour” of the property,

which ended in his bedroom. Without getting her consent, he initiated sexual activity with her and

demanded that Jane Doe No. 12 defecate in his mouth. Afterwards, Nygard paid Jane Doe No. 12

between $500 and $1,000 in United States currency. Jane Doe No. 12 became one of Nygard’s

regular “girlfriends,” meaning that the Nygard Companies paid her monthly to engage in

commercial sex acts and “recruit” victims for Nygard. Jane Doe No. 12 travelled with Nygard as

a “girlfriend” to New Orleans, Los Angeles, New York City, China, and London. Without her



                                                51
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 52 of 247



consent, Nygard provided and offered Jane Doe No. 12 to other men for commercial sex acts in

Los Angeles and New York City in exchange for something of value.

       62.     Jane Doe No. 13 is a Canadian citizen. In 2007, Jane Doe No. 13 was seventeen

years old and travelled to New York City to meet her new modeling manager and pursue a

modeling career. The modeling manager “recruited” and groomed Jane Doe No. 13 for Nygard.

The modeling manager drove her to Nygard’s New York City apartment and introduced her to

Nygard. Nygard Companies’ employees and the modeling manager encouraged Jane Doe No. 13,

a minor, to drink alcohol, which was spiked with drugs. Jane Doe No. 13 was brought into the

bedroom where Nygard was waiting. Jane Doe No. 13 shortly thereafter she lost consciousness

and awoke face down on a bed vomiting while Nygard sodomized and raped her.

       63.     Jane Doe No. 14 is a Canadian citizen. In approximately 2003, Jane Doe No. 14

was “recruited” by a current employee of the Nygard Companies for a job opportunity in the

Bahamas or in New York City. Jane Doe No. 14 applied and then went to the Nygard Toronto

office under the guise of job interview for the position with the Nygard Companies. While at

Defendants’ Toronto office, an employee of Defendants and/or “girlfriend” drugged Jane Doe No.

14 and during the interview, Nygard raped her in the bedroom located at the office. Jane Doe No.

14 woke up in the basement of the Toronto office where the same “girlfriend” and two other young

women were being held. Nygard, through the “girlfriend,” released Jane Doe No. 14 only after he

was satisfied that she would not report his crimes, including taking the job in New York. Jane Doe

No. 14 travelled to New York City on the Defendant’s “N-Force” Jet and was put in a room at the

W Hotel in Time Square under the guise of starting a new job. Nygard attempted to victimize Jane

Doe No. 14 again, but was unsuccessful because she snuck out of the hotel.




                                               52
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 53 of 247



       64.     Jane Doe No. 15 is a Canadian citizen. In 1993, Jane Doe No. 15 was twenty years

old and was contacted by Nygard and offered a modeling opportunity. The Nygard Companies

paid to fly Jane Doe No. 15 to Winnipeg, Canada. She was told she would be staying in the Nygard

Companies’ “executive suites.” When she arrived, she was unknowingly escorted to Nygard’s

personal apartment, which was attached to the Nygard Companies’ warehouse. He held her there

against her will for three days and raped her numerous times. Jane Doe No. 15 was eventually

able to escape. She wanted to report Nygard to the Winnipeg police, but did not out of fear because

she was told that Nygard “owned” the Winnipeg police.

       65.     Jane Doe No. 16 is a Canadian citizen. In 1998, when she was nineteen years old

and staying in the Bahamas, Jane Doe No. 16 was “recruited” by her tennis instructor to “play

tennis” with Nygard at Nygard Cay. Nygard invited Jane Doe No. 16 to stay at Nygard Cay on

another occasion and offered her a personal “cabana,” which was like guest quarters. While at

Nygard Cay, Jane Doe No. 16 was drugged, raped, and sodomized by Nygard. Nygard then

provided Jane Doe No. 16 to a group of friends who continued to rape and sodomize her. After

the rapes, Nygard threw cash at her. Nygard forced her to participate in a “swingers” sexual

encounter at Nygard Cay as well.

       66.     Jane Doe No. 17 is a United States. In 1999, Jane Doe No. 17 was nineteen years

old and was invited to dinner by Nygard at his Marina Del Rey, California property. While at the

Marina Del Rey property, Nygard stated several comments about Jane Doe No. 17’s physical

appearance, such as that she was “so pretty and black,” she looked “so young,” and he called her

“a newbie.” Jane Doe No. 17 was drugged and raped by Nygard. Following the rape, she left the

property. The next day, Nygard offered her a free massage, nail treatment, and strawberries. He

told her that “things happen” and “you just got drunk.”



                                                53
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 54 of 247



       67.     Jane Doe No. 18 is a United States citizen. In 1977, Jane Doe No. 18 was nineteen

years old and was raped by Nygard in Montreal, Canada. Nygard’s business associate approached

Jane Doe No. 18 at the airport after a flight from New York City to Montreal. He offered Jane

Doe No. 18 a ride to her dormitory on behalf of Nygard. During the car ride, Nygard insisted on

dropping his luggage off at his apartment. He invited Jane Doe No. 18 up to his apartment. After

she agreed, he forcefully raped her. After the rape, Nygard offered to buy Jane Doe No. 18 jewelry.

       68.     Jane Doe No. 19 is a Canadian citizen. In 2004-2005, when she was 16 years old,

Jane Doe No. 19 attended a party at a property owned by Defendants in Toronto with a boyfriend,

who was, unbeknownst to Jane Doe No. 19, a Nygard “recruiter.” What was supposed to be a

party was only four people: Jane Doe No. 19, her boyfriend, Nygard, and a young Bahamian girl.

Nygard told Jane Doe No. 19 that she was beautiful and could be a model. Nygard offered to show

the group around the property. Nygard escorted them into a bedroom and began to pour them

drinks and drugged Jane Doe No. 19’s drink. Jane Doe No. 19 began to feel foggy and Nygard

raped her, while instructing her boyfriend to join in. At the end, Jane Doe No. 19 was throwing

up and became unconscious before leaving. The next morning, the Bahamian girl called Jane Doe

No. 19, told her to check for the “Plan B” pills that had been given to her, and gave her instructions

on how to take them.

       69.     Jane Doe No. 20 is a Canadian citizen. In approximately 1995, Nygard invited Jane

Doe No. 20, who was approximately twenty years old, to Defendants’ office in Toronto and told

her he wanted her to model for the Nygard Companies. Several days later, an employee of the

Nygard Companies invited Jane Doe No. 20 to Nygard Cay under the guise of a modeling job.

While at Nygard Cay, Nygard raped, sodomized, and penetrated Jane Doe No. 20 with an object

multiple times. Jane Doe No. 20 begged to leave the Nygard Cay property, but Nygard would not



                                                 54
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 55 of 247



allow her to leave. Nygard eventually booked Jane Doe No. 20 a return plane ticket, through the

Nygard Companies, and allowed her to leave.

       70.     Jane Doe No. 21 is a Canadian citizen. In 1988, Jane Doe No. 21 met Nygard in

Toronto at charity event where she was working as a volunteer model. Nygard told Jane Doe No.

21 that she was beautiful and that he wanted her to model for the Nygard Companies. Nygard

invited Jane Doe No. 21 to stay at his Marina Del Rey property and she agreed because she thought

it would be a good career opportunity. While at the Marina Del Rey property, Jane Doe No. 21

was told that Nygard wanted to see her by a housekeeper. When she got to his room, Nygard

forcibly raped Jane Doe No. 21.

       71.     Jane Doe No. 22 is Canadian citizen. In 1977, Jane Doe No. 22 was twenty-seven

years old and was working for a textile company that did business with the Nygard Companies.

She met Nygard on an airplane on the way to a trade show in Frankfurt, Germany. Nygard noticed

Jane Doe No. 22 on the plane, walked down the aisle, and handed her a rose with a business card

attached. The two subsequently ran into each other at the trade show and then Nygard later invited

Jane Doe No. 22 to have a business dinner with him when they would both be in London, England

a few days later. After dinner, Nygard rode with Jane Doe No. 22 to her hotel and then walked

her to her door. When they reached the door Nygard pushed her into the room and attacked her.

He pulled her pantyhose down partially to immobilize her legs, forcibly performed oral sex on her,

and then masturbated over her until he orgasmed. Afterwards, both Jane Doe No. 22 and Nygard

fell asleep. When he awoke, he again forcibly engaged in oral sex with Jane Doe No. 22 and raped

her.

       72.     Jane Doe No. 23 is Canadian citizen. In approximately 1989-1990, Jane Doe No.

23 was thirty-two years old and was working as a performer in the Bahamas. She met Nygard in



                                               55
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 56 of 247



the Bahamas. One evening, Nygard offered to drive Jane Doe No. 23 home from an event.

Nygard, however, passed Jane Doe No. 23’s home and took her to Nygard Cay. While at Nygard

Cay, he locked Jane Doe No. 23 inside the compound. Nygard forced Jane Doe No. 23 to perform

oral sex on him. He then took her inside and attempted to vaginally rape her but was she was able

to stop him.

       73.     Jane Doe No. 24 is a United States citizen. In 1989, Jane Doe No. 24 was nineteen

years old and was working as a flight attendant. Jane Doe No. 24 met Nygard on a flight from

New York City to Los Angeles and they exchanged phone numbers. Nygard offered Jane Doe

No. 24 a job and invited her to his Marina Del Rey property. Nygard gave Jane Doe No. 24 a

“tour” of the property, which ended in his bedroom. While in the bedroom, Nygard raped Jane

Doe No. 24.

       74.     Jane Doe No. 25 is a German citizen. In 1995, Jane Doe No. 25 was living in Los

Angeles, California and working as a model. She met Nygard at a night club in Hollywood.

Nygard told Jane Doe No. 25 that he had his eye on her for a modeling job with the Nygard

Companies. Jane Doe No. 25 attended a “pamper party” at Nygard’s Marina Del Rey property.

Jane Doe No. 25 was drugged and sodomized by Nygard. She did not report his crime because

she believed that Defendants would use their influence in the Los Angeles modeling industry to

destroy her modeling career.

       75.     Jane Doe No. 26 is a Canadian citizen. In approximately 1990-1991, Jane Doe No.

26 was offered a modeling job by Nygard for the Nygard Companies. The Nygard Companies

flew Jane Doe No. 26 to the Bahamas, under the guise of the modeling job, where she stayed at

the Nygard Cay property. Nygard raped Jane Doe No. 26 on multiple occasions while at Nygard

Cay.



                                               56
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 57 of 247



       76.     Jane Doe No. 27 is a Canadian citizen. In 1980, Jane Doe No. 27 was selected to

travel to Los Angeles, California for a beauty pageant. Jane Doe No. 27 visited Nygard at his

office in Winnipeg with her mother to discuss a potential modeling sponsorship. While her mother

waited in the car, Jane Doe No. 27 went into Nygard’s office to discuss a sponsorship. Nygard

told Jane Doe No. 27 she was beautiful asked her if she wanted to travel the world with him.

Nygard looked at Jane Doe No. 27’s modeling portfolio and said “nice eyes, nice lips.” Nygard

then approached Jane Doe No. 27, groped her left breast, and said “cute you must be a size 5.”

Jane Doe No. 27 fled the office and discovered that everyone was gone and the doors were locked.

She managed to find a janitor with keys to unlock the door and escaped.

       77.     Jane Doe No. 28 is a United States citizen. In approximately 2010, Jane Doe No.

28 was thirty-seven years old and was working as a model in Los Angeles, California. Nygard

saw a picture of Jane Doe No. 28 and offered to fly her to Toronto for a modeling opportunity with

the Nygard Companies. Upon arrival, she took a taxi to Nygard’s home in Toronto where several

other girls were staying. They showed her to her room. She was not permitted to leave the property

and a security guard employed by the Nygard Companies attempted to confiscate her passport. On

the second day staying at Nygard’s home, he forcibly sodomized Jane Doe No. 28. Nygard forced

Jane Doe No. 28 to go out with him at night to the “swingers club” in Toronto as well. A few days

later, Jane Doe No. 28 was flown to New York City with Nygard and all the other girls at the

house. Jane Doe No. 28 was able to escape once she got to New York.

       78.     Jane Doe No. 29 is a United States citizen. In approximately 1997, Jane Doe No.

29 was taken to the Bahamas by her modeling sponsor for a calendar photoshoot. She met Nygard

in a casino while in the Bahamas. Nygard invited her to come to Nygard Cay. Jane Doe No. 29’s

sponsor explained who Nygard was and told her that it could be her big chance. Jane Doe No. 29



                                               57
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 58 of 247



went to Nygard Cay with Nygard. Nygard talked with Jane Doe No. 29 about modeling for the

Nygard Companies. A couple of months later Nygard called Jane Doe No. 29 and invited her to

stay with him at Nygard Cay to discuss modeling. Nygard raped Jane Doe No. 29 several times

while she was at Nygard Cay. After two trips to Nygard Cay, where Nygard raped Jane Doe No.

29 on numerous occasions, Nygard convinced her to travel to Marina Del Rey by continuing to

promise modeling opportunities. Nygard raped Jane Doe No. 29 while at the Marina Del Rey

property on several occasions. Nygard paid Jane Doe No. 29 $700 in U.S. currency before she left.

        79.   Jane Doe No. 30 is British citizen. In approximately 2000, Jane Doe No. 30 was

working as a manager for models and actors in Los Angeles, California. She was introduced to

Nygard by a client who was a model. She attended several “pamper parties” at Nygard’s Marina

Del Rey property. On one occasion, Jane Doe No. 30’s champagne was spiked with drugs. Jane

Doe No. 30 went to the bathroom to change after receiving a massage. When she walked out of

the bathroom, Nygard was waiting in the room. He pulled down his pants, began lubricating

himself, and had an erection. He pushed her onto the bed, attempted to sodomize her, and

penetrated her. She pushed him away, escaped into the bathroom, and locked the door until he

left.

        80.   Jane Doe No. 31 is a United States citizen. Jane Doe No. 31 knew Nygard through

her daughter who was friends with one of Nygard’s children. In 1998, Nygard invited Jane Doe

No. 31 and her daughter to go to Nygard Cay because they had done a favor for the Nygard family.

Additionally, Nygard lured Jane Doe No. 31 under the guise of an artistic opportunity at Nygard

Cay. While at Nygard Cay, Nygard violently forced Jane Doe No. 31 to perform oral sex on him.

He also urinated in her mouth.




                                               58
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 59 of 247



       81.     Jane Doe No. 32 is Canadian citizen. In 2009, Jane Doe No. 32 was twenty-seven

years old and was brought to Nygard Cay to be a model in a photoshoot. Jane Doe No. 32 stayed

at Nygard Cay for 3-4 nights. Nygard’s “girlfriends” invited Jane Doe No. 32 to have drinks and

to party in a cabana hut. Nygard’s “girlfriends” spiked Jane Doe No. 32’s drink with drugs.

Nygard entered the room and began to touch Jane Doe No. 32’s legs and vaginal area, offering

money and a lavish lifestyle for sex. Jane Doe No. 32 turned Nygard down. After she left to use

the bathroom, the “girlfriends” gave her another drink and when she returned, she blacked out.

Nygard raped Jane Doe No. 32.

       82.     Jane Doe No. 33 is a United States citizen. In 2009, Jane Doe No. 33 was working

as a model and was invited to Nygard Cay for an audition with the Nygard Companies by Nygard.

At Nygard Cay, Nygard groped and coerced Jane Doe No. 33 to have sex with him and other

women. Nygard told Jane Doe No. 33 that if she did not cooperate, she would not receive a

modeling contract with the Nygard Companies.

       83.     Jane Doe No. 34 is a United States citizen. In approximately 2009, Jane Doe No.

34 was working as a model. Her manager brought her to Nygard Cay for a photo shoot. While

there, Nygard attempted to enter Jane Doe No. 34’s room in the middle of the night to rape or

sexually assault her, but was unable to do so because someone else was in the room.

Approximately one year later, Jane Doe No. 34 attended an event at Nygard Cay with her

boyfriend. While at Nygard Cay, Jane Doe No. 34 went to the bathroom. Nygard entered the

bathroom while Jane Doe No. 34 was urinating and put his hand in her urine stream.

       84.     Jane Doe No. 35 is a Canadian citizen. In 1986, Jane Doe No. 35 was modeling in

Canada for the Nygard Companies. In 1987, Nygard contacted her by phone and offered her a

paid trip to Nygard Cay. Nygard told her that she would be staying at a guest house located at the



                                               59
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 60 of 247



property. When she arrived, Nygard Cay was still under construction and there was no guest

house. Nygard raped Jane Doe No. 35 at Nygard Cay, telling her that she owed him because the

Nygard Companies paid for her travel. Jane Doe No. 35 did not report his crime because Nygard

told her that he regularly played tennis with the chief of police. Nygard’s male assistant drove

Jane Doe No. 35 to the middle of nowhere in the middle of the night and deserted her.

       85.     Jane Doe No. 36 is a Canadian citizen. In approximately 1988 or 1989, Jane Doe

No. 36 met Nygard at the airport in the Bahamas and flew on the same flight to Toronto. Several

months later, Nygard invited Jane Doe No. 36 to a concert and she accepted. Afterwards, Nygard

invited Jane Doe No. 36 to have a drink. Nygard took Jane Doe No. 36 to a small living space,

which was located at the Nygard Companies’ office building. While in the room, Nygard raped

Jane Doe No. 36 and then threw $100 in U.S. currency at her. As she was leaving the building,

Jane Doe No. 36 told a security guard employed by the Nygard Companies that Nygard raped her.

The security guard did nothing. Jane Doe No. 36 also spoke to Nygard’s secretary the next day

about the rape. Jane Doe No. 36 eventually reported the rape to police in Toronto.

       86.     Jane Doe No. 37 is a Canadian citizen. Jane Doe No. 37’s father was in the fur

business and sold Nygard furs, which he used for the Nygard Companies. In approximately 1977,

Jane Doe No. 37 was approximately fourteen or fifteen years old and was waiting in line for the

bathroom at a restaurant in Winnipeg. As Jane Doe No. 37 entered the bathroom, Nygard, who

was waiting behind her in line, pushed his way in and raped her. Jane Doe No. 37 was a virgin at

the time. Approximately a few years later, Jane Doe No. 37 encountered Nygard at a night club

in London. He gave her a drink and Jane Doe No. 37 woke up the next morning naked with Nygard

and another man in a hotel room. When Jane Doe No. 37 was leaving, Nygard pointed his finger

at her and said, “You better not tell anyone or else…”



                                               60
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 61 of 247



       87.     Jane Doe No. 38 is a United States citizen. In approximately 1994, Jane Doe No.

38 met Nygard at a party in Los Angeles. Nygard told her that she was beautiful and that she

should model for the Nygard Companies. Nygard had a Nygard Companies’ limo pick Jane Doe

No. 38 up at her residence and take her to his Marina Del Rey property. Nygard took Jane Doe

No. 38 to dinner and a night club. Nygard spiked Jane Doe No. 38’s drink with drugs. On the

drive home, Jane Doe No. 38 blacked out. She awoke on a bed at the Marina Del Rey property

and Nygard was on top of her raping her. Nygard gave Jane Doe No. 38 $300, but refused to let

her leave until her friend arrived and threatened to call the police.

       88.     Jane Doe No. 39 is a United States citizen. In approximately 2010-2011, a Nygard

Companies’ employee arranged to have a Nygard Companies’ driver pick Jane Doe No. 39 up and

take her to the Nygard Companies’ New York City headquarters. Jane Doe No. 39 met Nygard

and he invited her to dinner at the W Hotel. Nygard took Jane Doe No. 39 to two adjoining rooms

and instructed her to order food. Nygard then took out a bottle of lubricant and digitally penetrated

Jane Doe No. 39. She managed to flee and escape, even though the door was guarded by security.

       89.     Jane Doe No. 40 is a Canadian citizen. Jane Doe No. 40 is a former employee of

the Nygard Companies. In approximately 2001, Nygard requested that Jane Doe No. 40 travel to

Nygard Cay, which was paid for by the Nygard Companies. Jane Doe No. 40 was drugged and

sodomized by Nygard at Nygard Cay. The next morning, Nygard threatened Jane Doe No. 40 and

told her if she told anyone what happened, she would “go in the water.”

       90.     Jane Doe No. 41 is Bahamian citizen who resides in in the United States. Jane Doe

No. 41 is a former employee, to include working as a ComCor employee at Nygard Cay. Jane Doe

No. 41 first attended a “pamper party” as a guest between 2004 - 2006 when she was approximately

eighteen years old. At this first “pamper party,” Jane Doe No. 41 was encouraged to drink heavily



                                                  61
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 62 of 247



by Nygard’s “girlfriends.” Nygard, along with one of his “girlfriends,” raped Jane Doe No. 41,

while on the Nygard Companies’ boat, the “Lady Hilka.” The next morning, the “girlfriend” paid

Jane Doe No. 41 approximately $500 in United States currency on Nygard’s behalf and the Nygard

Companies’ ComCor employees arranged for a driver to take her home. Jane Doe No. 41

continued to attend “pamper parties” and began working at Nygard Cay as a ComCor employee

because she needed money. While employed at Nygard Cay, Nygard frequently raped Jane Doe

No. 41 by touching her inappropriately and told her that if she wanted to be paid for her overtime,

or to get a raise in salary, she would have to have sex with him. In 2014, Jane Doe No. 41 travelled

with Nygard to Defendants’ New York City property. Nygard raped Jane Doe No. 41 at his New

York City apartment and forced her to defecate on him. Nygard also coerced Jane Doe No. 41 to

have sex with him and other women in New York City. Nygard took Jane Doe No. 41 to a

“swingers club,” in New York, and was driven there by the Nygard Companies’ driver. Sometime

between 2014-2015, Jane Doe No. 41 was also raped by Nygard at the W Hotel in Fort Lauderdale,

Florida.

       91.      Jane Doe No. 42 is a Canadian citizen. In approximately 1992, Jane Doe No. 42

was working as a model in Toronto, Canada. Nygard contacted her and told her that Defendants

had a new fashion line coming that he would like her to model. Nygard summoned Jane Doe No.

42 to the Nygard Companies’ Toronto office to model new clothing. Afterwards, Nygard took

Jane Doe No. 42 on a “tour” of the office. Nygard then took Jane Doe No. 42 into a dark room

and shut the door. The room had a large bed in it. Nygard pushed Jane Doe No. 42’s face down

on the bed and raped and sodomized her.

       92.      Jane Doe No. 43 is a United States citizen. In approximately 2003, Jane Doe No.

43 was invited to Nygard’s Mara Del Rey property by Nygard to sign a contract for a modeling



                                                62
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 63 of 247



job. While at Marina Del Rey and shortly after signing the contract, Nygard followed Jane Doe

No. 43 into the bathroom and raped her. Following the rape, Nygard bought Jane Doe No. 43 a

vehicle as payment. Jane Doe No. 43 continued to work for the Nygard Companies as a model

and frequently traveled with Nygard.

        93.    Jane Doe No. 44 is a Canadian citizen. When Jane Doe No. 44 was approximately

fourteen years old, she was living as an adolescent in Winnipeg, Canada. Nygard lured and enticed

Jane Doe No. 44 with false promises of paid trips to California to attend glamorous modeling

parties. On more than one occasion, Nygard took Jane Doe No. 44 in his car to the Nygard

Companies’ property in Winnipeg and had the child perform oral sex on him in his car. Nygard

paid Jane Doe No. 44 after each such occasion with U.S. currency.

        94.    Jane Doe No. 45 is a United States citizen that resides in the United States. In

approximately 2010, Jane Doe No. 45 was raped, sexually assaulted, and/or sex trafficked by

Nygard on several occasions at his Marina Del Rey property. She was brought to Nygard by a

“madame” under the false pretense of meeting him for modeling opportunities with the Nygard

Companies. Nygard coerced and/or forced Jane Doe No. 45 to engage in commercial sex acts by

falsely promising modeling contracts and acquiescing in threats of violence made to Jane Doe No.

45 and her family by the “madame.” Nygard paid the “madame” with funds from the Nygard

Companies to bring Jane Doe No. 45 to him so that he could rape, sexually assault, and/or sex

traffic her.

        95.    Jane Doe No. 46 is a United States citizen that resides in the United States. In

approximately 2007, Jane Doe No. 46 was raped, sexually assaulted, and/or sexually battered by

Nygard at the W Hotel in New York City. Jane Doe No. 46 was working as a model and met

Nygard through professional contacts in Hollywood Hills, California. Nygard told Jane Doe No.



                                               63
            Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 64 of 247



46 that she should be a model for the Nygard Companies and offered her a modeling opportunity

in New York City. The Nygard Companies paid for Jane Doe No. 46 to fly to New York City on

Defendants’ “N-Force” jet and booked her a room at the W Hotel. While she was sleeping in her

hotel room, Nygard entered without permission and demanded that Jane Doe No. 46 defecate in

his mouth. When she refused, Nygard forced Jane Doe No. 46 to perform oral sex on him twice

and he forced oral sex on her as well.

B.         Defendants

           96.     Defendant Peter J. Nygard is a Finnish and Canadian citizen with permanent

residences in the United States, including in New York City and Los Angeles. He is the founder,

chairman, figurehead, icon, and, directly or indirectly, the 100% owner of the Nygard Companies.

           97.     Through the Nygard Companies, as Nygard himself alleged in United States federal

court, he “carries on business at various locations around the world as a designer, manufacturer,

distributor, and seller of women’s clothing and accessories. Mr. Nygard and his business are

closely associated in the public eye.”21

           98.     Nygard regularly travels to the United States, spends substantial time at his

residence in this District, and conducts substantial business in this District through his global

headquarters and flagship store, which are located in this District.22

           99.     Defendant Nygard Inc. is a Delaware corporation that distributes women’s apparel

with its global headquarters in New York City.

           100.    Nygard Inc. conducts substantial business in this District and at various other

locations in the United States and around the world.



21
     See Complaint at ¶¶ 1, 31, Nygard, et al. v. Dipaolo, et al., No. 17-cv-60027 (S.D. Fla. Jan. 5, 2017).
22
     See https://vimeo.com/160922029

                                                       64
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 65 of 247



          101.    Defendant Nygard International is a Canadian corporation that has its

administrative offices in Winnipeg, Canada and its global headquarters in New York City.23

          102.    Nygard International conducts substantial business in this District and various other

locations in the United States and around the world.24

          103.    Defendant Nygard Holdings is a Bahamian shell corporation registered in the

Bahamas as an Offshore Company/International Business Company (“IBC”). An IBC is a

company that does not engage in active business or trading activities within the country it is

registered. IBCs are not required to file annual returns nor financial statements, and the name of

the shareholders and Directors are not required to be disclosed under the IBC laws of the Bahamas,

which make IBCs a premier choice for asset protection and financial privacy.

          104.    Nygard uses Nygard Holdings as a depository for funds from Nygard International,

from which Nygard pays for Defendants’ conspiracy and/or illegal sex trafficking venture.

          105.    Tan Jay International LTD. is a Canadian corporation registered for business in

California, with a registered address at 110 East Ninth St., B1321, Los Angeles, California. Tan

Jay is a predecessor entity to Nygard International.

          106.    There is no corporate distinction between or among the Nygard Companies. At all

times relevant herein, Nygard was the sole owner and executive of the Nygard Companies, their

funds were commingled, and the companies do not observe any corporate formalities.



23
  https://corporate.nygard.com/about-nygard/ (“Along with its corporate headquarters located in the heart
of Times Square, the company lays claim to complete design, production and distribution facilities in Los
Angeles, Toronto and Winnipeg, superb research and design studios in New York and Shanghai, and sales
offices throughout Canada and the U.S.”); https://www.linkedin.com/company/nygard-
international/about/ (“Along with its new World Headquarters located in the heart of Times Square, the
company lays claim to complete design, production & distribution facilities in Los Angeles, Toronto &
Winnipeg and superb research & design studios worldwide.”);
http://www3.nygard.com/Store/webcast/NY_event_Macy's_parade/page1.asp.
24
     https://corporate.nygard.com/about-nygard/

                                                   65
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 66 of 247



        107.   Although Nygard has publicly claimed to have stepped down from the Nygard

Companies, he has not divested his ownership interest in the Nygard Companies, and he continues

to run and direct the Nygard Companies from behind the scenes. A Canadian judge also recently

found that there is no evidence that Nygard has resigned from the Nygard Companies and he still

owns 100% of the Nygard Companies’ stock.

        108.   Every aspect of the Nygard Companies’ business is controlled exclusively by

Nygard, and nothing can happen without his express direction or authorization.

        109.   Nygard also regularly invokes the jurisdiction of the United States courts, including

this District, in his personal capacity and through his companies, by regularly filing lawsuits

therein.25

        110.   The Nygard Companies knowingly conspired, aided and abetted, facilitated, and

directly participated in Nygard’s illegal conspiracy and/or venture by luring young women with

false promises of career opportunities with the companies, paying for and hosting “pamper parties”

under the Nygard brand, withdrawing large sums of cash, paying employees at all such events,

allowing use of the Company-owned “N-Force” jet26 and company finances to transport Nygard’s

victims to destinations in the United States, Canada, the Bahamas and around the world where he

committed his crimes, allowing use of the company-owned boat to transport liquor, drugs, and




25
  See, e.g. Nygard, et al. v. Bacon, No. 1:19-cv-01559-LGS-KNF (S.D.N.Y. Feb. 19, 2019); Nygard, et
al. v. Dipaolo, et al., No. 17-cv-60027, 2017 WL 4303825 (S.D. Fla. Jan. 5, 2017); Nygard International
Partnership v. Feralio, No. B266683, 2017 WL 4784925 (Cal. Ct. App. Oct. 24, 2017); Nygard v. Jasper,
No. 8:15-cv-1939-T-33EAJ, 2016 WL 9526666 (M.D. Fla. Jan. 4, 2016); Nygard, Inc. v. Uusi-Kerttula,
159 Cal.App.4th 1027 (Cal. Ct. App. 2008); Nygard, Inc. v. Kustannusosakeyhtio Iltalehti, No. B192639,
2007 WL 1775963 (Cal. Ct. App. June 21, 2007).
26
  See https://corporate.nygard.com/2005/07/15/ilta-sanomat-fashion-moguls-plane-will-house-a-sauna-
private-movie-theatre-a-disco/.

                                                  66
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 67 of 247



supplies for “pamper parties,” and paying for Nygard’s commercial sex acts with his victims,

among other actions.

       111.    The Nygard Companies also benefit from such activity by using the “pamper

parties,” Nygard’s playboy image, the Nygard flagship store in Times Square, and the Nygard Cay

and Marina Del Rey properties to promote the Nygard brand and products to consumers in the

United States, Canada, the Bahamas, and elsewhere.27

       112.    The Nygard Companies paid, promoted, and otherwise rewarded a close ring of

upper-level executives and employees of the Nygard Companies to actively participate in Nygard’s

conspiracy and/or illegal sex trafficking venture, to turn a blind-eye to his sexual abuse, and to

cover-up his crimes.

       113.    Several of Nygard’s victims were also coerced into labor trafficking that directly

benefited the Nygard Companies. Those being labor trafficked were forced to work exceptionally

long hours with little sleep for no additional payment. Often, the jobs they were hired to perform

would be expanded by Nygard to include countless other duties with no additional pay.

      THE TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT

       114.    The TVPRA outlaws sex trafficking activities that affect interstate or foreign

commerce or take place within the territorial jurisdiction of the United States. It is to be construed

broadly because it serves a remedial purpose and uses intentionally broad language.

       115.    The TVPRA makes it unlawful for:

               (a) Whoever knowingly—

                   (1) in or affecting interstate or foreign commerce, or within the special
                   maritime and territorial jurisdiction of the United States recruits, entices,
27
  See, e.g., http://www4.nygard.com/SCF/NygardCayBahamas.aspx?ID=38&Folder_id=55
http://www4.nygard.com/scf/News.aspx?id=7826https://www.youtube.com/watch?v=WPFz3_yfj2I;
https://www.youtube.com/watch?v=WUzW-Y0qRB0;
https://www.youtube.com/watch?v=Dx23m_Op0J0; https://www.youtube.com/watch?v=cwRdiTSY_dM

                                                 67
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 68 of 247



                      harbors, transports, provides, obtains, advertises, maintains, patronizes, or
                      solicits by any means a person; or

                      (2) benefits, financially or by receiving anything of value, from participation
                      in a venture which has engaged in an act described in violation of paragraph
                      (1),

                            knowing, or, except where the act constituting the violation of paragraph
                            (1) is advertising, in reckless disregard of the fact, that means of force,
                            threats of force, fraud, coercion described in subsection (e)(2), or any
                            combination of such means will be used to cause the person to engage in a
                            commercial sex act, or that the person has not attained the age of 18 years
                            and will be caused to engage in a commercial sex act, shall be punished as
                            provided in subsection (b).28

          116.    As alleged herein, Defendants have knowingly used interstate and foreign

commerce to violate the TVPRA by enticing and recruiting Jane Does Nos. 1-46 and the other

Class members knowing, or in reckless disregard of the fact, that fraud, threats of serious harm,

coercion, and physical force, or knowing that the victim had not attained the age of eighteen years,

would cause the victims to engage in commercial sex acts.

          117.    The TVPRA’s civil provision, 18 U.S.C. § 1596, applies extraterritorially to all

violations that occurred after December 19, 2003, wherein the alleged offender is a national of the

United States; an alien lawfully admitted for permanent residence; or is present in the United

States. The violations against Jane Does Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 19, 28,

32, 33, 34, 39, 41, 43, 45, and 46 occurred in the Bahamas or Canada after December 19, 2003,

and/or occurred within the territorial jurisdiction of the United States, and the Defendants are

lawfully admitted to the United States for permanent residence and/or are present in the United

States.




28
     18 U.S.C. § 1591(a).

                                                     68
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 69 of 247



       118.    The TVPRA also applies to Nygard’s conduct abroad because the locus of the

Nygard Companies, which supplied resources, including employees and cash payments to the

victims, is in New York City. Further, Nygard has substantial contacts with the United States,

both individually as well as through the Nygard Companies.

       119.    The Nygard Companies conspired with Nygard, aided and abetted, facilitated, and

directly participated in Nygard’s conspiracy and/or venture through conduct that originated and/or

occurred in the United States.

       120.    Nygard uses the Nygard Companies’ money, brand, and resources to facilitate and

commit commercial sex acts in the United States, the Bahamas, Canada, and elsewhere around the

world. The Nygard Companies fund all of Nygard’s “pamper parties” by transferring cash from

the company’s bank account in Canada and routing it through New York, the Nygard Companies’

worldwide headquarters.      All “pamper party” employees and supplies including, without

limitation, food, alcohol, drugs, and entertainment, are paid for from a Nygard Holdings account

that is funded directly by Nygard International. And, critically, the cash that Nygard uses to pay

his victims after raping and/or sexually assaulting them, comes from the Nygard Companies.

       121.    As explained more fully below, the Nygard Companies also helped Nygard lure

and entice his victims to locations where Nygard can rape, sexually assault, sexually batter, molest,

and/or sex traffic them by offering modeling jobs and other career opportunities with the Nygard

Companies. The rape, sexual assault, sexual battery, molestation, and sex trafficking of many of

Nygard’s victims occurred on company property and was facilitated and enabled by, among others,

employees of the Nygard Companies.

       122.    The Nygard Companies have their global headquarters in New York City and have

actual knowledge of Nygard’s illegal activity through Nygard—the founder, chairman, and 100%



                                                 69
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 70 of 247



owner of the companies at the time of the acts detailed in this Complaint. Other high-ranking

employees and executives of the Nygard Companies also have actual knowledge of Nygard’s

criminal activity including, without limitation, Vice Chairman, Jim Bennett, Executive Vice

President, Rick Wanzel, Executive Vice President and General Manager, David Paton, Director of

Systems, Greg Fenske, Marketing and Promotions Director, Princy Mathew and Kevin Carkner,

Tiina Tulikorpi, CEO, Sajjad Hudda, President and CEO, Denis LaPointe, and Director of Human

Resources, Wajma Popal. Other finance personnel, including the Nygard Companies’ corporate

accountant, Lili Micic, among others, know or should know about Nygard’s illegal activity,

because they are routinely sending tens of thousands of dollars per month in U.S. currency, without

substantiation or controls, to Nygard.

       123.      Nygard has a permanent residence in New York City, which is above his flagship

store on 40th Street and Broadway, near Times Square. The building is leased by Nygard

International.

       124.      Nygard also has a residence in Los Angeles, California.

       125.      Nygard also owns companies, Nygard NY Retail, LLC, Nygard Partners, LLC, and

Orion Asset Management, Inc., each of which is a New York corporation.

       126.      Nygard enticed and coerced some of his victims, as alleged herein, to engage in

commercial sex acts in, among other places, Los Angeles, Florida and New York City. Jane Does

Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 were raped, sexually assaulted, sexually battered,

molested, and/or sex trafficked in California. Jane Does Nos. 12, 13, 39, 41, and 46 were raped,

sexually assaulted, sexually battered, molested, and/or sex trafficked in New York. Jane Doe No.

41 was raped and/or sexually assaulted in Florida.




                                                 70
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 71 of 247



       127.    Nygard uses the Nygard Companies-owned “N-Force” jet to transport his victims

to and from locations in the Bahamas, Canada, New York, California, and Florida, as well as

elsewhere around the world.

       128.    Nygard uses the Nygard Companies-owned boats, which are docked in Florida for

months at a time, to transport drugs, liquor, and supplies for “pamper parties.”

       129.    Nygard also uses the Nygard Companies’ resources, including, without limitation,

the “N-Force” jet and boats, to smuggle women, drugs, liquor, and other supplies into and out of

various jurisdictions including, without limitation, the United States, Canada, and the Bahamas.

       130.    Nygard uses employees paid by the Nygard Companies, who use Company phones,

computers, email, and social media accounts to entice and lure his victims to locations in the United

States, the Bahamas, and Canada, so that Nygard can rape, sexually assault, sexually batter, molest,

and/or use fraud and coercion to force them, or, knowing that the victim has not attained the age

of eighteen years, to engage in commercial sex acts. He also keeps a database of potential victims

that is maintained by the corporate IT department on the Nygard Companies’ corporate server.

       131.    Given these substantial and systematic contacts between the United States and

Nygard’s misconduct in the United States, the Bahamas, Canada, and elsewhere, it is neither

arbitrary nor unfair to exercise application of the TVPRA for Defendants’ activities that partially

occurred in the Bahamas, Canada, and elsewhere around the world.

       132.    Application of the TVPRA is also consistent with international law by virtue of the

Palermo Protocols, which are three protocols adopted by the United Nations to supplement the

2000 Convention against transnational organized crime, including the Protocol to Prevent,

Suppress and Punish Trafficking in Persons, especially Women and Children.




                                                 71
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 72 of 247



          133.    In addition to violating the TVPRA, as alleged herein, Defendants conspired to

violate and/or violated the laws of the States of California and Florida as well as the laws of Canada

and the United Kingdom.

                                     FACTUAL ALLEGATIONS

A.        Peter J. Nygard is Synonymous with the Nygard Companies and the Nygard
          Companies Have Knowledge of His Sex Crimes.

          134.    Defendant Peter J. Nygard is a renowned fashion figure and executive in the

women’s apparel industry. He has an estimated net worth of approximately $900 million through

various business entities that he owns in the fashion industry.29

          135.    Defendant Nygard Inc. is a Delaware corporation that distributes women’s apparel

with its global headquarters in New York City, New York.

          136.    Defendant Nygard International is a Canadian corporation that is one of the largest

women’s clothing manufacturers and suppliers in the world, with annual sales exceeding $500

million. Nygard International has its administrative offices in Winnipeg, Canada and its global

headquarters in New York City, pictured below.30




29
  https://www.youtube.com/watch?v=yH0ODUKH1qE; https://www.youtube.com/watch?v=L1x-Vrn-
33M; https://www.youtube.com/watch?v=iK5hlWl5qLc
30
     https://corporate.nygard.com/about-nygard/

                                                  72
            Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 73 of 247



           137.    Defendant Nygard Holdings is a Bahamian shell corporation registered in the

Bahamas. It does not engage in active business or trading activities.

           138.    Defendant Nygard Holdings is a Bahamian shell corporation registered in the

Bahamas as an Offshore Company/International Business Company (“IBC”). An IBC is a

company that does not engage in active business or trading activities within the country it is

registered. IBCs are not required to file annual returns nor financial statements, and the name of

the shareholders and Directors are not required to be disclosed under the IBC laws of The

Bahamas, which make IBCs a premier choice for asset protection and financial privacy.

           139.    Nygard uses Nygard Holdings as a depository for funds from Nygard International,

from which Nygard pays for Defendants’ conspiracy and/or illegal sex trafficking venture.

           140.    Nygard, Nygard, Inc., and Nygard International have invoked the jurisdiction of the

United States courts by filing lawsuits in the United States courts, including this District, as well

as being “synonymous” with Nygard Inc. and using Nygard Inc. to participate in his conspiracy

and/or criminal venture for both his own benefit and the benefit of the Nygard Companies.31

           141.    Nygard is the founder, chairman, figurehead, icon, and was, directly or indirectly,

the 100% owner of the Nygard Companies at the time of the events described in this Complaint.32

           142.    Although Nygard has publicly claimed to step down from the Nygard Companies,

he has not divested his ownership interest in the Nygard Companies, and he continues to run and




31
  See, e.g. Nygard, et al. v. Bacon, No. 1:19-cv-01559-LGS-KNF (S.D.N.Y. Feb. 19, 2019); Nygard, et
al. v. Dipaolo, et al., No. 17-cv-60027, 2017 WL 4303825 (S.D. Fla. Jan. 5, 2017); Nygard International
Partnership v. Feralio, No. B266683, 2017 WL 4784925 (Cal. Ct. App. Oct. 24, 2017); Nygard v. Jasper,
No. 8:15-cv-1939-T-33EAJ, 2016 WL 9526666 (M.D. Fla. Jan. 4, 2016); Nygard, Inc. v. Uusi-Kerttula,
159 Cal. App. 4th 1027 (Cal. Ct. App. 2008); Nygard, Inc. v. Kustannusosakeyhtio Iltalehti, No.
B192639, 2007 WL 1775963 (Cal. Ct. App. June 21, 2007).
32
     See Complaint at ¶ 1, Nygard, et al. v. Dipaolo, et al., No. 17-cv-60027 (S.D. Fla. Jan. 5, 2017).

                                                       73
            Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 74 of 247



direct the Nygard Companies from behind the scenes. Nygard publicly claimed to step down

solely as means to avoid bad publicity for the Nygard Companies.

           143.     He still controls every aspect of the Nygard Companies’ business, and nothing can

be done without his express authorization or direction.            Nygard commingles the Nygard

Companies’ funds, uses the Nygard Companies as his own personal bank account, and does not

observe any corporate formalities.

           144.     Nygard admits in public filings that he and his businesses are “closely associated

in the public eye.”33

           145.     The Nygard Companies’ promotional materials and advertisements also make the

companies synonymous with “one man,” Nygard, who is featured individually on almost all

promotional materials and advertisements.34




33
     Id. at ¶¶ 1, 31.
34
     See, e.g., video at https://corporate.nygard.com/

                                                         74
            Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 75 of 247



           146.    In addition, Nygard and his businesses are “closely identified in the public mind,

similar to other fashion houses,” as illustrated by the corporate billboard in the heart of Times

Square.35




           147.    The Nygard Companies have also trademarked the name “Peter J. Nygard.”

           148.    The Nygard Companies’ promotional materials prominently feature his Nygard

Cay and Marina Del Rey properties (he even named Nygard Cay after himself and the company).36

The Nygard brand and logo is also featured prominently at Nygard Cay and Marina Del Rey, and

all events hosted at the properties are the Nygard Companies’ corporate functions.37 Nygard has

also stated in public filings that Nygard International has a corporate office at Nygard Cay.




35
     See Complaint at ¶ 31, Nygard, et al. v. Dipaolo, et al., No. 17-cv-60027 (S.D. Fla. Jan. 5, 2017).
36
     See https://www.youtube.com/watch?v=GQRDS-KlOw0; https://vimeo.com/160922029
37
  See
http://pimpingpictures.com/Jarmopohjaniemi.com/Blog/Entries/2008/6/11_Nygard_Cay_Hosts_Playboy_
Shoot.html

                                                       75
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 76 of 247



       149.    Nygard and the Nygard Companies also use the Nygard Cay property to promote

the Nygard Companies’ brand by renting it out and having events and parties with celebrities and

politicians including, among others, Oprah Winfrey, George H.W. Bush, Robert De Niro, and Sean

Connery.38




       150.    Nygard uses the Nygard Cay and Marina Del Rey properties, his customized “N-

Force” jet, his boat, and his New York City apartment above his flagship store—each of which is

owned or leased by the Nygard Companies or companies affiliated with the Nygard Companies—

to promote himself and the Nygard Companies and, at the same time, facilitate the commission of

his crimes, as noted throughout this Amended Complaint.




38
  See https://www.lawcrossing.com/article/3372/Indulge-in-the-Pleasures-of-Nygard-Cay/; see also
https://corporate.nygard.com/2006/12/09/nygards-cay-an-island-of-fantasy-the-ultimate-treehouse/

                                                 76
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 77 of 247




          151.   Nygard hosts “pamper parties”39 at his Nygard Cay and Marina Del Rey properties,

under the Nygard brand, as a means to further Defendants’ illegal conspiracy and/or venture and

also benefit the brand of the Nygard Companies.40 The “pamper parties” and all supplies—

including alcohol and drugs provided to minors—are paid for by the Nygard Companies.

          152.   Employees that staff the “pamper parties” are also paid by the Nygard Companies

with funds routed through New York City.

          153.   In addition to staffing the parties with bartenders, cooks, servers, maids, and other

employees, the Nygard Companies also employ people to work at what Nygard refers to as

ComCor, who are used in California and the Bahamas to ensure that potential victims attend the

“pamper parties” by contacting them and arranging for transportation.




39
     See https://www.youtube.com/watch?v=WPFz3_yfj2I
40
  See
http://pimpingpictures.com/Jarmopohjaniemi.com/Blog/Entries/2008/6/11_Nygard_Cay_Hosts_Playboy_
Shoot.html

                                                  77
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 78 of 247



       154.    The Nygard Companies’ ComCor employees also recruit and/or procure potential

victims for Nygard. ComCor employees are paid by the Nygard Companies.

       155.    When girls were flown to the Bahamas on the Nygard Companies’ “N-Force” jet

for “pamper parties,” the passengers’ passports were often collected, their return flight was

cancelled by the corporate travel agency personnel, and approval from Nygard was required to

leave Nygard Cay and the island. Nygard expected a sex act before he was willing to consider

releasing any person.

       156.    Similarly, once Nygard’s victims arrive at Nygard’s Marina Del Rey property for

“pamper parties,” they are not permitted to leave without Nygard’s express permission. The

property is gated and all doors are equipped with keypads that require a key code, known only by

Nygard, to open. Nygard demanded his victims engage in sex acts before allowing them to leave.

       157.    Once Nygard selects his victims, his employees are sometimes instructed to drug

the victims, by placing Rohypnol and/or other mind-altering drugs in their drinks (referred to as

“happy juice”), and to escort the victims to Nygard’s bedroom.

       158.    Nygard uses the “pamper parties” to both promote the Nygard Companies’ brand

and to facilitate rape, sexual assault, sexual battery, molestation, and/or sex trafficking. He is

acting on behalf of the Nygard Companies, under the brand and reputation of the companies, and

using funds of the companies to commit his crimes.

       159.    That Nygard is a sexual predator is an open secret at the Nygard Companies. Over

the course of decades, executives of the Nygard Companies as well as the corporate HR

Department were instructed by Nygard to pay off anyone who accused Nygard of sexual

misconduct and force them to sign nondisclosure agreements. These upper-level executives and




                                               78
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 79 of 247



employees helped Nygard cover up his crimes and continued to facilitate and enable his crimes so

that they would receive financial benefits and career advancement.

       160.    In 1980, Nygard was arrested for rape, but the charges were later dropped when the

woman accusing him decided not to testify against him. Nygard used funds from the Nygard

Companies to pay the woman off so that she would not testify against him.

       161.    Over the course of decades, scores of female employees of the Nygard Companies

have also accused him of sexual improprieties. These stories share striking similarities and are

well known throughout the Nygard Companies. Several examples are set forth below.

       162.    One woman was hired as a merchandiser for the Nygard Companies. She reported

to the corporate HR department that Nygard entered her hotel room, while they were on a corporate

business trip, and raped her. A few hours after she reported the incident to the Nygard Companies’

HR Department, a company executive arrived at her door with a check for $8,000 and a non-

disclosure agreement for her to sign.

       163.    In 1995, another former female employee sued Nygard for having sex with her

“against her will.” Nygard and the Nygard Companies reached an undisclosed settlement with the

former employee that required her to sign a nondisclosure agreement.

       164.    Another female employee reported that she was forced to stand next to Nygard at a

meeting with company executives present. During the course of the meeting, Nygard rubbed his

foot up and down the woman’s thigh while the Nygard Companies’ executives watched. Many

former employees have described similar stories during company meetings.

       165.    In 1996, the Winnipeg Free Press wrote a front-page story detailing Nygard’s

sexual misconduct and relating to interviews with seven former and current female employees of

the Nygard Companies. Three female employees filed sexual harassment complaints with the



                                               79
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 80 of 247



Manitoba Human Rights Commission against Nygard and the Nygard Companies. In that year

alone, the Nygard Companies paid out $20,000 in settlement over sexual assault claims by female

employees (the equivalent of $300,000 today).

       166.   The Nygard Companies’ former communications manager reported that she would

walk into meetings with Nygard and his pants would be down frequently and he would be fondling

himself. On one occasion, she reported that she was instructed to open a closet door to get

something and she found a box full of pornographic photos of Nygard with various women. She

reported Nygard’s conduct to the Human Rights Commission and she received a $6,000 payoff

from the Nygard Companies.

       167.   The same employee was responsible for hiring a woman that became Nygard’s next

target. Nygard regularly made sexual advancements towards her at work in front of other

employees and executives of the Nygard Companies. She reported Nygard’s conduct to the

Human Rights Commission and the Nygard Companies paid her $8,000.

       168.   Another female employee of the Nygard Companies reported that she had walked

into Nygard’s office and he was stroking his genitals at his desk. When the woman turned away,

Nygard dropped his pants and began masturbating while looking at her. She reported Nygard’s

conduct to the Manitoba Human Rights Commission and the Nygard Companies paid her $4,500.

       169.   Former employees of the Nygard Companies have also stated that Nygard equips

the Nygard Companies offices in Winnipeg, Toronto, and Marina Del Rey with hidden rooms that

he uses as “sex dens.” The existence of these rooms is common knowledge among employees of

the Nygard Companies.

       170.   Rather than helping to create a professional work environment for female

employees, the Nygard Companies’ HR department, currently headed by Wajma Popal, functioned



                                                80
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 81 of 247



to cover-up his rapes, sexual assaults, and molestations of company employees and other woman

who were brought to the corporate offices under false pretenses of modeling and other career

opportunities. The corporate HR Department regularly paid off Nygard’s accusers and forced

them to sign non-disclosure agreements so that Nygard could continue his pattern and practice

detailed below.

B.      Nygard is Able to Engage in A Uniform Pattern and Practice of Sex Trafficking Due,
        in Part, to His Intimidation and Corruption Tactics.

        Bahamian Culture, Political Corruption, and Nygard’s Power in the Bahamas.

        1.      Sexual Crimes are Drastically Under-Reported in the Bahamas Due to Weak
                Laws that are Poorly Enforced.

        171.    In 2007, the Bahamas had the highest rate of reported rapes in the world, and, in

2016, it had the highest incidence of rape per capita in the Caribbean. The UN Woman narrative

on gender-based violence in the Caribbean found that the worldwide average for rape was fifteen

per 100,000, while the Bahamas has an average of 133 per 100,000.41

        172.    Global estimates are that between 60 and 95 percent of sexual crimes go unreported

and that even those reported are unlikely to be prosecuted. Rape, in particular, is the most

underreported violent crime.42

        173.    Rape is particularly underreported in the Bahamas due to a culture of

stigmatization, victim shaming, government corruption, and weakly-enforced laws. For example,

in 2013, the Bahamas Crisis Centre in New Providence alone counselled 122 new clients for rape

and 42 for sexual assault, while, during that same period, the police recorded only 104 rapes for


41
  http://www.unodc.org/pdf/research/Cr_and_Vio_Car_E.pdf;
http://www.tribune242.com/news/2016/feb/16/bahamas-has-worst-total-region-rapes/.
42
  Heather Sutton, IDB Series on Crime and Violence in the Caribbean: Crime and Violence in the
Bahamas, June 2016, at 34-25, available at https://publications.iadb.org/en/publication/12508/crime-and-
violence-bahamas-idb-series-crime-and-violence-caribbean.

                                                   81
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 82 of 247



the entire country.       During the same time period, data from Princess Margaret Hospital’s

emergency room alone shows it treated nearly 1.5 times the amount of country-wide rapes reported

to the police.43

           174.    In 2018, only 55 rapes were reported in the Bahamas, while Cleveland, Ohio, which

has a similar population size, had 585.44

           175.    The local word for rape in the Bahamas is “hush.” It is not discussed or spoken of

as a societal problem.

           176.    In 2018, the State Department issued a travel advisory warning that “sexual assault

is common” in the Bahamas and advising tourists to exercise caution.

           177.    Rapes in the Bahamas also have very low police-clearance rates. On average, the

percentage of rape cases solved between 2010 and 2013 was 40 percent. This means that rapes

are highly unlikely to be prosecuted, which does little to stimulate better reporting.45

           178.    Another reason why sex crimes are so widely under-investigated and prosecuted in

the Bahamas is because violence against women and girls is often seen as a private matter, in which

the State should not interfere. A culture of acceptance interrelated with strong patriarchal gender

norms is prevalent, which can lead to failures in response by law enforcement.46

           179.    Due, in part, to these factors, scores of Nygard rapes and sexual assaults in the

Bahamas have gone unreported over the past three decades.




43
     Id.; https://ewnews.com/711-rapes-presented-to-hospitals-since-july-2013
44
  https://www.nytimes.com/2020/02/22/world/americas/peter-nygard-louis-
bacon.html?referringSource=articleShare
45
     Id.
46
  Human Rights Council, Report of the Special Rapporteur on violence against women, its causes and
consequences, on her mission to the Bahamas, at 4 (May 25, 2018), available at
https://undocs.org/en/A/HRC/38/47/Add.2.

                                                     82
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 83 of 247



           2.     Political and Government Corruption Has Been Widespread in the Bahamas.

           180.   Political and governmental corruption is “rooted in the fabric of Bahamian

society.”47 The government has laws to combat corruption of and by public officials, but they are

inconsistently applied.48

           181.   According to one survey, despite one in ten Bahamians disclosing that they had

been forced to pay a bribe within the past year to obtain public services, few reported the corruption

to law enforcement. According to the survey, almost half were too scared of the consequences—

such as potential retaliation and victimization—to report allegations of bribery by public officials.

Fear is a major obstacle to stamping out a problem that the Bahamian Prime Minister recently

estimated costs the Bahamian economy approximately $200 million per year.49

           182.   For this reason, few people in the Bahamas (approximately 6%) actually report

corruption when they experience it. Overwhelmingly, the survey showed that of those who

reported an incident of corruption to the authorities—not one respondent stated that the authorities

took action against the government officials involved. This is despite the evidence showing that

one in eight Bahamians (approximately 13%) who had contact with the police in the year prior to

October 2017 had paid a bribe in order to get services they needed.50

           183.   Bribery in the courts was also reported, with one in ten people who came into

contact with the courts having paid a bribe in the previous twelve months, demonstrating that there

is still an acute corruption risk in this key law and order institution (10%). The findings indicate

how corruption is undermining the rule of law and public safety in the Bahamas, in addition to the


47
     http://www.tribune242.com/news/2018/apr/26/not-a-single-bribe-demand-is-probed/
48
     https://www.globalsecurity.org/military/world/caribbean/bs-corruption.htm
49
     http://www.tribune242.com/news/2018/apr/26/not-a-single-bribe-demand-is-probed/
50
     Id.

                                                     83
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 84 of 247



Bahamians’ inability to police its borders and determine who can reside in the country.51

Corruption has become “a cultural element of the mindset of Bahamians[,]” and “[i]t’s rooted in

the fabric of society.”52

           184.   Additionally, the Royal Bahamas Police Force scored an unwanted first by

becoming the first police organization in the Caribbean to rank top for both receiving bribery

payments and being perceived as the country’s most corrupt public institution. As a result,

Bahamians are unwilling to report corruption and other crimes to law enforcement because they

don’t trust the police.53

           185.   Nygard routinely hired Bahamian policemen for “personal security,” which

furthered his victims’ mistrust of the police. Below is a photo of Bahamian policemen at Nygard

Cay.




51
     Id.
52
     Id.
53
     Id.

                                              84
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 85 of 247



       186.    Due to the low police clearance rates for investigations of sexual crimes and the

cultural attitude toward sexual crimes and the victims of such crimes, victims of sexual crimes in

the Bahamas rarely pursue their claims. They are ashamed and embarrassed, fear retaliation and

victimization, rightfully do not trust law enforcement to pursue and prosecute their attackers, and

do not trust the court system to provide them with justice.

       3.      Nygard has Significant Power and Influence in the Bahamas, Resulting from
               His Widespread Bribery and Bahamian Political Contributions.

       187.    During the time-period relevant to this action, Nygard was well known in the

Bahamas as one of the wealthiest and most influential individuals with a home there.54 He has

also spent significant money, provided by the Nygard Companies, to bribe Bahamian officials

including, without limitation, law enforcement, and to gain political influence and power on the

island through political contributions.55

       188.    Nygard’s political connections in the Bahamas go as far back as the 1980s when he

paid government officials to provide him with the property where he built his Nygard Cay estate.

In the early 1990s, Nygard paid members of the Progressive Liberal Party (“PLP”) for help relating

to his Nygard Cay property and expansion plans. In 1992, Nygard wrote to then minister of

agriculture, Perry Christie (“Christie”), regarding a “significant” pledge he had made, asking for

help relating to the expansion of his property, and stating “this whole world is based on one hand

helping the other and you know that I am prepared to do whatever is in my capacity to help out the

Bahamas and the PLP party and of course yourself in an way I can.”




54
  See, e.g., https://www.youtube.com/watch?v=n6KOtR4G37U;
https://www.youtube.com/watch?v=d55fJKf8zsA
55
  See, e.g., https://www.youtube.com/watch?v=zKFjnnHXDGs;
https://www.youtube.com/watch?v=ih55gjHvEp8

                                                85
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 86 of 247



       189.    Nygard’s long relationship with the PLP and its leader, Christie, continued for

decades. Christie eventually became the Prime Minister of the Bahamas from 2002-2007. The

PLP and Christie, however, lost the 2008 election to the rival political party, the Free National

Movement (“FNM”).

       190.    Nygard made significant financial contributions, using the Nygard Companies’

funds, and efforts in order to help the PLP and Christie regain power in the Bahamas by winning

the 2012 election.56

       191.    Nygard contributed at least $10 million (in U.S. or Bahamian currency) to get

Christie elected and paid to have individuals spread bad press about the FNM. He also paid $300

to each person who would vote for the PLP in the 2012 election. Nygard was thus able to

successfully help Christie get elected for a second term (2012-2017), in exchange for political

favors and influence.

       192.    Nygard and Christie were in regular contact with one another before, during, and

after the 2012 election.57 Nygard regularly invited political figures, such as Bahamian Parliament

members including, without limitation, Shane Gibson, Dion Foulkes, and police officers such as

Royal Bahamas Police Superintendents Allan Emmanuel, Stephen Dean, and Wendall Deveaux,

to attend his “pamper parties.” As stated by the Nygard ComCor department, which answers

exclusively to Nygard, the photograph below describes Shane Gibson as attending and pictured at

a “pamper party” in 2014.




56
  See http://www.tribune242.com/news/2013/jul/18/mp-concerns-nygard-donated-5m-plp/;
http://www.tribune242.com/news/2013/jul/23/nygard-admits-backing-plp-sworn-affidavit/
57
  See, e.g., http://www.tribune242.com/news/2017/may/05/fresh-questions-over-las-vegas-trip-pm-
gibson-and-/

                                                 86
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 87 of 247




          193.    Nygard provided PLP party members, including Shane Gibson and corrupt police

officers, with children and young women to engage in commercial sex acts with in exchange for

favors for Nygard. Nygard also provided some of his “girlfriends” to Bahamian politicians and

police officers for sexual gratification. Nygard did so to gain influence with these politicians and

law enforcement officials, as well as to gain compromising information about them in order to

exert his influence over them.

          194.    For Example, former Playboy Playmate, Anna Nicole Smith, was a “girlfriend” of

Nygard from approximately 1999-2002.58 Nygard “gifted” Anna Nicole Smith to Shane Gibson.

Shane Gibson later resigned from his position as Immigration Minister after photographs surfaced

of him in bed with Anna Nicole Smith.59



58
     See https://www.whosdatedwho.com/dating/peter-nygard-and-anna-nicole-smith.
59
     See https://www.kltv.com/story/6107637/bahamas-official-resigns-over-photos-with-anna-nicole-smith/

                                                    87
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 88 of 247



       195.    On another such occasion, one of Nygard’s “girlfriends,” Jane Doe No. 12, was

sent by Nygard to Perry Christie’s office to “ask for help” with a personal matter. When she

arrived, Christie had “sexy” photos of her, that she had taken for Nygard, spread across his desk.

Christie took his penis out and attempted to engage in sexual activity with Jane Doe No. 12. Jane

Doe No. 12 refused. Afterwards, Nygard asked about Jane Doe No. 12’s encounter with Christie

and became upset when he learned that Jane Doe No. 12 did not have sexual intercourse with

Christie.




       196.    On September 5, 2012, shortly after the 2012 election, Prime Minister Christie and

other high-ranking members of the PLP visited Nygard at Nygard Cay.
                                                                                          Peter
                                                                                          Nygard


                                                                                               Perry
                                                                                               Christie

                                                                                               CH




                                               88
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 89 of 247



          197.   Nygard also hosted high-ranking PLP officials at his Nygard Cay property to

celebrate the PLP election victory in 2012, including the following, without limitation: the

Minister of Housing & National Insurance, Shane Gibson; the Minister for Grand Bahamas, Dr.

Michael Darville; the Minister of Education, Jerome Gomez; the Minister of Agriculture, Alfred

Gray; the Minister of Housing & Environment, Ken Dorsett; the Minister of Health, Dr. Perry

Gomez; and the Director of Fertility, Dr. Wan Song.60




          198.   Bahamian Parliament member and PLP member, Shane Gibson, was paid

approximately $94,131.10 prior to the general election in 2012 and into 2013. The funds were

deposited directly to his bank account in the United States, and the payments were made with funds

from the Nygard Companies. Shane Gibson could not explain why the funds were deposited in an

offshore U.S. bank account, as opposed to his bank accounts in the Bahamas.61




60
  See https://www.youtube.com/watch?v=Pw1xUXQNelg; see also
https://www.yotube.com/watch?v=jVfw9LOSOZo
61
     http://www.tribune242.com/news/2017/apr/24/nygard-gave-gibson-94000-5000-month-paid-ministers/

                                                  89
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 90 of 247




       199.    Eric Gibson, who is Shane Gibson’s brother, was also on Nygard’s “payroll” and

was paid directly by the Nygard Companies, acting as a conduit to covertly funnel money between

Nygard and the PLP. Nygard instructed his ComCor employees to have a check ready for Eric

Gibson every week, even though he did not provide any work for Nygard. Pat Smith, a PLP

loyalist with close connections to Perry Christie also acted as a conduit to covertly funnel money

to the PLP and was provided with regular payments from the Nygard Companies “per PJN” (Peter

J. Nygard).




                                               90
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 91 of 247




       200.   Nygard was also close with Deputy Prime Minister Phillip “Brave” Davis (“Davis”)

and regularly met with him at Viking Hill and paid bribes to him and his political aides. Nygard

met Davis through one of his former “girlfriends” who also was a former girlfriend of Davis.

       201.   Davis allegedly introduced Nygard to known Bahamian gangsters and convicted

criminals, Livingston “Toogie” Bullard and Wisler “Bobo” Davilma.62 Nygard paid “Toogie” and

“Bobo” with funds from the Nygard Companies to intimidate anyone who spoke out against him




62
  See
https://www.bahamaslocal.com/newsitem/147536/Court_documents_claim_Deputy_PM_sent_criminals_
to_protect_Nygards_interests.html; https://www.youtube.com/watch?v=xCa9LEJsg2I (Nygard berating
his security guard, Leo Thurston).

                                               91
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 92 of 247



or his initiatives by, among other means, directing them to firebomb his detractors’ vehicles and/or

businesses, instructing them to threaten to kill those who oppose him, and commit other acts of

violence and intimidation.63

          202.   Covert recordings have captured Nygard discussing illicit activity with Toogie and

Bobo including, among other things, committing acts of violence against others and setting up

covert meetings with Bahamian officials.64

          203.   Nygard used his political connections and bribes to successfully gain building

permits and to receive other favorable treatment including, without limitation, overlooking his

illegal activities.

          204.   In the months leading up to the general election of May 2012, many politicians

visited Nygard Cay to receive cash for their campaigns. Jane Doe No. 41 personally handed these

politicians cash from the Nygard Companies. Nygard’s strategy was to fund the government so

that they would support Nygard’s initiatives.

          205.   Nygard had Bahamian police officers on his “payroll” and they frequently visited

Nygard Cay, including Royal Bahamas Police Chief Superintendent, Solomon Cash,

Superintendents Allan Emmanuel, Stephen Dean, and Wendall Deveaux, and Royal Bahamas

Police officer, Camela McCoy. He used them to help “bury” reports of sexual abuse, supply

information regarding ongoing investigations into his sex crimes, trace the whereabouts of people

who crossed him, and intimidate, threaten to arrest, and otherwise harass his victims to ensure that




63
     See http://www.tribune242.com/news/2016/mar/10/claim-nygard-hired-hitmen/
64
  See https://www.youtube.com/watch?v=qN4Xwu5hpAw&feature=youtu.be
https://www.youtube.com/watch?v=0_LrErjvyaQ&feature=youtu.be



                                                  92
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 93 of 247



they would not come forward. Nygard often alludes to the fact, in front of his “girlfriends,” that

he is powerful enough in the Bahamas to have people killed without being investigated.

          206.    Indeed, when Nygard learned of the investigation of his illegal conspiracy and/or

sex trafficking venture, he engaged lawyers to facilitate bribery payments to top Bahamian police

officials to get more information that would enable him to attempt to bribe victims or intimidate

them into silence.

          207.    Nygard also regularly bribes Bahamian officials with U.S. currency from the

Nygard Companies to prevent customs from searching his plane, prevent customs from checking

the passports of the young women onboard, and to prevent customs from inspecting the

passengers’ luggage. This allows Nygard to traffic his victims to and from the Bahamas, transport

drugs intended for his victims, and transport other supplies for “pamper parties” in the Nygard

Companies’ plane to avoid paying customs.

          208.    Nygard does the same with the Nygard Companies’ boats and regularly transports

supplies and victims for his “pamper parties” from Florida to the Bahamas.

          209.    In addition to politicians, government officials, and police, Nygard also paid for

favorable media coverage and propaganda in the Bahamas to help further his agenda, silence his

victims, and perpetuate Defendants’ conspiracy and/or sex trafficking scheme.              Prominent

Bahamian media personalities, such as Phillipa “Lady” Russell, Carlos Mackie, Wendall Jones,65

Sherman Brown,66 Carvel Francis, and Steve McKinney, were frequent visitors to Nygard Cay and

were on Nygard’s payroll to obfuscate, smear, deflect and distort the truth.




65
     http://www.tribune242.com/news/2018/oct/11/journals-publisher-smear-campaign/
66
     http://www.tribune242.com/news/2015/dec/24/sherman-brown-faces-prison-after-being-found-guilt/

                                                   93
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 94 of 247



          210.    Nygard’s Bahamian victims have been previously unable to come forward to report

his illegal activity and pursue their claims against him for several reasons including, without

limitation, cultural stigmatization, shame, weak laws that are rarely enforced, low clearance rates

for sexual-assault investigations, corrupt law enforcement and government officials, fear of

Nygard’s wealth, power, and influence in the Bahamas, and psychological manipulation and

intimidation tactics used by Nygard, including the commonly held belief that Nygard has bribed

government officials, police, and the media.

              4. Nygard Also Has Considerable Influence in the United States, Canada, and
                 Elsewhere.

          211.    In addition to Nygard’s political power in the Bahamas, Nygard and the Nygard

Companies also boast of his “extensive political leverage” in the United States and Canada, and

tout his relationships with “many high profile dignitaries” including “the Duke of Edinburgh,

Governor General Ray Hnatyshyn, Prime Minister Brian Mulroney, Prime Minister Jean Chrétien,

President Gorbachev of the USSR, President Mauno Koivisto of Finland, Sha Lin – Mayor of

Shanghai, President Vicente Fox of Mexico, President George Bush Sr., & Prime Minister Pindling

of the Bahamas.”67

          212.    Former President George H.W. Bush stayed at Nygard Cay and provided Nygard

with a jacket with the President’s seal on it.




67
     https://web.archive.org/web/20160313072707/http://corporate.nygard.com/larger-than-life/

                                                    94
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 95 of 247




           213.   Nygard has considerable influence in Canada and has been recognized with awards

by politicians in Winnipeg and Toronto as well as “received the prestigious Queen Elizabeth II

Golden Jubilee medal for helping to ‘create the Canada of today, and to recognize Mr. Nygard for

outstanding and exemplary achievement to Canada as a whole.’’68




68
     Id.

                                                 95
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 96 of 247



          214.    Nygard was also given the key to the City of Winnipeg and had considerable

influence within the Winnipeg police department.69

          215.    Nygard’s wealth, political connections, and power and influence in the Bahamas,

Canada, and the United States helped perpetuate Defendants’ conspiracy and/or sex trafficking

venture by preventing the victims, Defendants’ employees, and other witnesses from reporting his

illegal conduct.

C.        Nygard Engages in a Continuing Conspiracy and Uniform Pattern and Practice of
          Rape, Sexual Assault, Sexual Battery, Molestation, and Sex Trafficking, Using the
          Nygard Companies’ Resources and Brand, for the Benefit of Himself and the Nygard
          Companies.

          216.    Nygard engages in a continuing conspiracy and uniform pattern and practice to

rape, sexually assault, sexually batter, molest, and recruit, lure, and entice children and women,

knowing, or in reckless disregard of the fact, that means of force, fraud, and coercion, or that the

child had not yet attained the age of eighteen years, to cause the victims to engage in a commercial

sex act. Methods employed by Nygard to commit sex trafficking include, but are not limited to,

the use of physical force, threatening physical force, drugging victims, kidnapping, promising

lucrative modeling opportunities, promising other career opportunities, providing money,

confiscating his victim’s passports, and preventing exit from the Nygard Cay, Marina Del Rey,

and other properties.

          217.    Nygard has targeted, and instructed his employees and associates to target, children

and young women. He has frequently stated “the younger, the better.” Nygard primarily preys on

young, vulnerable, and impoverished Bahamian girls because he knows that they will not report




69
     https://www.winnipegfreepress.com/local/moguls-key-to-the-city-could-be-rescinded-568266372.html

                                                   96
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 97 of 247



his crimes to law enforcement, particularly in a climate where it is well known that Nygard bribes

government and police officials.

       218.    Nygard also routinely targeted young aspiring models from the United States,

Canada, and elsewhere. He uses the Nygard Companies’ brand, his influence and power in the

fashion industry, and false promises of modeling and other career opportunities with the Nygard

Companies to lure them to his properties in, among other places, Marina Del Rey, New York City,

Winnipeg, and Toronto to rape, sexually assault, sexually batter, molest, and sex traffic them.

       219.    Among other deviant acts, Nygard often sodomizes his victims and demands that

they defecate on him, including in his mouth. He also requests that his victims urinate on him and

demands that victims on their menstrual periods provide him their menstrual blood for

consumption.

       220.    Nygard often exposes his victims to pornography as part of his sexual pattern.

Victims have described seeing every type of sexual act, to include but not limited to, pornography

featuring defecation, pornography featuring urination, and bestiality.

       221.    Due to the extreme deviant nature of Nygard’s sexual conduct, his victims feel even

more degraded, ashamed, and embarrassed than the typical sexual assault victim.

       1.      Nygard Uses His Nygard Cay and Marina Del Rey Properties to Further the
               Nygard Brand and Facilitate His Illegal Conduct.

       222.    In 1987, Nygard built a 150,000 square-foot compound on Lyford Cay in the

Bahamas, which became known as “Nygard Cay.” Nygard uses the property to host company

“pamper parties” to promote the Nygard brand and facilitate his sex trafficking. Nygard Cay is

registered in the name of Peter Nygard and is used to promote the Nygard Companies’ brand and

all construction or maintenance that occurs on the property is paid for by the Nygard Companies.




                                                97
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 98 of 247



       223.   Lyford Cay is a wealthy, gated community in the Bahamas. Upon entering Lyford

Cay, there is a large security gate stationed with security personnel. Only those with permission

may enter Lyford Cay. Not even police have the power to enter upon their own discretion.

       224.   Once entrance to Lyford Cay is granted, there is an additional fortress-like gate

surrounding the Nygard Cay property. Next to the gate and surrounding the entire property is a

fence equipped with barbed wire.




       225.   At the gate, there is a gate house with an office attached to it. The protocol for most

“pamper party” guests who enter Nygard Cay is that they must “register” with ComCor by

completing a form requesting personal information and taking a headshot and a full-body shot,

which is then added to the ComCor database.

       226.   Once they enter the property, no one at Nygard Cay is allowed to leave the property

without Nygard’s express permission. The security gate staff will not open the gate, unless they



                                                98
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 99 of 247



are instructed to do so by Nygard himself. The walls of Nygard Cay are tall, equipped with barbed

wire, and surround the entire property. The only way out, other than the main gate, is to swim

through shark-infested waters.




       227.   Nygard also has a permanent residence and office of the Nygard Companies located

in Marina Del Rey, California. Similar to his Nygard Cay property, the Marina Del Rey property

is gated with security and no one can leave without Nygard’s express permission.

       228.   Upon entrance to the Marina Del Rey property, all of Nygard’s guests are similarly

registered with the Nygard Companies’ ComCor employees. They are required to provide their

personal information, a full body shot, and head shot. This information is then saved to the a

ComCor database that is located on the same server as the database used at Nygard Cay.

       2.     Nygard Hosts Company “Pamper Parties” to Further the Nygard Brand and
              Facilitate His Illegal Conduct.

       229.   Nygard uses fraud and deceit to knowingly recruit, lure, and entice children and

women to his Nygard Cay and Marina Del Rey properties under the false pretense of attending

weekly company modeling events known as “pamper parties” and promising, among other things,




                                               99
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 100 of 247



interviews for lucrative modeling opportunities when, in fact, he has no intention of fulfilling his

empty promises.

          230.   “Pamper parties” are held out by Nygard and the Nygard Companies as modeling

events that are sponsored by the Nygard Companies.

          231.   On the surface, young girls and women are invited to enjoy the amenities of the

Nygard Cay and Marina Del Rey properties and are pampered for the day with free photo shoots,

manicures, pedicures, and massages. These parties are intended, in part, to promote the Nygard

brand and its products. They are promoted on the Nygard Companies’ website and through

corporate social media accounts. Females from the United States, Canada, the Bahamas, Jamaica,

and elsewhere regularly attend “pamper parties.”

          232.   Nygard also uses these “pamper parties” to facilitate and further his conspiracy

and/or sex-trafficking venture. The atmosphere at the “pamper parties” is intended to impress

vulnerable and impoverished children and young women, so that he can lure and entice his victims

onto the Nygard Cay and Marina Del Rey properties with promises of modeling contracts and

other opportunities to rape, sexually assault, sexually batter, molest, and/or coerce, defraud or force

them, or knowing that they had not attained the age of eighteen years, to engage in commercial

sex acts.

          233.   Nygard regularly hosted “pamper parties” at the Nygard Cay and Marina Del Rey

properties on Sundays when he was in each location with the hidden purpose of facilitating his

crimes.

          234.   In addition to massages, manicures and pedicures, gourmet food, and jet skis,

“pamper party” attendees are encouraged to drink excessive amounts of alcohol (intentionally




                                                 100
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 101 of 247



made extra strong, per Nygard’s instructions)—and are sometimes unknowingly drugged—so that

they are “loose” for Nygard to sexually prey on them.




       235.   Generally, only females are permitted to attend the “pamper parties,” and all

attendees must be on a special list kept by Nygard’s ComCor. Examples of correspondence with

ComCor follow:




                                              101
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 102 of 247




        236.   Nygard’s ComCor employees search social media platforms for girls to attend the

“pamper parties.” Only females that meet Nygard’s sexual specifications of being slim bodied and

beautiful are added to the list. Nygard has also described the females he desires as an “eight in the

face and nice toilet.” Other girls that do not meet this qualification are turned away at the security

gate.




                                                 102
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 103 of 247




                              103
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 104 of 247




       237.   ComCor employees are specifically instructed by Nygard not to inquire about the

ages of the “pamper party” attendees. Attendees are told that there is no requirement to show ID

when entering the “pamper parties.”




       238.   When “pamper party” invitees are hesitant to attend because they know Nygard’s

true intentions, Defendants’ ComCor employees lure and entice them with promises of “rewards.”




                                              104
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 105 of 247




       239.    Upon arrival at the gated Nygard Cay and Marina Del Rey properties, each of the

potential victims is required to “register” with the Nygard Companies’ ComCor, which is in charge

of planning and coordinating corporate events, by providing their personal information, including

their name, phone number, email address, and the identity of the person who invited them.

Potential victims are also required to pose for a headshot and a full-body photograph. The pictures

and registration forms are scanned and emailed directly to Nygard, using the Nygard Companies’

resources, so that he can review who is in attendance from his bedroom.

       240.    The information is then entered into a database so that Nygard has a ready list of

“prospective recruits,” i.e., potential victims to pursue at any given time. The database contains

information and pictures of more than 7,500 girls, dating back to 1987. The database is hosted on

a corporate server and is maintained by the Nygard corporate IT department.




                                               105
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 106 of 247



       241.     The most knowledgeable person about Nygard’s IT, Daane Clifford, recently died

at the age of 44 under suspicious circumstances. His family described it as a “sudden passing.”

No further explanation or cause of death has been forthcoming.

       242.     The Nygard Companies’ ComCor is used to keep track of, make contact with, and

recruit, lure, and entice potential victims to the Nygard Cay and Marina Del Rey properties through

the database.

       243.     Nygard instructs these company-paid employees to call potential victims to invite

them to “pamper parties,” transport girls to and from the “pamper parties,” or to otherwise pay for

their transportation.

       244.     Nygard’s ComCor also uses corporate social media accounts to post about “pamper

parties” and send direct messages to potential victims that meet Nygard’s specifications to invite

to “pamper parties.” The Nygard Companies’ Comcor recruits these victims for Nygard and are

paid by the Nygard Companies, with funds routinely routed through New York.




                                               106
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 107 of 247



       245.    Nygard’s employees and “girlfriends” are also required to contact potential victims

in the database.

       246.    Nygard instructs his corporate ComCor to lure and entice potential victims to

“pamper parties” by implying that potential modeling opportunities for the Nygard Companies are

available:




                                               107
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 108 of 247




                              108
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 109 of 247




       247.    The sole purpose for contacting these young women and children, however, is to

ensure that Nygard has a sufficient pool of potential victims.




       248.    Nygard also coerces his other employees and “girlfriends” to recruit young females

to attend the “pamper parties.” They were required to provide a steady supply of sex partners for



                                               109
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 110 of 247



Nygard and would recruit children and young women at shops, clubs, and restaurants. In the

Bahamas, Nygard specifically instructed them to target poor and vulnerable children and young

women from the Bahamian ghettos so that he could more easily exploit his victims. 70

       249.    Nygard Companies’ employees at the Nygard Cay and Marina Del Rey properties

are required to “recruit” new victims for him. If they fail to provide an adequate pool of easily

exploitable victims, Nygard punishes them by forcing them to engage in sex acts with him, verbally

berating them,71 inflicting psychological abuse, docking pay, and/or forcing them to do manual

labor. In stark contrast, those who provide Nygard with victims are paid extra by the Nygard

Companies, and they are able to avoid his wrath and sometimes avoid being his sexual victim.

Nygard’s employees and “girlfriends” “recruit” his victims to avoid these punishments and to get

into his good graces so they can avoid further victimization and receive rewards.

       250.    Once Nygard’s potential victims enter the Nygard Cay and Marina Del Rey

properties, the gates are locked and patrolled by security at all times. No one is allowed to leave

the properties without express permission from Nygard.

       251.    Nygard has a preference for young girls and prefers underaged victims. After he

selects his victims for the night, Nygard, either himself or through his groomers, encourages the

children and young women to drink wine, “happy juice,” or other alcoholic beverages.

       252.    If the young girls or women are resistant, he sometimes has his bartenders lace the

victims’ drinks with drugs such as Rohypnol—colloquially referred to as the “date rape drug” or

“roofies.”


70
  https://www.nytimes.com/2020/02/22/world/americas/peter-nygard-louis-
bacon.html?referringSource=article
71
  See, e.g., https://www.youtube.com/watch?v=xCa9LEJsg2I (Nygard berating security guard, Leo
Thurston); https://www.forbes.com/forbes/2010/1206/features-peter-nygard-sexual-harassment-answers-
to-no-one.html#236f0e30bc9b

                                                110
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 111 of 247



         253.    Nygard then lures the victims to his bedroom or has them ushered there by

groomers, with the aid of alcohol and drugs,72 under the false pretense of discussing a potential

modeling contract in private, where he uses physical force or coercion or knowing the victim has

not attained the age of eighteen years, to engage in commercial sex acts, and coerce and force them

to engage in other unwanted sexual acts, including the following: Coprophilia, which is sexual

pleasure in feces and defecation; Urolagnia, which is sexual pleasure from the sight or thought of

urination; and Menophilia, which is sexual pleasure in a women’s menstrual cycle and period

blood.

         254.    In the Bahamas, Nygard’s personal security guard often stands outside the door to

his bedroom, so that nobody can enter and so that his victims cannot leave.

         255.    After each encounter, the victim cannot leave Nygard Cay without Nygard’s

personal permission, further extending the victim’s horror and humiliation.

         256.    Nygard Companies’ employees will often arrange for transportation to drive

victims away from the properties.

         257.    Nygard rates or grades his victims based upon their looks and their sexual

performance and enters those ratings or grades in his victim database for future reference.

         258.    Nygard often pays the victims almost exclusively in the Nygard Companies’ United

States currency, based upon his ratings of the victims and the type of sex acts they were subjected

to performing.

         259.    The amounts of money provided to the victims is more than most of his victims

have seen at one time in their entire lifetimes.



72
  https://www.nytimes.com/2020/02/22/world/americas/peter-nygard-louis-
bacon.html?referringSource=articleShare

                                                   111
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 112 of 247



       260.     In addition to United States currency, Nygard promises that this money is just a

start to what he can provide for the victims. He promises many victims that he will contact them

about future modeling contracts.

       261.    However, in the vast majority of cases, Nygard never intends to follow through

with the modeling contracts and tells his victims this for the sole purpose of maintaining control

over them.

       262.    If he does provide any modeling opportunities, it is for the purpose of raping,

sexually assaulting, sexually battering, molesting them and/or compelling additional commercial

sex acts.

       263.    Nygard also threatens the victims with implied or express threats of retribution if

they tell anyone about what happened, often implying or expressly threatening to have his victims

killed if they do not cooperate.

       264.    Nygard typically does not knowingly target the same victims more than once.

       265.    For those victims that Nygard does attempt to contact again, however, it is only to

engage in additional commercial sex acts. Nygard, through company employees paid by the

Nygard Companies, contacts those victims whom he gave “high ratings” and attempts to get them

to attend future pamper parties. He uses a combination of his wealth, influence, power, and the

victims’ socioeconomic vulnerabilities to turn the victims into his full-time sex workers. Nygard’s

full-time sex workers are forced to act as his personal servants, satisfy his demands for sex acts,

and “recruit” new victims for him to engage in commercial sex acts with.




                                               112
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 113 of 247



       3.      Nygard Uses the Nygard Companies’ Brand, Resources, and Influence and
               Power in the Fashion Industry to Lure and Entice Victims to the Nygard
               Companies’ Corporate Offices and Other Properties Where He Rapes,
               Sexually Assaults, Sexually Batters, Molests, and Sex Traffics The Victims.

       266.    In addition to using “pamper parties” to lure and entice his victims, Nygard also

uses the Nygard Companies’ brand, resources, and influence and power in the fashion industry to

lure and entice victims to the Nygard Companies’ corporate offices, “executive suites,” and other

properties in Marina Del Rey, New York City, Vancouver, Montreal, Winnipeg, and Toronto.

       267.    Nygard has apartments and/or “executive suites” attached to or near the Nygard

Companies’ corporate offices in California, New York, Winnipeg, and Toronto. Nygard also has

offices that he has converted to bedrooms at the Nygard Companies’ office buildings. Nygard

often lures and entices young aspiring models and other young women to these properties with

false promises of modeling and/or other career opportunities.

       268.    Nygard uses the Nygard Companies’ resources to transport young women to these

locations. The women believe they are traveling to the Nygard Companies’ offices and/or

properties for job interviews for modeling and other career opportunities.

       269.    In truth, they are transported to the Nygard Companies’ offices and/or other

properties for the sole purpose of facilitating and enabling Nygard to rape, sexually assault,

sexually batter, molest, and/or sex traffic them.

       270.    Upon their arrival, the victims are further duped into believing that they are

attending job interviews for the Nygard Companies. Employees of the Nygard Companies often

usher the victims into a waiting area and offer to get them a beverage, while they wait for Nygard.

On some occasions, beverages are laced with drugs to ensure the victims’ compliance.

       271.    Nygard then arrives and ushers the victims into what they believe is his office. The

offices, however, contain bedrooms. Nygard closes the door behind them and prevents them from

                                                113
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 114 of 247



leaving. He then coerces the victims into commercial sex acts and/or forcibly rapes, sexually

batters, molests, and/or sexually assaults them.

       272.    Another method that Nygard routinely uses to rape and sexually assault his victims

is to offer aspiring models to stay at his “executive suites” and/or other properties while they travel

to the Nygard Companies to interview for modeling jobs. Nygard does not disclose that the

“executive suites” and/or other properties are actually his personal apartment and/or room.

       273.    Once inside, Nygard’s victims are not permitted to leave without his permission.

He rapes and sexually assaults them, sometimes for days at a time.

       274.    Whichever method Nygard uses to lure and entice his victims, his intended purpose

is to provide for his own sexual gratification and, at the same time, benefit the Nygard Companies.

       275.    As set forth in the section that follows, Nygard turns some of his victims into full-

time sex workers, which he refers to as his “girlfriends,” by continuing to promise lucrative

modeling opportunities as well as providing financial benefits such as cash, clothing, jewelry, and

travel on his global fashion tours. For those he cannot turn into his “girlfriends,” Nygard threatens

them with express or implied threats of physical harm, career sabotage, and/or legal action.

       276.    High-ranking employees of the Nygard Companies, including, without limitation,

Vice Chairman, Jim Bennett, Executive Vice President, Rick Wanzel, Executive Vice President

and General Manager, David Paton, Director of Systems, Greg Fenske, Marketing and Promotions

Director, Tiina Tulikorpi, CEO, Sajjad Hudda, President and CEO, Denis LaPointe, Princy

Mathew, Kevin Carkner, corporate accountant, Lili Micic, and Director of Human Resources,

Wajma Popal, have direct knowledge that Nygard uses the Nygard Companies’ brand, resources,

and position in the fashion industry to facilitate and enable the rape, sexual assault, sexual battery,




                                                   114
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 115 of 247



molestation, and sex trafficking of young women who are seeking career opportunities with the

Nygard Companies.

          277.   These employees and others not only turn a blind eye to Nygard’s criminal activity,

but they also directly conspire with Nygard and/or participate in his sex trafficking venture in order

to receive financial and other career benefits for themselves and the Nygard Companies.

          4.     Nygard Sex Traffics His “Girlfriends” and Forces Them to “Recruit” New
                 Victims Using Company Resources for the Benefit of Nygard and the Nygard
                 Companies.

          278.   Nygard refers to his full-time sex workers as his “girlfriends” and his entourage of

“girlfriends” that live and travel with him at any given time as his “harem.”

          279.   Nygard’s “harem” consists of women from the United States, Canada, Bahamas,

and other countries. Some of his “girlfriends” are Bahamian victims who become his “girlfriends”

after first being raped at “pamper parties,” typically as children as young as fourteen years old.

          280.   Others are Canadian, American, and other nationalities that were lured and enticed

into becoming Nygard’s “girlfriends” by promises of modeling and other career opportunities with

the Nygard Companies.

          281.   To perpetuate his playboy image for the benefit of the Nygard Companies, Nygard

typically keeps three to four of his “girlfriends” with him at all times, including during corporate

events.




                                                 115
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 116 of 247



       282.    They stay with him and are forced to accompany him on trips or “tours” around the

world on the Nygard Companies’ owned “N-Force” jet,73 including to California, New Orleans,

New York, Toronto, London, Germany, Italy, and China. The Nygard Companies’ “N-Force” jet

contains mirrors on the walls and ceilings and is equipped with a bedroom and a stripper pole to

facilitate and enable Nygard’s sexual predilections, while traveling on official company business.




       283.    Nygard keeps tight and coercive control over his “girlfriends” through a variety of

direct and indirect manipulation tactics, including threats of force, physical intimidation and abuse,

verbal abuse, forced labor, withholding payment, and confiscating travel documents.

       284.    Although Nygard continues to force and coerce his “girlfriends” to engage in

commercial sex acts to satisfy his demands for sex, Nygard also uses his “harem” of “girlfriends”

to “recruit” or procure new victims for him to engage in commercial sex acts with.




73
  https://corporate.nygard.com/2005/07/15/ilta-sanomat-fashion-moguls-plane-will-house-a-sauna-
private-movie-theatre-a-disco/

                                                 116
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 117 of 247



       285.    Nygard refers to his newly recruited victims as “fresh meat” or “sacrifices.”

Nygard has an expressed desire for children and tells his “girlfriends,” who “recruit” for him, “the

younger the better.”

       286.    Nygard requires that his “girlfriends” “loosen up” his victims by giving them

alcohol laced with drugs, including mind-altering drugs.

       287.    If his “girlfriends” fail to provide Nygard with an easily exploitable victim each

night, Nygard punishes them by verbally berating them, inflicting psychological abuse,

withholding or cutting pay, forcing them to do manual labor, and forcing them to satisfy his

perverse sexual desires.

       288.    However, those who provide him with victims are paid extra for each victim and

are also able to avoid his wrath.

       289.    Nygard’s “girlfriends” “recruit” his victims to avoid these punishments and to get

into his good graces, so they can receive rewards including, without limitation, any payments that

Nygard may be withholding. Nygard’s “girlfriends” also do so because they know that if they are

able to “recruit” a new victim for Nygard, they will not be forced to satisfy his perverse sexual

fetishes. Nygard’s “girlfriends” have “recruited” victims to engage in commercial sex acts with

Nygard in, among other places, the Bahamas, Miami, Texas, New York, Los Angeles, Canada,

China, and Germany.

       290.    Travel arrangements for Nygard’s “girlfriends” are made through Nygard’s

corporate travel department. While on trips, Nygard’s “girlfriends” are particularly vulnerable

because they are in unfamiliar countries, entirely dependent upon Nygard for money, and he

confiscates their travel documents.




                                                117
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 118 of 247



       291.    Nygard threatens to desert those of his “girlfriends” that do not follow his orders in

foreign countries with no money or travel documents. Those who refuse his orders are left behind

broke and destitute.

       292.    Initially, Nygard’s “girlfriends” are led to believe that they are traveling with him

as models on glamorous fashion tours. Eventually, they learn that they are nothing more than full-

time sex workers to Nygard that are forced to cater to all of his personal needs, including his

demands for sex acts.

       293.    Nygard frequently takes “girlfriends” to his New York City apartment, which is

located near Times Square and is leased by the Nygard Companies.

       294.    Nygard also regularly forces his “girlfriends” to accompany him to “swingers”

clubs in New York City. While at the “swingers” clubs, Nygard forces his “girlfriends” to find

couples for him to have sex with. He then pays and/or coerces his “girlfriends” to have sex with

other men, while he watches and engages in sex with the man’s partner.

       295.    While on official Nygard Companies’ “tours,” Nygard coerces his “girlfriends” to

engage in forced labor for the benefit of the companies. Nygard’s “girlfriends” are forced to be at

his beck and call and to cater to his every need 24 hours per day, 7 days per week. They must

awake every day at 5:30 a.m. to prepare his breakfast and ensure that it is ready for him to eat the

moment he awakens. They are also required to, among other things, give him his medications on

schedule, prepare his clothes, bathe him, clip his toenails, and prepare all of his meals.

       296.    The “girlfriends” are also required to prepare his bags with marketing and public

relations materials for his business meetings relating to the Nygard Companies, attend his business

meetings, otherwise act as his personal servants, and to model company clothing for company

executives—all of which directly benefit the Nygard Companies.



                                                118
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 119 of 247



       297.    The “girlfriends” are expected to constantly go out and buy the tools of Nygard’s

trade: condoms, lubricant, and the Plan B abortion pill.

       298.    Nygard’s “girlfriends” are always paid varying amounts of cash in United States

currency from the Nygard Companies, directly by Nygard, to buy their compliance and silence.

He directs the Nygard Companies corporate accountant, Lili Micic, to make pay-offs to the

“girlfriends” who threaten to go public with comprising information about him.




       299.    Nygard’s longtime “girlfriends” are also put on the official “girlfriend” or “model”

company payroll. They are paid monthly through direct deposit with funds from a Nygard

corporate account by the Nygard corporate accountant, Lili Micic. They are required to submit

invoices that state that they are being paid for “modeling and promotional services”—even though

they are full-time sex workers. These payments are made “per Mr. Nygard’s request.”

       300.    Every payment from the Nygard Companies has to be directly approved by Nygard

himself. The amount of payment is entirely conditioned upon their level of servitude to Nygard,




                                               119
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 120 of 247



their ability to satisfy his sexual desires, and their ability to recruit new victims for him to engage

in commercial sex acts with.

        301.    Nygard, with the help of the Nygard Companies, uses his financial resources,

influence, power in the Bahamas, and psychological manipulation to intimidate his victims and

ensure that his crimes are not reported.

        302.    Those of his “girlfriends” who try to leave him are harassed and threatened by

Bahamian police that are on Nygard’s payroll.

        303.    Nygard has also paid people, using Nygard Companies’ cash, to intimidate his

former “girlfriends” by slashing their tires, committing arson, threatening to arrest them, and by

having them followed.

        5.      Nygard Intentionally Uses Fraud, Coercion, and Force to Cause and Bring
                About Commercial Sex Acts, Rapes, Sexual Assaults, Molestations, and Sexual
                Batteries Through the Nygard Companies’ Resources.

        304.    Nygard’s use of fraud, coercion, and force were “used to cause,” or designed to

bring about, the illegal sex acts.

        305.    Nygard intended and was aware that the fraud, coercion, and force would cause

rape, sexual assault, sexual battery, molestation, and/or sex trafficking to take place with his

victims.

        306.    Nygard’s goal, as evidenced by his uniform pattern and practice, was to recruit,

entice, and lure children, knowing that they had not attained eighteen years, or women, then

employ force, fraud and/or coercion to rape, sexually assault, sexually batter, molest, and/or cause

these victims to engage in commercial sex acts for which he, through the Nygard Companies,

always provided something of value. The explicit or implicit quid pro quo was always intended

for Nygard to receive a sex act.



                                                 120
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 121 of 247



          307.    Nygard also intentionally used the Nygard Companies’ resources and brand to rape,

sexually assault, molest, or sexually batter his victims and/or entice and to cause sex acts, for which

he always provided the Nygard Companies’ resources as “value.” The Nygard Companies,

therefore, financed his commercial sex acts and facilitated and caused the rape, sexual assault,

molestation, and/or sexual battery of his victims.

          308.    The Nygard Companies also benefited from “pamper parties” and other corporate

events,74 which Nygard used to gain access to his victims, by promoting its brand and its products

in the United States, Bahamas, Canada, and around the world.

          309.    The Nygard Companies have actual knowledge that Nygard engaged in commercial

sex acts with children and with young women by means of force, fraud, and/or coercion through

Nygard—the founder, current chairman, and 100% owner of the companies.

          310.    Other high-ranking employees of the Nygard Companies also have direct

knowledge of Nygard’s criminal activity including, without limitation, Vice Chairman, Jim

Bennett, Executive Vice President, Rick Wanzel, Executive Vice President and General Manager,

David Paton, Director of Systems, Greg Fenske, Marketing and Promotions Director, Tiina

Tulikorpi, CEO, Sajjad Hudda, President and CEO, Denis LaPointe, Princy Mathew, Kevin

Carnkner, and Director of Human Resources, Wajma Popal. Other finance personnel, including

the Nygard Companies’ corporate accountant, Lili Micic, among others, know or should know

about Nygard’s illegal activity, because they are routinely sending tens of thousands of dollars per

month in U.S. currency, without substantiation or controls, to Nygard.




74
     See https://ewnews.com/711-rapes-presented-to-hospitals-since-july-2013;

                                                    121
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 122 of 247



D.     Consistent with His Uniform Pattern and Practice, Jane Does Nos. 1-46 Were Raped,
       Sexually Assaulted, Molested, Sexually Battered, and/or Forced to Engage in
       Commercial Sex Acts with Nygard by Means of Force, Fraud, and Coercion and/or
       Had Not Attained the Age of Eighteen Years.

       1.      Jane Doe No. 1

       311.    Jane Doe No. 1 is a Bahamian citizen born in Nassau, New Providence, the

Bahamas.

       312.    On July 4, 2015, Jane Doe No. 1 was walking through the Mall at Marathon,

Nassau, the Bahamas (the “mall”) with two friends. She had just turned fourteen years old.

       313.    The Nygard Store recently opened at the mall, and models were walking around the

mall asking people to come into the store to try on clothing.

       314.    When she approached the store, a model was standing in the entrance and asked her

to come inside. The model handed her a pair of pants and told her to try them on. Jane Doe No.

1 went to the changing room, but the changing room had no curtains or doors on them. As she

began to change, three of the workers started taking pictures. She asked if there was anywhere

else to change, and the models responded that the rooms were still being renovated, so there was

nowhere else to go.

       315.    Jane Doe No. 1 could not fit in to the pants because they were too big. She asked

if they had any smaller sizes, and she was told that she was trying on the smallest size available.

A few minutes later, Nygard walked in and asked to take her measurements. He rubbed her inner

thighs and buttocks as he personally took her measurements.

       316.    Nygard asked Jane Doe No. 1 what grade she was in, and Jane Doe No. 1 responded

that she was in grade 9.

       317.    Nygard asked her if she modeled and told Jane Doe No. 1 that she had the body for

it.

                                               122
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 123 of 247



       318.    Nygard told her that his name was Peter Nygard and asked her if she wanted to

work for him. Nygard instructed her to give one of the models her phone number, and Jane Doe

No. 1 gave it to him because she wanted to be a model.

       319.    Approximately three days later, Jane Doe No. 1 received a call from one of

Nygard’s ComCor workers—paid by the Nygard Companies.

       320.    The worker indicated that she was contacting her about the “modeling situation”

with Nygard. She was instructed to be ready at 6:00 p.m., wear a dress and heels, and do her make-

up.

       321.    Jane Doe No. 1 was picked-up in a white SUV at her house by another Nygard

employee. When she got in the car, there were already two girls in the back seat.

       322.    When they arrived at Nygard Cay, the three girls were registered at the security

office and subsequently escorted to a dining area near the beach.

       323.    They ate with other guests, while they waited for Nygard to join them.

       324.    Nygard eventually joined them and began playing poker.

       325.    Jane Doe No. 1 stood to the side and watched them play.

       326.    About ten minutes later, Nygard approached Jane Doe No. 1 and asked her if they

could go somewhere quieter to “discuss business.” Jane Doe No. 1 agreed—believing that they

were going to discuss a modeling opportunity—and Nygard escorted her upstairs.

       327.    Jane Doe No. 1 was expecting to be taken to an office and was surprised when they

entered a bedroom.

       328.    Jane Doe No. 1 became nervous, and Nygard assured her that he doesn’t bite and

told her to sit down and get comfortable.




                                               123
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 124 of 247



       329.    Nygard then turned on the television, which immediately began showing

pornography. The pornography depicted a man rubbing feces over a woman’s body. Nygard

asked Jane Doe No. 1 if she was familiar with what the pornography was showing, and she

responded that she was not.

       330.    Nygard then went into a closet that was next to the bed and pulled out a dildo and

K-Y Jelly. Nygard asked her to “try something new.”

       331.    Jane Doe No. 1 responded that she could not do that and that she only came to

discuss modeling. Nygard responded that he would discuss modeling afterwards. He instructed

Jane Doe No. 1 to pick up the dildo, apply the K-Y Jelly, and to insert it into his anus.

       332.    Jane Doe No. 1 did not say anything because she was afraid. Nygard got onto the

bed and knelt down on his knees, turning and pointing his anus toward Jane Doe No. 1. Nygard

repeated his instruction, but with more force.

       333.    Jane Doe No. 1 did as she was instructed because she was afraid. Jane Doe No. 1

continued to penetrate Nygard’s anus with the dildo for about ten minutes, during which time

Nygard began to masturbate.

       334.    Nygard then told Jane Doe No. 1 that it was her turn to “have some fun.” Nygard

approached her and Jane Doe No. 1 asked him to stop.

       335.    Nygard told her not to worry, reached around her neck, and began unzipping her

dress. Nygard then put on a condom and began kissing Jane Doe No. 1’s neck and began licking

her down to her breasts.

       336.    Nygard then began to open Jane Doe No. 1’s legs as she tried to close them and

push him off her. As Jane Doe No. 1 tried to push Nygard off, he held her hands back and pinned

them against the headboard.



                                                 124
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 125 of 247



       337.       Jane Doe No. 1 began to cry as Nygard forced his penis into Jane Doe No. 1’s

vagina. Jane Doe No. 1 was a virgin.

       338.       After raping Jane Doe No. 1, Nygard instructed her to go into the bathroom and put

her clothes on.

       339.       Jane Doe No. 1 entered the bathroom, looked in the mirror, and noticed that her

make-up was messy from crying. She cleaned her face and went back into the bedroom, at which

point Nygard told her it was time to go.

       340.       As they were walking down the stairs, Nygard handed Jane Doe No. 1 an envelope

and said, “this is for you.” Jane Doe No. 1 did not open the envelope or ask what was inside.

       341.       As Jane Doe No. 1 walked downstairs, she saw another young girl walking up

towards Nygard’s bedroom. When they reached the last set of stairs, Nygard left Jane Doe No. 1

and headed back up to the bedroom.

       342.       Jane Doe No. 1 went back to the dining area where she found the two employees

who brought her there. She was escorted back to the white SUV and was transported back to her

home by a Nygard Companies employee.

       343.       When Jane Doe No. 1 got back home, she experienced extraordinary pain in her

vagina. She took a shower and went to bed.

       344.       She never told anyone what happened to her because she was afraid and

embarrassed. She never returned to Nygard Cay.

       2.         Jane Doe No. 2

       345.       Jane Doe No. 2 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas.




                                                 125
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 126 of 247



       346.      In 2011, at the age of fourteen, Jane Doe No. 2 entered the Miss Teen Bahamas

Galaxy beauty pageant competition.

       347.      Her family was impoverished, and they sought sponsorship to help cover her

pageant costs.

       348.      Because she was only fourteen, Jane Doe No. 2 was assisted by her mother, who

tried helping her find sponsorship from individuals and businesses. An ex-colleague of Jane Doe

No. 2’s mother suggested that she contact Nygard, as he might be interested in sponsoring Jane

Doe No. 2.

       349.      Jane Doe No. 2’s mother put together a portfolio with Jane Doe No. 2’s photographs

and biography and submitted it to the office at Nygard Cay.

       350.      Jane Doe No. 2’s portfolio was reviewed and returned by a Nygard employee, who

informed her that Nygard was not granting sponsorships at that time.

       351.      Jane Doe No. 2’s mother continued to make follow-up calls to Nygard Cay, in an

attempt to get her daughter a sponsorship.

       352.      Eventually, she developed a relationship over the phone with Nygard’s daughter,

Bianca Nygard.

       353.      In June 2011, Jane Doe No. 2 and her mother were invited to attend a “pamper

party” at Nygard Cay.

       354.      Upon arriving at Nygard Cay, Jane Doe No. 2 was registered at the ComCor office

where Nygard employees took down her contact information and photographed her.

       355.      Jane Doe No. 2’s mother had a conversation with Bianca Nygard about a potential

sponsorship. Bianca Nygard instructed her to re-submit Jane Doe No. 2’s portfolio.




                                                126
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 127 of 247



          356.   Jane Doe No. 2 and her mother spent time at the party. Jane Doe No. 2 saw Nygard

at the party but did not have any direct contact with him.

          357.   Jane Doe No. 2 and her mother went home and did not have any further contact

with Nygard or his employees until August 2011, when they were invited to another “pamper

party.”

          358.   Jane Doe No. 2 attended the “pamper party” again with her mother. When they

entered Nygard Cay, a security guard explained to Jane Doe No. 2’s mother that she did not need

to attend the “pamper party” with Jane Doe No. 2 as she was “like family now.” Her mother stayed

anyway.

          359.   Jane Doe No. 2 and her mother each got pedicures at the “pamper party.” They did

not see anything unusual and returned home later that evening.

          360.   Approximately two weeks later, Jane Doe No. 2 received a WhatsApp text message

from a Nygard Companies’ ComCor worker inviting her to another “pamper party.”

          361.   She was instructed to bring some female friends too.

          362.   Jane Doe No. 2 did not tell her mother (because she knew her mother would

disapprove) about the “pamper party” this time and she did not invite any friends to attend the

pamper party with her.

          363.   Following more communications with Nygard Companies’ ComCor employees,

Jane Doe No. 2 was transported to the “pamper party” by a Nygard Companies’ employee.

          364.   When she arrived, there were a number of young girls her age, including another

pageant contestant who she knew.

          365.   Jane Doe No. 2 received a manicure and walked into the foyer, where she saw

Nygard sitting at a table surrounded by beautiful models. She did not approach Nygard, but noticed



                                                127
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 128 of 247



him looking at her. As Jane Doe No. 2 talked to another girl, the Nygard Companies’ driver

approached her and suggested that she go talk to “the boss.”

        366.   Jane Doe No. 2 responded that she did not feel comfortable going over to talk to

Nygard. The driver told her that if she went over to talk with him, Nygard would give her a

sponsorship.

        367.   The driver then offered to escort Jane Doe No. 2 over to Nygard and she agreed.

The driver introduced her to Nygard as Miss Teen Bahamas.

        368.   Nygard stood up, shook Jane Doe No. 2’s hand, and told her that she was beautiful

and that she had “luscious lips.”

        369.   Nygard asked Jane Doe No. 2 what she was drinking, and she responded that she

was drinking cranberry juice. Nygard asked her if she drank alcohol, and she responded that she

was a teenager and was not allowed to drink.

        370.   Nygard told her that she was at a private event and could do whatever she wanted.

        371.   Nygard instructed the girl sitting to his right to move and offered the seat to Jane

Doe No. 2. Nygard then instructed the bartender to bring her a glass of red wine.

        372.   Nygard asked Jane Doe No. 2 about herself. Jane Doe No. 2 explained that she

already sent him her portfolio and he rejected it. Nygard responded that had he known how

beautiful she was, he would have sponsored her.

        373.   Before Jane Doe No. 2 finished her first glass of wine, Nygard instructed the

bartender to bring her a second glass. Jane Doe No. 2 continued to drink wine as they talked at

the table.

        374.   Nygard asked Jane Doe No. 2 if she wanted to be a model. He also told her that if

she stuck with him, she could travel all over the world with him. He pointed to several other



                                               128
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 129 of 247



women in the room who were his models and traveled with him to fashion shows in New York

and London.

         375.   Jane Doe No. 2 had two more glasses of red wine, which Nygard instructed the

bartender to bring her.

         376.   Eventually, Nygard called the bartender over and whispered in his ear. The

bartender returned with a bag of pills. There were white, blue, and pink pills all in a small blue

zip-locked bag.

         377.   Nygard showed the bag to Jane Doe No. 2 and told her that the pills would help her

become a model, because all models did them. He told her that the pills would make her feel good

and help her do well.

         378.   Nygard handed her the three pills and instructed her to take them all at once. Jane

Doe No. 2 took the pills with wine, as Nygard instructed.

         379.   Approximately fifteen minutes after taking the pills, Jane Doe No. 2 got up to use

the restroom. While in the restroom, she began to feel dizzy, and the room began to spin.

         380.   She returned to the table where another glass of wine was waiting for her.

         381.   Nygard then escorted her away from the foyer area, holding her hand, and led her

to his bedroom. Once they arrived in his bedroom, Nygard laid her down on the bed and told her

to relax.

         382.   He walked away for approximately five minutes and returned with a dildo in his

hands.

         383.   He removed Jane Doe No. 2’s pants and underwear and attempted to force the dildo

into her vagina.




                                                129
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 130 of 247



           384.   Jane Doe No. 2 resisted and told Nygard to stop because it hurt, but Nygard did not

stop.

           385.   Nygard instructed her to “relax” and stated that “it has to be done sooner or later.”

           386.   At that point Jane Doe No. 2 blacked out and does not know what Nygard did to

her while she was unconscious.

           387.   The next morning, Jane Doe No. 2 awoke and saw Nygard still sleeping next to her

in the bed. She immediately got out of the bed and noticed blood on the sheets.

           388.   She went to the bathroom and immediately cleaned herself up. There was blood

around her vagina. She cleaned herself up as quickly as possible.

           389.   When she came out of the bathroom, she noticed her pants and underwear on the

floor. Nygard was awake and told her that her life was “going to be different” now.

           390.   He then reached over to a dresser next to the bed and handed her approximately

$5,000, in $100 bills, in U.S. currency.

           391.   Nygard instructed her not to tell anyone what happened and told her that he would

look out for her.

           392.   Jane Doe No. 2 initially refused to take the money, but Nygard insisted that she

take it.

           393.   Nygard asked her if she wanted him to have one of his drivers take her home, but

she declined.

           394.   Jane Doe No. 2 called her aunt to pick her up at a nearby mall.

           395.   At that point, Nygard’s personal assistant, Pam (another Nygard Companies’

employee), came up to the room to escort Jane Doe No. 2 downstairs.




                                                  130
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 131 of 247



       396.    Jane Doe No. 2 was escorted to a black bus that had a picture of Nygard’s face on

it. She was the only person on the bus, and the driver took her to the Charlottesville shopping

center, near Old Fort Bay.

       397.    Jane Doe No. 2’s aunt then picked her up from there and drove her home.

       398.    Jane Doe No. 2 was a virgin prior to being raped by Nygard.

       399.    In November 2011, Jane Doe No. 2 was invited to another “pamper party” via text

message by a Nygard ComCor employee.

       400.    She decided to go to the “pamper party,” because she believed that Nygard would

make her a model—like he had promised he would do.

       401.    When she arrived at the “pamper party,” Nygard approached her and asked her how

she was doing. He began instructing the bartender to bring her wine again. He again offered her

pills, but Jane Doe No. 2 declined.

       402.    Nygard again led Jane Doe No. 2 to his bedroom.

       403.    When they arrived, Nygard instructed Jane Doe No. 2 to play with his genitals, gave

her lubricant and a dildo, and told her to penetrate his anus.

       404.    Afraid, and hoping for the modeling opportunity that Nygard had promised her,

Jane Doe No. 2 did as she was instructed.

       405.    Later, Jane Doe No. 2 received text messages from a Nygard Companies’ ComCor

employee inviting her to travel with Nygard to Ohio, Canada, and New York.

       406.    After the November 2011 “pamper party,” Jane Doe No. 2 began receiving regular

invitations to attend “pamper parties” at Nygard Cay.

       407.    Jane Doe No. 2 became a regular guest, on the hope that she would become an

international model for the Nygard brand.



                                                131
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 132 of 247



       408.    It did not happen for several years.

       409.    In 2015, Nygard launched his Nygard Slims brand, and Jane Doe No. 2 modeled

the pants at the grand opening of the Nygard store at the Marathon Mall.

       410.    She was given a check for over $3,000 from the Nygard Companies. After

grooming and abusing Jane Doe No. 2, Nygard converted her into a “recruiter” to secure other

young girls for him to rape, sexually assault, or sexually batter.

       411.    Jane Doe No. 2, still a minor, did so, in order to avoid having to satisfy Nygard’s

perverse sexual desires herself.

       412.    Nygard would instruct Jane Doe No. 2 to offer the young girls drugs.

       413.    If the girls did not want to sleep with Nygard, Jane Doe No. 2 would sometimes put

the drugs in their drinks or food without their knowledge and at Nygard’s direction.

       414.    Jane Doe No. 2 has first-hand knowledge of other girls who Nygard had delivered

to him for his sex trafficking venture.

       415.    Each time Jane Doe No. 2 visited Nygard Cay and “recruited” girls for him, Nygard

would give her large sums of cash—never less than $2,000 and always in U.S. currency (from the

Nygard Companies).

       416.    On February 7, 2017, Jane Doe No. 2 went to Nygard Cay to attend another

“pamper party.”

       417.    They played poker until very late, and Nygard invited her to his room.

       418.    Nygard then insisted that Jane Doe No. 2 defecate and/or urinate in his mouth.

       419.    Jane Doe No. 2 responded that she did not wish to do that to him. He offered to

give Jane Doe No. 2 drugs that would help her to defecate.




                                                 132
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 133 of 247



       420.    Jane Doe No. 2 told Nygard no and decided she could no longer take Nygard’s

perverse sexual fetishes.

       3.      Jane Doe No. 3

       421.    Jane Doe No. 3 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas.

       422.    In June 2011, she was fifteen years old, when she met one of Nygard Cay’s ComCor

employees.

       423.    The employee frequented Jane Doe No. 3’s neighborhood.              The employee

introduced herself to Jane Doe No. 3 and a few other girls.

       424.    She stated that she had a job for them to do, but did not specify what the job was.

       425.    She told Jane Doe No. 3 to be ready the next day and that someone would pick her

up.

       426.    The next day, at approximately 1:00 p.m., a white SUV arrived at Jane Doe No. 3’s

house and transported her to Nygard Cay.

       427.    When she arrived, she saw the employee, who told her that the job was not ready

yet and to go to the salon and spa until she returned.

       428.    Jane Doe No. 3 was taken to the spa and given a professional massage. It was her

first time having a massage.

       429.    After the massage, Jane Doe No. 3 had lunch with some of the other guests.

       430.    The employee arrived and told her that she wanted her to meet someone. Jane Doe

No. 3 followed the employee upstairs to Nygard’s bedroom, where she was introduced to Nygard,

who was sitting at a small round table.




                                                133
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 134 of 247



       431.    Nygard began a conversation with Jane Doe No. 3, at which point the employee left

the room.

       432.    Nygard offered her some wine, and she accepted.

       433.    After another glass of wine, Nygard asked Jane Doe No. 3 if she had ever had sex

before, and she responded that she had not.

       434.    At this point, she became afraid.

       435.    Nygard took her over to the bed and began to rub her legs and face.

       436.    He sat down next to her and slowly pushed her body back onto the bed. Nygard

took a condom from the drawer and put it on.

       437.    He began kissing her on her stomach and she began trembling in fear.

       438.    She shouted “no” and began to cry. Nygard grabbed her closer, put all of his weight

on her, and penetrated her vagina with his penis.

       439.    She told him to stop and resisted him, but he overpowered her.

       440.    After Nygard raped her, Jane Doe No. 3 was bleeding from her vagina, and there

was blood on the sheets.

       441.    Jane Doe No. 3 told Nygard that she wanted to go.

       442.    He pointed her toward the bathroom and told her to clean off.

       443.    She took a shower, and when she finished, Nygard was no longer in the room.

       444.    She got dressed and waited for someone to return.

       445.    Eventually, the employee returned and asked her if she was okay. She responded

that she was afraid. The employee led her back downstairs, and Jane Doe No. 3 sat by herself until

the driver returned to take her home.




                                               134
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 135 of 247



        446.    Before Jane Doe No. 3 left, the employee handed her approximately $200 in U.S.

currency.

        447.    The following week, some of Jane Doe No. 3’s friends showed her a text message

from the employee, instructing them to be ready to go to Nygard Cay that Sunday.

        448.    The next day, Jane Doe No. 3 told her fourteen-year-old cousin, Jane Doe No. 4,

about the employee and the “pamper party” at Nygard Cay. She did not, however, tell Jane Doe

No. 4 what had happened to her there.

        449.    Jane Doe No, 3 and Jane Doe No. 4 went to Nygard Cay.

        450.    When they arrived, they were registered at the security station near the front gate.

        451.    Inside, Jane Doe No. 3 was not feeling well, so she sat by herself, while the other

girls went to eat.

        452.    Jane Doe No. 3 went to the bathroom, and, when she returned, she did not see Jane

Doe No. 4.

        453.    She asked one of the other girls at the pamper party where she went, and they told

her that she went with the employee.

        454.    Later, someone told Jane Doe No. 3 that her mother was outside the gate at Nygard

Cay, threatening to call the police if they did not let her in to get the girls.

        455.    She did not want to leave without Jane Doe No. 4, and she was very scared.

        456.    She found Jane Doe No. 4 a short time later.

        457.    Jane Doe No. 4 stated that she needed to go get her bag, which she left at the pool

area. She returned a short time later, and they ran toward the gate, where they saw Jane Doe No.

3’s mother shouting.

        458.    They immediately got in the car, and she drove them home.



                                                  135
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 136 of 247



       459.    Neither Jane Doe No. 3 nor Jane Doe No. 4 told Jane Doe No, 3’s mother what had

happened to them at Nygard Cay. Instead, they told her that the employee had offered them jobs

cleaning the bathrooms.

       460.    She instructed the girls never to go back again.

       4.      Jane Doe No. 4

       461.    Jane Doe No. 4 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas.

       462.    In June 2011, she was fourteen years old when her cousin, Jane Doe No. 3, told her

about a “pamper party” that she attended at Nygard Cay.

       463.    Jane Doe No. 4 decided to go.

       464.    At the party, Jane Doe No. 4 went to the pool house and changed into her bathing

suit. She went to a beach chair and sat there with her bag next to her.

       465.    After about 30 minutes, she went and got a manicure and pedicure. She returned

to her beach chair and received a drink with alcohol in it.

       466.    Shortly thereafter, Nygard approached her and asked her if she had ever thought

about modeling.

       467.    He told her that he thought that she would be a good candidate, based upon her

body structure. He then told her that he had connections, if she wanted to try it.

       468.    Nygard asked her if she wanted to go somewhere quieter to talk and motioned for

her to follow him.

       469.    He led her up the stairs, at which point Jane Doe No. 4 began to hesitate. He told

her not to be scared. She followed him up the stairs and into his bedroom.




                                                136
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 137 of 247



       470.    Once they arrived in the bedroom, Nygard invited her to get comfortable on the

bed.

       471.    Nygard turned on the television, which was playing pornography showing a woman

having oral sex with a man.

       472.    After some time, Nygard sat down on the bed next to her and began stroking her

hair and rubbing her back. Jane Doe No. 4 was scared and uncomfortable.

       473.    She asked him if this was his way of talking about modeling, and he replied that he

wanted to have sex with her.

       474.    Nygard began removing his clothes and moved toward her. Nygard pulled the

strings on her bathing suit, removing it, and began licking her neck, moving downward until he

began performing oral sex on her.

       475.    Jane Doe No. 4 attempted to close her legs, but Nygard pushed them open. She

continued to try to close her legs, but he overpowered her.

       476.    Nygard then moved upward and began to penetrate her vagina with his penis.

       477.    After some time, he then instructed her to perform oral sex on him until he

ejaculated.

       478.    Prior to this encounter she was a virgin.

       479.    Jane Doe No. 4 then went into the bathroom and took a shower. She put her clothes

on, and when she came out, Nygard gave her a white envelope and told her “this is for you.”

       480.    Nygard then told her to give him his contact information and that he would contact

her about modeling. The envelope contained approximately $5,600 in U.S. currency.

       481.    Jane Doe No. 4 left the room, and as she was heading downstairs, she saw her

cousin, Jane Doe No. 3, looking for her and saying that her mother was outside waiting for them.



                                               137
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 138 of 247



         482.   Jane Doe No. 4 returned to the pool area to get her bag, and they left together with

Jane Doe No. 3’s mother.

         483.   She never returned to Nygard Cay.

         5.     Jane Doe No. 5

         484.   Jane Doe No. 5 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas.

         485.   In July 2009, when she was seventeen years old, she was invited to a “pamper

party” by her friend.

         486.   While at the party, Jane Doe No. 5 consumed multiple alcoholic beverages.

         487.   While they were drinking on the beach, Nygard approached the friend and gestured

at her to follow him.

         488.   The friend motioned to Jane Doe No. 5 to come with her because she did not want

to go with Nygard alone.

         489.   Nygard took them up to his bedroom and gave them more to drink.

         490.   After drinking the drinks, Jane Doe No. 5 began to feel different.

         491.   Nygard instructed the girls to touch one another sexually, and they complied.

         492.   After several minutes, Nygard joined and began touching the girls.

         493.   Nygard then sodomized Jane Doe No. 5 against her will.

         494.   Afterwards, she was bleeding from her anus.

         495.   Nygard then asked the girls to defecate on him, but neither of them could or would

do so.

         496.   Nygard gave Jane Doe No. 5 $200 in U.S. currency and led the girls downstairs.

         497.   He gave permission for them to leave, and they drove home.



                                                138
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 139 of 247



       498.   Jane Doe No. 5 never returned to Nygard Cay.

       6.     Jane Doe No. 6

       499.   Jane Doe No. 6 is a Bahamian citizen, born in Nassau, New Providence, the

Bahamas.

       500.   In August 2008, when she was fifteen years old, she was invited to a “pamper party”

by the Nygard Cay DJ, named “Shorts.”75

       501.   Upon arriving, she was processed and registered in the ComCor database and her

photograph was taken.

       502.   While at the party, Jane Doe No. 6 had multiple alcoholic beverages.

       503.   Jane Doe No. 6 also saw several other children that she knew at the party.

       504.   Jane Doe No. 6 was introduced to Nygard. Within minutes of the introduction,

Nygard spun her around and told her “Nice ass.”

       505.   Later in the evening, Nygard invited Jane Doe No. 6 to accompany him to get some

marijuana to smoke.

       506.   Jane Doe No. 6 was not afraid because Nygard had a high profile in the Bahamas,

and she held him in high regard.

       507.   Nygard took her up to his bedroom. He then undressed and went into the Jacuzzi.

       508.   Jane Doe No. 6 began to feel lightheaded from the alcoholic drinks that she had

consumed.

       509.   Nygard got out of the Jacuzzi and told Jane Doe No. 6 to get comfortable.




75
  See https://www.youtube.com/watch?v=SVQADmCs77s (detailing unveiling of Nygard Cay “beach
disco.”).

                                              139
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 140 of 247



       510.     Nygard opened a drawer filled with pills and told Jane Doe No. 6 to take some, but

she declined.

       511.     Nygard then untied her bathing suit and began undressing her.

       512.     He told her that he wanted her to defecate on his face, and she told him no.

       513.     Nygard began fondling Jane Doe No. 6 and pushed his finger into her anus.

       514.     Jane Doe No. 6 tried to fight Nygard off, but he became more aggressive the more

that she fought.

       515.     He then attempted to have anal sex with Jane Doe No. 6 but was unable to penetrate

her anus.

       516.     He then penetrated her vagina and proceeded to rape her.

       517.     Jane Doe No. 6 told Nygard to stop many times and continued to fight, but he

overpowered her.

       518.     After Nygard was done, Jane Doe No. 6 got dressed immediately and tried to leave

the room. Before she could leave Nygard told her to take a handful of cash in U.S. currency.

       519.     Jane Doe No. 6 refused the cash and left the room.

       520.     She found her friends and left Nygard Cay. She never returned.

       7.          Jane Doe No. 7

       521.     Jane Doe No. 7 is a Bahamian citizen.

       522.     In 2010, when she was 18 years old, Jane Doe No. 7 was invited to a “pamper party”

at Nygard Cay by a friend.

       523.     Upon arrival, she was processed and registered in the ComCor database and her

photograph was taken.

       524.     Jane Doe No. 7 consumed several alcoholic beverages while at the party.



                                                140
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 141 of 247



       525.    Nygard approached her and introduced himself to her. He then led her upstairs to

the bedroom.

       526.    Nygard invited Jane Doe No. 7 into the Jacuzzi, and she got in.

       527.    Nygard made sexual advances toward her in the Jacuzzi, and she resisted.

       528.    Nygard then made a drink for Jane Doe No. 7, which she drank completely.

       529.    Within several minutes, Jane Doe No. 7 began feeling nauseous and sleepy.

       530.    Nygard asked her to urinate in his mouth.

       531.    Jane Doe No. 7 then bent over the bed because she could no longer stand. Nygard

was beside her.

       532.    Jane Doe No. 7 does not recall what happened next because she kept slipping in

and out of consciousness.

       533.    She awoke with pain in her anus and blood in her underwear.

       534.    Nygard paid Jane Doe No. 7 in U.S. currency and sent her away.

       535.    She left Nygard Cay and never returned.

           8. Jane Doe No. 8

       536.    Jane Doe No. 8 is a Bahamian citizen. In 2008, Jane Doe No. 8 was an employee

of Nygard Cay.

       537.    Jane Doe No. 8 was often tasked with driving to pick up girls who didn’t have a

ride to a pamper party, hosting pamper parties, recruiting women for pamper parties, and

performing household duties at Nygard Cay.

       538.    Jane Doe No. 8 was aware of Nygard’s sexual appetites, since she often was the

one picking up victims and driving them to and from Nygard Cay.




                                              141
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 142 of 247



        539.   She herself had turned down Nygard’s sexual advances many times during the

course of her employment at Nygard Cay.

        540.   On one particular occasion in 2014, after substantial stress at the job, one of

Nygard’s “girlfriends” offered her a glass of wine. The girlfriend was insistent, and, although Jane

Doe No. 8 rarely drinks while at work, she accepted a glass of wine and gulped it down quickly.

Then she went to Nygard’s room to complete her job duties.

        541.   Shortly after arriving, she noticed her arms become numb and then she fell

unconscious on Nygard’s bed.

        542.   When she became alert again, Nygard was on top of her on his bed and was in the

act of penetrating her vaginally with his penis. She was powerless to stop him.

        543.   While slipping in and out of consciousness, Jane Doe No. 8 saw three specific

girlfriends walk in and witness what was happening, including the girlfriend who provided her the

wine.

        544.   When Jane Doe No. 8 finally became fully awake, she left the household, went out

to her car, and began crying.

        545.   After this occurred, she continued to work at Nygard Cay out of financial necessity.

        546.   Following Nygard’s rape of her, Jane Doe No. 8 actively attempted to avoid contact

with Nygard and performed all the household duties she could that did not require direct contact

with him.

        547.   Nygard finally confronted her about the rape and told her “not to take it personally.”

        548.   Eventually, Nygard told Jane Doe No. 8 that she must either continue to have sex

with him regularly, or that she would no longer be employed. When she refused, she was

terminated.



                                                142
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 143 of 247



        549.    On April 6, 2017, Jane Doe No. 8 was taking the trash out at her home in the

Bahamas, when she was accosted by two of Nygard’s employees. The two employees stated that

Nygard wanted to speak to her and that she needed to travel to see him. She stated that she did not

wish to see Nygard. The employees ignored her refusal and used physical force to take her inside,

confiscate her passport, and put her into a car. She had no clothes or travel items with her.

        550.    Jane Doe No. 8 was driven by the two employees to the airport and given a plane

ticket to fly to Toronto.

        551.    When she arrived in Toronto, Jane Doe No. 8 was only wearing shorts and a t-shirt

and was freezing. She was forced into a hotel room and restrained or guarded to prevent escape.

        552.    During this time, her cell phone was confiscated, and she was not allowed to let her

family or friends know where she was.

        553.    Nygard, however, did not appear in Toronto and the employees who abducted her

provided plane tickets and, at Nygard’s instruction, took her to Fort Lauderdale.

        554.    In Fort Lauderdale, Jane Doe No. 8 was restrained and guarded in another hotel

room under the guise of speaking to Nygard.

        555.    Nygard again did not appear in Fort Lauderdale and Jane Doe No. 8 was flown back

to Nassau on April 10, 2017.

        9.      Jane Doe No. 9

        556.    Jane Doe No. 9 was an employee of Nygard and the Nygard Companies.

        557.    During her time as an employee of Nygard and the Nygard Companies, Jane Doe

No. 9 was sexually assaulted by Nygard on numerous occasions. On each occasion, she would

resist and tell him no, but he would force himself on her.




                                                143
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 144 of 247



       558.      Nygard used Jane Doe No. 9’s continued employment with the Nygard Companies

as value and as a means to coerce and force her into commercial sex acts.

       559.      In 2015, Jane Doe No. 9 was sexually assaulted by Nygard at his residence in

Marina Del Ray, California.

       560.      She was asleep in a guest room that had a key code lock on the door. Nygard

overrode the key code and entered the room without her permission while she was sleeping.

       561.      She awoke to Nygard forcefully and physically overpowering her as she attempted

to stop him from raping her.

       562.      She verbally demanded he stop, but he refused and proceeded to forcefully

penetrate her.

       563.      After the assault, Jane Doe No. 9 sought medical treatment.

       564.      Jane Doe No. 9 eventually left her employment with Nygard and the Nygard

Companies due to the continuous sexual abuse that she endured.

       565.      She did not report Nygard’s sexual abuse because she is extremely scared of him

and what he might do to her and her career aspirations.

       10.       Jane Doe No. 10

       566.      Jane Doe No. 10 is a Bahamian citizen. When she was fifteen years old, Jane Doe

No. 10 was vaginally and anally raped by Nygard while attending a “pamper party” at Nygard

Cay.

       567.      Jane Doe No. 10 had heard of “pamper parties” before from her friends and thought

that they sounded fun.

       568.      When she was fifteen years old, her sister invited her to come to a “pamper party”

at Nygard Cay.



                                                144
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 145 of 247



       569.    After eating sushi and grilled meats, Jane Doe No. 10 noticed that she was not

feeling well and was nauseous.

       570.    She was approached by Nygard and his security guard shortly thereafter.

       571.    Nygard held Jane Doe No. 10’s hand and told her to follow him.

       572.    Jane Doe No. 10 asked why, but Nygard refused to answer and dragged her along

with him.

       573.    Nygard’s security guard walked with them as they arrived at what Jane Doe No. 10

soon realized was Nygard’s bedroom. She became afraid.

       574.    After she and Nygard entered the bedroom, Nygard’s security guard stood outside

his door.

       575.    Once they were alone in the room, Nygard commented on Jane Doe No. 10’s body,

told her that she could be a model for him, and cupped her butt with his hands.

       576.    Nygard then told her to take off her clothes.

       577.    Jane Doe No. 10 told Nygard that she was not comfortable doing that, as she was

only fifteen years old.

       578.    Jane Doe No. 10 was still not feeling well and was feeling dizzy and light-headed.

       579.    Jane Doe No. 10 told Nygard that she was not feeling well and that she was ready

to go home.

       580.    Nygard opened a drawer and took out a small white pill. He told Jane Doe No. 10

to take the pill, lay down, and it would make her feel better.

       581.    Jane Doe No. 10 took the pill, thinking that it would make her feel better.

       582.    Nygard then asked Jane Doe No. 10 if she had ever had anal sex before. She told

him that she had never heard of that before.



                                                145
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 146 of 247



        583.     Nygard told Jane Doe No. 10 that she was going to like it and offered her $5,000.

        584.     Nygard then forced Jane Doe No. 10 onto the bed and climbed on top of her, kissing

her neck and breast.

        585.     Jane Doe No. 10 told him that he was making her feel uncomfortable.

        586.     Jane Doe No. 10 tried to fight Nygard off of her, but he physically overpowered

her. The harder she fought, the angrier he got.

        587.     Jane Doe No. 10 became overwhelmed.

        588.     Nygard then forced his penis into her vagina. It was very painful and Jane Doe No.

10 began to cry.

        589.     Jane Doe No. 10 told Nygard that he was hurting her and that she was still not

feeling well.

        590.     Nygard told Jane Doe No. 10 to lay down on her stomach and she would feel better.

        591.     Jane Doe No. 10 laid down on her stomach and Nygard immediately laid on her

back and started kissing her neck.

        592.     Nygard then offered Jane Doe No. 10 $10,000 to defecate in his mouth. Jane Doe

No. 10 responded that she could not do that and that she was in a lot of pain.

        593.     Nygard then forced his penis into Jane Doe No. 10’s anus.

        594.     When he was done Jane Doe No. 10 immediately left the room and went downstairs

to her sister.

        595.     Jane Doe No. 10’s sister could tell that she was visibly upset, but she did not tell

her what had happened.

        596.     They went home and Jane Doe No. 10 did not tell anyone what had happened

because she was scared and embarrassed.



                                                  146
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 147 of 247



       597.     Jane Doe No. 10 woke up the following day and she was bleeding from her anus.

She was too afraid to tell her mother, so she asked her sister to accompany her to the doctor.

       598.     Jane Doe No. 10 had to receive two stitches in her anus to stop the bleeding.

             11. Jane Doe No. 11

       599.     Jane Doe No. 11 is a Bahamian citizen. In 2002, when she was fifteen years old

Jane Doe No. 11 was first raped by Nygard. Jane Doe No. 11 became a regular “girlfriend” of

Nygard from approximately 2005-2008.

       600.     In 2002, Jane Doe No. 11 was first invited to a “pamper party” at Nygard Cay by

the Nygard Cay DJ, “Shorts.”

       601.     “Shorts” drove Jane Doe No. 11 to the “pamper party.” Upon arrival, she was

registered with ComCor at the security gatehouse and they took her photograph.

       602.     While at the “pamper party,” Jane Doe No. 11 was served and consumed alcoholic

beverages.

       603.     As the “pamper party” was coming to an end, Jane Doe No. 11 began looking for

her clothes and her shoes since she was in a swimsuit.

       604.     “Shorts” left the party without Jane Doe No. 11, effectively stranding her at Nygard

Cay.

       605.     Jane Doe No. 11 met Nygard and asked Nygard if he could assist her in getting a

ride home. Nygard informed her that the gates were locked and that she could not leave until

morning.

       606.     Nygard then began making sexual advances toward Jane Doe No. 11.

       607.     Jane Doe No. 11 told Nygard that she wanted to go home, but he told her that she

could not leave.



                                                147
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 148 of 247



       608.    Nygard told Jane Doe No. 11 to follow him and he would show her to a room that

she could sleep in.

       609.    Jane Doe No. 11 followed Nygard. Nygard led Jane Doe No. 11 to his bedroom.

       610.    Nygard began touching Jane Doe No. 11, who asked him to stop. He then put on

coprophilia pornography and demanded oral sex from Jane Doe No. 11, who again refused.

       611.    At this point, Nygard became angry with her, threw her on the bed, and

overpowered her. He attempted to sodomize her and then vaginally raped her.

       612.    During the rape, Nygard demanded that Jane Doe No. 11 defecate and urinate on

him. Jane Doe No. 11 urinated on Nygard.

       613.    Jane Doe No. 11 was a virgin before Nygard raped her.

       614.    Nygard did not use a condom and gave Jane Doe No. 11 a “Plan B” so that she

would not get pregnant. He made her take it immediately.

       615.    Eventually Nygard fell asleep.    Jane Doe No. 11 escaped his bedroom, ran

downstairs, and climbed the gate of the Nygard Cay property.

       616.    Jane Doe No. 11 did not know where she was and kept getting lost. She walked for

hours before she arrived at the main gate at Lyford Cay.

       617.    Jane Doe No. 11 asked the security guards at the gate to help her with a ride home

and they called her friend for a ride.

       618.    Jane Doe No. 11 did not tell anyone what happened to her due to embarrassment,

shame, and fear.

       619.    Jane Doe No. 11 began receiving Facebook messages from Nygard’s ComCor

employees inviting her to future “pamper parties.”




                                              148
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 149 of 247



        620.      Jane Doe No. 11 attended other “pamper parties” with friends. She believed that if

she went with friends that she would be safe.

        621.      Nygard, however, raped Jane Doe No. 11 on several occasions when she attended

the “pamper parties.”

        622.      In 2005, Jane Doe No. 11 started attending the “pamper parties” again. She

attended the “pamper parties” regularly until approximately 2008 and became one of Nygard’s

“girlfriends,” regularly engaging in commercial sex acts with him.

        623.      Nygard forced Jane Doe No. 11 to have sex with him, other girls, and other men.

               12. Jane Doe No. 12

        624.      Jane Doe No. 12 is Bahamian citizen born in Nassau, the Bahamas.              For

approximately six years, from 2008-2014, she was paid as a full-time sex worker and “girlfriend”

of Nygard.

        625.      Jane Doe No. 12 was paid to engage in sex with Nygard and others.

        626.      She was also paid to “recruit” young girls and women for Nygard to rape and/or

engage in commercial sex acts with. She recruited young girls and women in various locations

around the world, including the United States and the Bahamas.

        627.      Nygard gave Jane Doe No. 12 specifications about what type of girls and women

he wanted her to introduce to him. Nygard told her he wanted the girls to be slim and “the younger,

the better.”

        628.      In 2008, Jane Doe No. 12 attended a “pamper party” at Nygard Cay. She was

twenty-five years old.




                                                 149
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 150 of 247



       629.    She learned of the “pamper party” through one of Defendants’ ComCor employees.

The woman told Jane Doe No. 12 that there would be free food and drinks at the party and she

would be able to have modeling photos taken by a professional photographer.

       630.    Jane Doe No. 12 was interested in having professional modeling photos taken and

pursuing a modeling career so she decided to attend the “pamper party.”

       631.    Upon arrival, Jane Doe No. 12 was registered with ComCor.

       632.    The ComCor employee who invited Jane Doe No. 12 to the “pamper party”

introduced her to Nygard.

       633.    Nygard offered to show Jane Doe No. 12 around the property. The “tour” ended in

Nygard’s bedroom.

       634.    Nygard invited Jane Doe No. 12 to join him in the jacuzzi. Jane Doe No. 12

accepted and joined Nygard in the jacuzzi.

       635.    Nygard began performing oral sex on Jane Doe No. 12. He then led Jane Doe No.

12 to the bed. Nygard requested that Jane Doe No. 12 defecate in his mouth, to which she said no.

Nygard then placed grapes in her anus and asked her to push them out into his mouth. Nygard

then had vaginal intercourse with Jane Doe No. 12.

       636.    When he was finished, Nygard handed Jane Doe No. 12 a “morning after pill” from

his nightstand and instructed her to take it so she would not get pregnant.

       637.    Nygard then went to his safe and gave Jane Doe No. 12 between $500 and $1000

in U.S. currency and told her it was “cab fare.” Jane Doe No. 12 understood this to be “hush

money.”

       638.    Nygard and Jane Doe No. 12 exchanged phone numbers. Jane Doe No. 12 saw that

Nygard “rated” each of the girls in his phone based on his sexual experience with them.



                                                150
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 151 of 247



       639.    Jane Doe No. 12 returned to the “pamper party” for a few hours where she enjoyed

the amenities of Nygard Cay.

       640.    Shortly after the first “pamper party,” Nygard began texting Jane Doe No. 12 to

come to dinner at Nygard Cay.

       641.    Jane Doe No. 12 attended dinner parties at Nygard Cay on several occasions.

       642.    Nygard sat Jane Doe No. 12 next to him at the table and paid special attention to

her. Jane Doe No. 12 later learned that this was typical with new “recruits.”

       643.    A few weeks later, Nygard invited Jane Doe No. 12 to go on a trip with him and

told her he wanted her to model Defendants’ clothing.

       644.    Nygard portrayed the trips as fun and glamourous “fashion tours.”

       645.    Jane Doe No. 12 accepted the invitation and her trip was booked through

Defendants’ corporate travel department.

       646.    On her first trip with Nygard, Jane Doe No. 12 and other “girlfriends” flew on

Defendants’ “N-Force” jet to New Orleans, then to Los Angeles, and lastly to New York.

       647.    While in New Orleans, Jane Doe No. 12 shared a room with another “girlfriend”

whose job it was to train Jane Doe No. 12 how to do the job. She was instructed that Nygard

expects “good behavior,” meaning she had to bring him new girls, called “presents,” and the

younger the better. She would get more favor from Nygard if the victim was younger. She was

also told she would be expected to have sexual experiences with a lot of men for Nygard’s viewing

pleasure.

       648.    When the group arrived in Los Angeles, they were taken to Nygard’s Marina Del

Rey property and assigned rooms to sleep in.




                                               151
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 152 of 247



       649.    Soon after, Nygard summoned Jane Doe No. 12 to his room. Another couple was

in the room as well, named Steve and Sophie. Jane Doe No. 12 and the other female began to

engage in a sexual experience with each other. At some point, Nygard offered Jane Doe No. 12 to

Steve for sex so that Nygard could have sex with Sophie. Jane Doe No. 12 did not want to engage

in sexual intercourse with Steve, however she did not have a choice in the matter, and cried after

it was over.

       650.    Jane Doe No. 12 talked to her roommate about what happened. The roommate told

her that Nygard wants “a new pussy every night.”

       651.    Nygard held a “pamper party” while they were at Marina Del Rey and the

roommate showed Jane Doe No. 12 how to recruit new girls at a “pamper party” for Nygard.

       652.    In New York City, Nygard took Jane Doe No. 12 to a “club.” Nygard, Jane Doe

No. 12, and the other girls were driven to the club by the Nygard Companies’ driver. Jane Doe

No. 12 thought they were just going to a regular dance club. Upon arrival, Jane Doe No. 12 was

surprised that it was in fact a “swingers club.”

       653.    Jane Doe No. 12 was forced and coerced to have sex with other men at the

“swingers” club in New York City at Nygard’s direction and for his benefit.

       654.    After New York City, Jane Doe No. 12 flew to Toronto with Nygard. Eventually,

Jane Doe No. 12 told Nygard that she wanted to go home because the “fashion tour” was not what

Nygard told her and was not what she expected.

       655.    Nygard would not permit Jane Doe No. 12 to go home and told her that she needed

to “recruit” other girls and women for him to have sex with.

       656.    Jane Doe No. 12 was dependent upon Nygard for money and travel.




                                                   152
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 153 of 247



       657.    Nygard forced Jane Doe No. 12 to attend a “swingers club” in Toronto where she

was coerced and directed by Nygard to “recruit” couples for she and Nygard to have sex with.

       658.    After Toronto, Jane Doe No. 12 flew back to the Bahamas with Nygard on

Defendants’ “N-Force” jet.

       659.    Jane Doe No. 12 wanted to go home, but Nygard required her to stay at Nygard

Cay because he was throwing a “pamper party” the day that they landed in the Bahamas.

       660.    Jane Doe No. 12 did not go home because she knew that if she left Nygard would

withhold her pay and otherwise punish her.

       661.    Nygard allowed Jane Doe No. 12 to go home after she “recruited” a woman at the

“pamper party” for Nygard to have sex with and ushered her to Nygard’s room.

       662.    By the end of her first trip with Nygard, Jane Doe No. 12 realized that she was

traveling with Nygard as a full-time sex worker—not as a model as he promised—and that his

portrayal of the “fashion tours” were used to exploit Jane Doe No. 12 and the other “girlfriends”

that traveled with him.

       663.    Jane Doe No. 12 only got to model for Defendants a few times when he had his

“girlfriends” wear his new line of clothing to show executives of the Nygard Companies.

       664.    Nygard had strict physical appearance rules for his “girlfriends.” Girlfriends

always had to have full hair and makeup done, heels had to be worn, no red lipstick allowed, certain

hair styles were not allowed, and at times, Nygard would dictate the outfits worn.

       665.    Nygard had strict dietary conditions for his “girlfriends” to ensure they remained

extremely slender.

       666.    Throughout the six years that Jane Doe No. 12 was Nygard’s “girlfriend,” she was

regularly paid on a monthly basis and coerced to engage in commercial sex acts with him including



                                                153
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 154 of 247



vaginal sex and anal sex. Nygard also paid and coerced Jane Doe No. 12 to defecate in his mouth.

In addition to having sex with strangers at “swingers clubs,” Nygard also forced Jane Doe No. 12

to have sex with other men in New York, Los Angeles, and the Bahamas. Nygard typically paid

Jane Doe No. 12 $1,200 in U.S. currency for engaging in sex acts with other men.

       667.   Jane Doe No. 12 was paid and coerced to “recruit” other young girls and woman

for Nygard to have sex with. Nygard told Jane Doe No. 12 that if she brought him new victims,

he would not have force her to have sex with him.

       668.   By 2009, Jane Doe No. 12 became one of Nygard’s “main” sex workers.

       669.   During the time she was working, she was forced to cater to Nygard’s perverse

sexual desires twenty-four hours per day, seven days per week.

       670.   While employed as Nygard’s “girlfriend,” Jane Doe No. 12 often traveled with

Nygard and several other “girlfriends” to and from various locations including New York City,

Los Angeles, Miami, New Orleans, Winnipeg, Toronto, London, and cities in China and Germany.

       671.   Jane Doe No. 12 “recruited” woman for Nygard in all of these locations.

       672.   Nygard instructed Jane Doe No. 12 to “loosen up” the “recruits” and make sure

they are willing to comply with Nygard’s sexual demands. If a girl was not willing, Nygard

expected Jane Doe No. 12 to participate in the sexual act to make her more comfortable.

       673.   Other times, she witnessed Nygard employees drug certain food and beverages at

Nygard’s direction to make sure a victim would be compliant.

       674.   Sometime in 2009, Jane Doe No. 12 was put on the Nygard Companies’ official

“girlfriend” or “model” payroll and was paid approximately $3,000 to $4,000 per month to

engaged in commercial sex acts with Nygard and others as well as “recruit” new victims for

Nygard.



                                              154
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 155 of 247



        675.      Jane Doe No. 12 was paid by the Nygard Companies via direct deposit through

their corporate accountant, Lili Micic.

        676.      Jane Doe No. 12 was also periodically given cash from the Nygard Companies

directly by Nygard.

        677.      Beginning in 2011, the Nygard Companies’ corporate accountant, Lili Micic,

instructed Jane Doe No. 12 to submit invoices in order to receive her monthly payments. She

provided Jane Doe No. 12 with an invoice template that stated that she was being compensated by

the Nygard Companies for “Modeling and Promotional Services.”

        678.      All payments made by Lili Micic were required to be approved directly by Nygard.

        679.      In February 2012, Jane Doe No. 12 became sick for nearly a month, while traveling

with Nygard to Toronto and was hospitalized. Tina Tulikorpi, Marketing and Promotions Director

of the Nygard Companies, arranged for the Nygard Companies to pay for Jane Doe No. 12’s

hospital bills.

        680.      Nygard used the payment of Jane Doe No. 12’s hospital bills as further means to

control and manipulate her.

        681.      In 2012, Jane Doe No. 12 travelled to China with Nygard and several other

“girlfriends.” While in China, Nygard became enraged with Jane Doe No. 12 and almost

committed physical violence against her until another “girlfriend” stepped in.

        682.      Nygard would sometimes offer Jane Doe No. 12 to visitors, business professionals,

politicians, or guests of his for a commercial sexual act. This occurred in the Bahamas, in the

United States, and in the United Kingdom.

        683.      On one occasion, Jane Doe No. 12 was sent by Nygard to Perry Christie’s office to

“ask for help” with a personal matter. When she arrived, Christie had “sexy” photos of her, that



                                                 155
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 156 of 247



she had taken for Nygard, spread across his desk. Christie took his penis out and attempted to

engage in sexual activity with Jane Doe No. 12. Jane Doe No. 12 refused. Afterwards, Nygard

asked about Jane Doe No. 12’s encounter with Christie and became upset when he learned that

Jane Doe No. 12 did not have sexual intercourse with Christie.

       684.       In 2014, Jane Doe No. 12 grew tired of working as a sex worker for Nygard. She

had a legitimate business that she could rely on for income so she decided to quit.

       685.       Nygard threatened her physically, paid Bahamian police to harass and threaten her,

paid thugs to firebomb her business, and threatened to sue Jane Doe No. 12 if she exposed

Defendants’ conspiracy and/or sex trafficking venture.

       686.       Jane Doe No. 12 is terrified that Nygard will attempt to retaliate against her for

coming forward.

           13. Jane Doe No. 13

       687.       Jane Doe No. 13 is a Canadian citizen who resides in Canada.

       688.       In the summer of 2007, when she was seventeen years old, Jane Doe No. 13 traveled

to New York City to pursue a modeling career.

       689.       Jane Doe No. 13 met with a modeling manager to discuss representation.

       690.       The modeling manager took Jane Doe No. 13 to his apartment and they discussed

him representing her for modeling and acting in the United States.

       691.       The modeling manager told Jane Doe No. 13 that he had a very important friend in

the fashion business named Peter Nygard that he hoped Jane Doe No. 13 could meet with and

would help further her career.

       692.       The modeling manager told Jane Doe No. 13 that he needed to take pictures of her

to send to him.



                                                 156
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 157 of 247



       693.   As he was photographing Jane Doe No. 13, the modeling manager told her that he

needed to take nude photos because the man would be considering her for an upcoming swimsuit

photo shoot in the Bahamas.

       694.   The modeling manager sent the photographs of Jane Doe No. 13 to Nygard for his

“approval.” He then told Jane Doe No. 13 that she was “in luck” because Nygard wanted to meet

her.

       695.   The modeling manager took Jane Doe No. 13 to Nygard’s penthouse apartment in

New York City.

       696.   When she arrived, there were several other girls and a few men in the apartment as

well as waitstaff who appeared to be employees of Nygard Companies.

       697.   Jane Doe No. 13 was given alcohol including champagne and liquor. She was

encouraged by both the modeling manager and the staff to keep drinking.

       698.   After about an hour, Jane Doe No. 13 was taken to the bedroom where Nygard was

waiting.

       699.   Nygard asked Jane Doe No. 13 her age and she replied that she was seventeen.

       700.   Nygard told Jane Doe No. 13 that he thought she would be a good fit for a photo

shoot Defendants were having in the Bahamas.

       701.   Jane Doe No. 13 lost consciousness shortly thereafter because her drinks were

spiked with drugs.

       702.   Jane Doe No. 13 woke up on her stomach, her dress pulled up above her waist, and

her underwear removed. When she awoke Nygard was sodomizing her. She screamed and began

vomiting as he continued to sodomize her.

       703.   Nygard then raped her vaginally.



                                             157
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 158 of 247



         704.   After Nygard finished, Jane Doe No. 13 went to the bathroom to clean herself up.

She went out to the main room and asked the modeling manager if they could leave. They left

shortly thereafter.

         705.   The modeling manager took Jane Doe No. 13 back to his apartment. He offered

for her to sleep on the sofa.

         706.   In the middle of the night, she awoke to the modeling manager groping her. Jane

Doe No. 13 pleaded for him to let her sleep because she did not feel well. He let Jane Doe No. 13

go back to sleep.

         707.   In the morning Jane Doe No. 13 gathered her belongings and left as soon as she

could.

         708.   As she was leaving, she saw another young girl going up to the modeling manager’s

apartment.

         709.   Jane Doe No. 13 took a Greyhound bus back to Toronto.

             14. Jane Doe No. 14

         710.   Jane Doe No. 14 is a Canadian citizen who resides in Canada.

         711.   Jane Doe No. 14 was recruited for a potential job opening in New York City with

the Nygard Companies by an employee of the Nygard Companies.

         712.   In approximately 2003, Jane Doe No. 14 went to the Toronto office for the job

interview with Nygard.

         713.   Upon arrival at the corporate office, Jane Doe No. 14 saw women and/or models

walking around the office.




                                               158
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 159 of 247



           714.   She waited several hours for Nygard and one of Nygard’s employees or

“girlfriends” talked to her and encouraged her to keep waiting. She offered her a soda while she

waited for her “interview” with Nygard.

           715.   Jane Doe No. 14 drank the soda before her “interview” with Nygard.

           716.   Nygard arrived and the woman who provided the soda quickly left.

           717.   During the interview, Jane Doe No. 14 became woozy.

           718.   Jane Doe No. 14 asked Nygard to use the bathroom. Nygard escorted Jane Doe

No. 14 to the bathroom, which was located in a bedroom in the office.

           719.   Nygard closed and locked the door to the bedroom. He pushed Jane Doe No. 14

onto the bed and raped her.

           720.   Jane Doe No. 14 cried throughout the entire rape. She was unable to move her arms

or legs.

           721.   Jane Doe No. 14 blacked out shortly after the rape. She awoke in a basement on a

mat with three other girls, one of whom was the girl that gave her the drugged soda.

           722.   Jane Doe No. 14 was eventually let out because she appeared calm and did not

claim to be raped. The “girlfriend” told her that she got the job in New York City and would need

to leave immediately on the Nygard jet.

           723.   Jane Doe No. 14 flew on the N-Force corporate jet to New York City with Nygard

and several other women.

           724.   Upon arrival, Nygard reserved rooms at the W Hotel in Times Square. Jane Doe

No. 14 had friends in New York. She was able to sneak out of the hotel and stay with friends to

avoid further victimization.




                                                 159
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 160 of 247



       725.    Jane Doe No. 14 called the Nygard Companies travel office and demanded a ticket

home. She was told that they don’t buy flights home, but eventually agreed to buy her return flight

when she threatened legal and media action.

           15. Jane Doe No. 15

       726.    Jane Doe No. 15 is a Canadian citizen who resides in Canada.

       727.    Jane Doe No. 15 was an acquaintance of Nygard’s niece, Angela Dyborn, and his

nephew, Christopher Nichols.

       728.    In the late 1980’s, Jane Doe No. 15 was in Los Angeles meeting with modeling

agents and visiting with her friend, Angela.

       729.    Angela invited her to stay at the executive suites across from Nygard’s Marina Del

Rey residence. Jane Doe No. 15 had her own private room.

       730.    During her stay, she met Nygard only once for a brief period.

       731.    In 1993, Angela told Jane Doe No. 15 that Nygard wanted her to model the Nygard

Companies’ new “Signature Line.”

       732.    Nygard called Jane Doe No. 15 from the Bahamas and told her he wanted her to

model for the Nygard Companies. He told Jane Doe No. 15 that he wanted her to come to

Winnipeg and that his secretary would contact her with the details

       733.    The Nygard Companies paid for Jane Doe No. 15 to travel to Winnipeg, Canada.

       734.    Jane Doe No. 15 was told that she would be staying at the “executive suites” at the

Winnipeg office. She believed that it would be similar to her time staying at the “executive suites”

in Marina Del Rey, California.

       735.    Angela picked Jane Doe No. 15 up from the airport.




                                                160
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 161 of 247



        736.    Angela drove Jane Doe No. 15 to the Nygard Companies’ Inkster factory where she

did some work for the Nygard Companies. Jane Doe No. 15 walked around the factory.

        737.    Angela took Jane Doe No. 15 to dinner and then to the Nygard Companies’ Notre

Dame factory.

        738.    Nygard arrived with his chauffer.

        739.    Nygard stated “you’re better than I remember!”

        740.    Angela left and Jane Doe No. 15 quickly realized that she was staying at Nygard’s

personal apartment, which was attached to the warehouse—not a separate “executive suite.”.

        741.    When she arrived at the apartment, Nygard locked the door. Nygard kept the key

to the door with him at all times.

        742.    When he left, he locked Jane Doe No. 15 in the apartment.

        743.    Jane Doe No. 15 was held against her will at the apartment for approximately three

days.

        744.    Jane Doe No. 15 believes she was drugged because she has little memory of

portions of her time there.

        745.    Jane Doe No. 15 was raped at least once and was sexually assaulted repeatedly.

        746.    Jane Doe No. 15 begged Nygard to let her go, but he stated that he could not trust

her to not tell anyone. Jane Doe No. 15 was afraid that Nygard would kill her.

        747.    During this time, on at least one occasion, a Nygard Companies employee brought

food and beverages to the room. Nygard was naked when he arrived and he left without assisting

Jane Doe No.15, even though she did her best to non-verbally ask for help.

        748.    On the third day, Nygard fell asleep. Jane Doe No. 15 attempted to call her parents,

but was unable to dial long distance.



                                                161
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 162 of 247



       749.     Jane Doe No. 15 then called Nygard’s nephew, Christopher Nichols, and told him

where she was.

       750.     Christopher Nichols told Jane Doe No. 15 that he would come get her.

       751.     As Jane Doe No. 15 waited, she found the key to the locked door was left in the

door lock.

       752.     Jane Doe No. 15 fled the apartment. She was naked except for a coat that she was

able to find and put on.

       753.     Jane Doe No. 15 ran through the warehouse to an emergency exit, but the door was

chained.

       754.     A security guard for the Nygard Companies arrived and told Jane Doe No. 15 that

she could not leave without Nygard’s permission.

       755.     Jane Doe No. 15 lied and told the security guard that she had Nygard’s permission

to leave and threatened to have him fired if he did not let her leave.

       756.     The security guard let Jane Doe No. 15 leave the warehouse. She waited outside in

the freezing cold in nothing but a coat.

       757.     Christopher Nichols eventually arrived and drove her away.

       758.     Jane Doe No. 15 wanted to call the Winnipeg police, but Christopher Nichols told

her that she could not call the police because Nygard “owns” them.

       759.     Jane Doe No. 15 flew back to her home in Vancouver. She was terrified that

Nygard would have her killed and/or would destroy her modeling career.

             16. Jane Doe No. 16

       760.     Jane Doe No. 16 is a Canadian citizen who resides near Seattle, Washington.




                                                162
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 163 of 247



       761.    During the summer of 1998, Jane Doe No. 16 was nineteen years old and was

staying in Nassau, the Bahamas.

       762.    Jane Doe No. 16 met Nygard through her tennis coach, who called him “Boss.”

       763.    Jane Doe No. 16 was invited to Nygard Cay to play tennis with Nygard on three

occasions.

       764.    On the second occasion, Jane Doe No. 16’s tennis coach left her alone with Nygard.

       765.    Nygard told Jane Doe No. 16 that he wanted her to sit next to him at dinner that

night. She stayed for dinner with Nygard and his children.

       766.    On the third occasion, Nygard instructed Jane Doe No. 16 to bring her travel bags

with her.

       767.    When she arrived at Nygard Cay, Nygard told her that he had a private cabana for

her to stay in. He escorted her to her room and told her she was welcome to stay for as long as she

wanted.

       768.    During one evening, Jane Doe No. 16 was in the “grotto” at Nygard Cay with

Nygard and some others.

       769.    Jane Doe No. 16 was drugged, raped, and sodomized by Nygard. Nygard then

provided Jane Doe No. 16 to his friends for them to have sex with as well.

       770.    Nygard threw money at Jane Doe No. 16 after they were done.

       771.    Nygard was extremely verbally abusive and attacked Jane Doe No. 16’s weight and

age.

       772.    Nygard’s rape and sodomy caused Jane Doe No. 16 to bleed and have pain in her

vaginal and rectal areas.

       773.    He let her leave when he decided to return to Canada.



                                               163
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 164 of 247



           17. Jane Doe No. 17

       774.    Jane Doe No. 17 is a United States citizen.

       775.    In 1999, Jane Doe No. 17 was nineteen years old and was working as a waitress in

Los Angeles, California.

       776.    Jane Doe No. 17’s friend met Nygard who invited them to dinner at Nygard’s

Marina Del Rey residence.

       777.    They decided to attend because they were told that there would be various

celebrities and high-profile people there.

       778.    When they arrived, Nygard was playing his own episode of “Lifestyles of the Rich

and Famous” on television.

       779.    Jane Doe No. 17 had one and a half glasses of wine at the dinner.

       780.    She began to feel sick so she went upstairs to lay down in a bedroom that she found.

       781.    Nygard followed her upstairs. Nygard stated several comments about Jane Doe No.

17’s physical appearance, such as that she was “so pretty and black,” she looked “so young,” and

he called her “a newbie.”

       782.    He pulled down her pants and began raping her.

       783.    Jane Doe No. 17 tried to resist but was unable to because she was drugged.

       784.    After Nygard finished, he told her she “did a good job.”

       785.    Jane Doe No. 17’s friend took her home.

       786.    The next day, Jane Doe No. 17 confronted Nygard with what he had done to her.

In response, Nygard offered her a free massage, nail treatment, and strawberries. He told her that

“things happen” and “you just got drunk.”




                                               164
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 165 of 247



           18. Jane Doe No. 18

       787.      Jane Doe No. 18 is a United States Citizen who resides in New York.

       788.      In 1977, Jane Doe No. 18 was nineteen years old and was attending a University in

Montreal, Canada for the summer semester. This was the first time she had traveled outside of the

United States.

       789.      Jane Doe No. 18 was flying from her home back to school in Montreal.

       790.      She noticed a man sitting several rows in front of her on the plane continuously

looking back at her.

       791.      When Jane Doe No. 18 got off the plane, she headed to baggage claim. The man

approached her while she waited for her bag and introduced himself as Nygard.

       792.      Nygard offered Jane Doe No. 18 a ride from his business associate to her dormitory.

       793.      While in the car driven by the Nygard Companies’ business associate, Nygard told

Jane Doe No. 18 about lavish parties that he attended and famous people he knew and told her that

he could introduce her to some high-profile people.

       794.      During the drive, Nygard stopped at his apartment to drop off his luggage.

       795.      When they arrived at the apartment, Nygard invited Jane Doe No. 18 to come up

while she waited for him to drop his things off.

       796.      When they entered the apartment Nygard told her to look around and left the room.

       797.      As she was looking around the apartment, she turned around and Nygard was

standing there in nothing but his underwear.

       798.      Nygard attacked Jane Doe No. 18 and threw her on the bed.

       799.      Jane Doe No. 18 screamed for help and Nygard said, “you can scream all you want,

no one is going to hear you.”



                                                 165
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 166 of 247



       800.      Jane Doe No. 18 had her menstrual period that day. Nygard ripped her pants off,

tore the tampon out and raped her.

       801.      Jane Doe No. 18 continued to plead with Nygard to stop. She had no course of self-

defense since Nygard was well over six feet tall and Jane Doe No. 18 was 5’2” and weighed 105

pounds.

       802.      Nygard stated “it’s not a matter of wanting to, it’s a matter of competition, and I’m

going to win.”

       803.      After he was done, Nygard acted like nothing happened. He instructed Jane Doe

No. 18 to go to the kitchen and get him a glass of orange juice.

       804.      Jane Doe No. 18 was terrified. She did as she was told.

       805.      While in the kitchen, Jane Doe No. 18 called the only friend she knew who she had

met during summer class. She told him that she had no idea where she was and that if she wasn’t

back at the dorm within 45 minutes to call the police. She told her friend to meet her at her

dormitory.

       806.      After she brought Nygard his orange juice, he offered to take her home.

       807.      Jane Doe No. 18 was scared and did not know where she was so she accepted

Nygard’s offer to take her home.

       808.      Nygard said to Jane Doe No. 18 “now I owe you, whatever you want you can have,

a watch, or jewelry, whatever you want.” She told Nygard that she did not want anything and she

never wanted to see him again.

       809.      Nygard dropped her off and she flew home to New York the same day to see a

doctor to check her for venereal disease and pregnancy.

       810.      Jane Doe No. 18 was terrified to return to Montreal.



                                                 166
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 167 of 247



       811.    Jane Doe No. 18 finished the summer semester in Montreal living in fear that

Nygard would come after her and hurt and rape her again.

       812.    For months after the rape, Jane Doe No. 18 had nightmares and would see Nygard’s

face and she would be crying, “no, no, please, no.”

       813.    Nygard’s rape has haunted Jane Doe No. 18 for 42 years.

           19. Jane Doe No. 19

       814.    Jane Doe No. 19 is a Canadian citizen who resides in Canada.

       815.    In approximately 2004-2005, Jane Doe No. 19 was sixteen years old.

       816.    Jane Doe No. 19 was dating an older man at the time.

       817.    The boyfriend invited Jane Doe No. 19 to a party in Toronto at the Nygard

Companies’ offices.

       818.    When Jane Doe No. 19 and her boyfriend arrived at the party it was just Nygard

and a young Bahamian girl that looked underaged.

       819.    Nygard told Jane Doe No. 19 that she was beautiful and that she could be a model.

He told her that he had a plane and could fly her anywhere.

       820.    Nygard offered Jane Doe No. 19 and the others a “tour” of the office building.

       821.    Nygard eventually led them into a room with a large bed in it.

       822.    Nygard poured Jane Doe No. 19 a drink. Shortly thereafter, she began to feel foggy

because the drink was drugged.

       823.    Jane Doe No. 19 and the others were sitting on the bed when her boyfriend told

Jane Doe No. 19 to show Nygard her vagina.

       824.    When she did not listen, her boyfriend and Nygard forcefully pulled off her

underwear and opened her legs.



                                               167
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 168 of 247



       825.       Jane Doe No. 19 tried to tell them “no.”

       826.       Despite her resistance, Nygard performed oral sex on Jane Doe No. 19 while the

boyfriend performed oral sex on the young Bahamian girl.

       827.       Nygard then vaginally raped Jane Doe No. 19.

       828.       After Nygard was finished, Jane Doe No. 19 went to the bathroom and began

vomiting. She does not recall getting home.

           20. Jane Doe No. 20

       829.       Jane Doe No. 20 met Nygard in approximately 1995 when she was 20 years old.

       830.       Nygard’s assistant called Jane Doe No. 20 and told her that Nygard had seen a

picture of her.

       831.       Nygard called her one day, told her she was beautiful, and invited her to

Defendants’ Toronto office to discuss a modeling opportunity.

       832.       Jane Doe No. 20 went to Defendants’ Toronto office and met with Nygard. He told

her she was beautiful, showed her various fabric samples, and discussed modeling jobs with her.

       833.       A few days later, Nygard called and informed her that he was going to the Bahamas

and that his assistant would call her with a modeling job.

       834.       Jane Doe No. 20 was flown from Canada to the Bahamas by the Nygard

Companies.

       835.       When she arrived at Nygard Cay, a worker told Jane Doe No. 20 that Nygard would

help her with her luggage and show her to her room.

       836.       Nygard took her to some cabins where she stayed for the first night at Nygard Cay.

       837.       Jane Doe No. 20 stayed at Nygard Cay for approximately one to two weeks.




                                                 168
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 169 of 247



       838.   Nygard entered her room without permission on several occasions and forcibly

raped, sodomized, and used an object to penetrate Jane Doe No. 20.

       839.   Nygard continued to promise Jane Doe No. 20 that they would discuss modeling

opportunities with the Nygard Companies, but they never did.

       840.   Nygard instructed Jane Doe No. 20 to bring fabric samples with her to the Bahamas

and would lure her up to his office under the guise of discussing modeling. He would then begin

raping Jane Doe No. 20 in his office and his bedroom nearby.

       841.   He raped Jane Doe No. 20 repeatedly with his penis and an object during her stay

at Nygard Cay.

       842.   Jane Doe No. 20 told a Nygard Companies’ employee who was working for Nygard

that she wanted to leave, and the employee said there was nothing she could do.

       843.   Jane Doe No. 20 asked Nygard to leave and he told her that she was not allowed to

leave because a two-way plane ticket was already booked.

       844.   After approximately seven to ten days, Nygard allowed Jane Doe No. 20 to leave

Nygard Cay.

           21. Jane Doe No. 21

       845.   Jane Doe No. 21 is a Canadian citizen who resides in Canada.

       846.   Jane Doe No. 21 met Nygard in 1988 while working as a volunteer model at a

charity event in Toronto, Canada.

       847.   Nygard told Jane Doe No. 21 that she was beautiful and that he would like her to

model for the Nygard Companies.

       848.   Jane Doe No. 21 indicated that she would be in California soon and Nygard invited

her to stay at his Marina Del Rey home.



                                              169
           Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 170 of 247



         849.   Jane Doe No. 21 thought that it would be a great career opportunity and she

exchanged her contact information with Nygard.

         850.   Later that month, Jane Doe No. 21 traveled from Toronto to Los Angeles.

         851.   Jane Doe No. 21 was staying with friends who lived in Los Angeles.

         852.   Jane Doe No. 21 called Nygard as he had instructed her to do and he invited her to

dinner, a party, and to stay at his Marina Del Rey home.

         853.   Jane Doe No. 21’s friend dropped her off at Nygard’s home.

         854.   Nygard’s housekeeper answered the door, showed her to her room, and offered her

a “tour.”

         855.   Later that evening, Nygard took Jane Doe No. 21 to an opening of a clothing store

and a late dinner at a restaurant.

         856.   The next day Nygard’s housekeeper told Jane Doe No. 21 that Nygard wanted to

see her.

         857.   The housekeeper took Jane Doe No. 21 upstairs to Nygard’s bedroom.

         858.   Within minutes, Nygard attacked her, forced her onto his bed, and ripped off her

pants.

         859.   Jane Doe No. 21 tried to resist, but Nygard overpowered her.

         860.   Nygard performed oral sex on her and then raped her.

         861.   After Nygard was finished, Jane Doe No. 21 immediately left the room and went

to her room.

         862.   She took a shower and called her friend to come pick her up. Her friend indicated

that she could pick her up the next day.




                                               170
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 171 of 247



           22. Jane Doe No. 22

       863.    Jane Doe No. 22 is a United States and Canadian citizen who resides in Canada.

       864.    Jane Doe No. 22 met Nygard in 1977 when she was twenty-seven years old.

       865.    Jane Doe No. 22 was on an airplane flight from Montreal, Canada to Frankfurt,

Germany on a business trip.

       866.    Nygard was on the same flight, riding in first-class.

       867.    Nygard approached Jane Doe No. 22 as she was seated in coach and handed her a

rose that was given to first-class passengers, along with his business card. Jane Doe No. 22 smiled

and thanked Nygard, who then returned to first-class.




       868.    Jane Doe No. 22 was working for a company in the textile industry and was

traveling with her boss. Jane Doe No. 22’s employer did business with the Nygard Companies.




                                               171
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 172 of 247



       869.    Jane Doe No. 22 and her boss attended a textile trade show in Frankfurt. Jane Doe

No. 22 ran into Nygard again at the trade show. Nygard and Jane Doe No. 22 exchanged a brief

greeting and went their separate ways.

       870.    Taking a break from the trade fair, Jane Doe No. 22 stepped outside for some fresh

air, and took a seat on a bench. Nygard soon after came out the same door and sat down at an

adjacent bench to where Jane Doe No. 22 was seated.

       871.    Nygard and Jane Doe No. 22 began talking about business and other things. During

the conversation, they realized they would both be in London at the end of the week and Nygard

asked Jane Doe No. 22 to have dinner with him.

       872.    Nygard and Jane Doe No. 22 went to dinner in London.

       873.    After dinner, Nygard rode with Jane Doe No. 22 to her hotel and then walked her

to her door. At the door, Nygard shoved her inside the hotel room and locked the door.

       874.    Jane Doe No. 22 asked Nygard to leave.

       875.    Nygard instead suddenly ripped Jane Doe No. 22’s pantyhose down to immobilize

her legs.

       876.    Nygard then dragged Jane Doe No. 22 to the bed, pinned Jane Doe No. 22’s legs

down with his knees, and forcibly performed oral sex on her, and then masturbated over her until

he orgasmed.

       877.    During the act, Jane Doe No. 22 told Nygard to stop, however he ignored her plea.

       878.    When he was finished, Nygard acted as if nothing happened and fell asleep.

       879.    An hour or two later, Nygard awoke, forcefully pinned Jane Doe No. 22 down on

her back, again forcibly performed oral sex on her, and then raped her.




                                               172
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 173 of 247



       880.      Afterwards, he told Jane Doe No. 22 that he would call her and she told him she

would never take his call.

           23. Jane Doe No. 23

       881.      Jane Doe No. 23 is a Canadian citizen who resides in Canada.

       882.      In approximately 1990, Jane Doe No. 23 was a performer in the Bahamas.

       883.      Jane Doe No. 23 had lunch with Nygard once before.

       884.      After the event, Nygard offered to take Jane Doe No. 23 home.

       885.      On the way home Nygard drove past Jane Doe No. 23’s apartment. She asked

several times and for him to take her home, but Nygard kept driving.

       886.      Nygard took Jane Doe No. 23 to Nygard Cay.

       887.      When they entered the property, the gate was locked behind them.

       888.      Nygard ordered Jane Doe No. 23 to change out of her dress and change into a

skimpy outfit. At first, she told him “no,” but he insisted, so she complied.

       889.      Nygard took her outside to a gazebo and forced Jane Doe No. 23 to give him oral

sex.

       890.      Nygard then took her inside to the bedroom. He shoved her on the bed and tried to

penetrate her.

       891.      Jane Doe No. 23 attempted to resist while Nygard overpowered her.

       892.      She told him that it was rape.

       893.      Nygard got furious and rolled off of her. Jane Doe No. 23 cowered near the side of

the bed and asked him to take her home. Nygard did not respond but he was clearly enraged and

Jane Doe No. 23 was afraid he would hurt her.




                                                  173
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 174 of 247



       894.    About ten minutes later she timidly asked Nygard again to take her home. Nygard

refused.

       895.    Finally, Nygard got up off the bed and was still furious. He motioned to Jane Doe

No. 23 that he would take her home.

       896.    Jane Doe No. 23 was still wearing the skimpy outfit that Nygard made her put on.

She quickly changed into her clothes and followed Nygard to his car. He drove her home.

       897.    During the drive, Nygard was still furious and drove extremely fast along the dark

and windy road, despite Jane Doe No. 32’s pleas for him to slow down. Jane Doe No. 32 was

extremely frightened.

       898.    The next day Nygard called Jane Doe No. 23 and acted as if nothing happened.

           24. Jane Doe No. 24

       899.    Jane Doe No. 24 is a United States citizen who resides in Tennessee.

       900.    In 1989, Jane Doe No. 24 was nineteen years old and recently began a new job as

a flight attendant with a commercial airline.

       901.    Nygard was a passenger on Jane Doe No. 24’s first flight, which was a flight from

New York City to Los Angeles.

       902.    Jane Doe No. 24 talked with Nygard on the flight and they exchanged phone

numbers.

       903.    Nygard contacted Jane Doe No. 24 and invited her to his Marina Del Rey home.

       904.    When Jane Doe No. 24 arrived, a girl greeted her and gave her a marketing packet

for the Nygard Companies to read while she waited for Nygard to come downstairs.

       905.    Nygard came down and gave Jane Doe No. 24 a “tour” of the house.

       906.    The “tour” ended in Nygard’s bedroom.



                                                174
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 175 of 247



       907.    Nygard offered Jane Doe No. 24 some white wine and she accepted.

       908.    Nygard then became aggressive and porn came on the TV screens in the bedroom.

       909.    Nygard then raped Jane Doe No. 24.

       910.    Afterwards, Jane Doe No. 24 tried to leave. She made it outside, but could not get

out of the compound because the gate was locked.

       911.    A car then pulled in through the gate and she ran out of the compound.

       912.    Nygard attempted to contact Jane Doe No. 24 afterwards and invite her to Nygard

Cay.

       913.    She never saw Nygard again.

           25. Jane Doe No. 25

       914.    Jane Doe No. 25 is a German citizen who resides in Germany.

       915.    In 1995, Jane Doe No. 25 was living in Los Angeles, California and was working

as a model.

       916.    Jane Doe No. 25 met Nygard at a club in Hollywood. Nygard cornered her and

began talking with her.

       917.    Nygard told Jane Doe No. 25 that he had his eye on her for a while and wanted her

to model for the Nygard Companies.

       918.    Nygard asked Jane Doe No. 25 to go to lunch with him the next day and she agreed.

       919.    At lunch, Nygard invited Jane Doe No. 25 to come with him to Nygard Cay.

       920.    Jane Doe No. 25 told him she did not feel comfortable traveling with him alone.

Nygard told her to invite some friends.

       921.    Jane Doe No. 25 invited two of her friends and they flew down to Nygard Cay with

Nygard on a commercial flight, paid for by the Nygard Companies.



                                              175
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 176 of 247



       922.    When they arrived at Nygard Cay, Nygard’s personality began to change.

       923.    Nygard would not leave Jane Doe No. 25 and her friends alone and would not allow

them to leave the compound.

       924.    Nygard also began making sexual advances toward Jane Doe No. 25.

       925.    Jane Doe No. 25 and her friends tried to leave the compound to go sightseeing one

day and the Nygard Companies’ employee who was working the gate, Pam Erickson, would not

allow them to leave.

       926.    Jane Doe No. 25 and her friends began to feel very uncomfortable and like they

were being held captive.

       927.    One night, Jane Doe No. 25 and her friends were able to escape the compound, but

they did not have their clothes or passports with them so they had to return.

       928.    When Nygard found out that they had left the compound without his permission,

he was furious.

       929.    Nygard screamed at Jane Doe No. 25 and her friends and sent them home the next

day on a commercial flight paid for by the Nygard Companies.

       930.    Later that year, Jane Doe No. 25 attended a “pamper party” at Nygard’s Marina Del

Rey home.

       931.    She felt that because she went with friends and there were many other people there

that she would be safe.

       932.    Towards the end of the night Jane Doe No. 25 was upstairs in a room with Nygard

and some others.

       933.    The “pamper party” essentially turned into an orgy.

       934.    Jane Doe No. 25 tried to leave the room but could not get out.



                                               176
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 177 of 247



         935.   Jane Doe No. 25 was given a drink while upstairs and suddenly began to feel very

fuzzy.

         936.   Nygard forced Jane Doe No. 25 down on the bed and sodomized her.

         937.   Each time he thrusted, she vomited. Afterwards, Nygard allowed Jane Doe No. 25

to leave.

         938.   Jane Doe No. 25 did not tell anyone what happened to her because Nygard was

very influential in Los Angeles at the time and she was worried that he would ruin her modeling

career if she came forward.

            26. Jane Doe No. 26

         939.   Jane Doe No. 26 is a Canadian citizen who resides in Canada.

         940.   In approximately 1991, Jane Doe No. 26 was working as model.

         941.   Jane Doe No. 26 met Nygard through a mutual friend who told her that Nygard was

looking for models.

         942.   Nygard came to Jane Doe No. 26’s apartment and approved her for modeling work

with the Nygard Companies.

         943.   Nygard offered Jane Doe No. 26 a high paying job as a model for the Nygard

Companies.

         944.   Nygard told Jane Doe No. 26 that he wanted her to travel with him to the Bahamas

for a modeling photo shoot.

         945.   Jane Doe No. 26 flew to Nassau, the Bahamas with Nygard from Toronto on a

commercial flight, paid for by the Nygard Companies.

         946.   Nygard’s personality began to change after they arrived at Nygard Cay. He became

controlling and abusive to Jane Doe No. 26 and the staff.



                                              177
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 178 of 247



         947.   Jane Doe No. 26 was given her own room, but was not allowed to leave the

compound without Nygard’s permission.

         948.   By this time, Jane Doe No. 26 was terrified of Nygard and did whatever he told her

to do.

         949.   Nygard violently raped Jane Doe No. 26 on multiple occasions during her stay at

Nygard Cay.

         950.   Jane Doe No. 26 was eventually driven to the airport by an employee of the Nygard

Companies, Pam Erickson, and flew home.




                                                                        Pam
                                                                        Erickson




            27. Jane Doe No. 27

         951.   Jane Doe No. 27 is Canadian citizen who resides in Canada.



                                               178
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 179 of 247



       952.    In approximately 1980, Jane Doe No. 27 was working as a model for a modeling

agency.

       953.    The modeling agency selected Jane Doe No. 27 to go to Los Angeles for a beauty

pageant.

       954.    Jane Doe No. 27 was seeking a sponsorship to help pay for the trip.

       955.    Jane Doe No. 27’s mother drove her to Defendants’ Winnipeg office to meet with

Nygard for the purpose of asking for a sponsorship.

       956.    Jane Doe No. 27 met with Nygard in his office while her mother waited outside.

       957.    Jane Doe No. 27 handed Nygard her modeling portfolio and Nygard indicated that

he thought she was beautiful. While looking at the portfolio, he said “nice eyes, nice lips.”

       958.    Nygard asked Jane Doe No. 27 to travel the world with him. She declined.

       959.    Nygard got up and walked over to her, grabbed her left breast, and said “cute you

must be a size 5.” Jane Doe No. 27 was shocked and told Nygard that her mother was outside

waiting for her.

       960.    Jane Doe No. 27 ran outside, but no one was in the office building anymore.

       961.    Both the back and front doors of the building were locked.

       962.    Jane Doe No. 27 began to panic, but eventually found a janitor who had keys to let

her out of the building.

       963.    Jane Doe No. 27’s mother drove her home. Jane Doe No. 27 told her mother what

happened but did not tell anyone else because she did not think anyone would believe her because

of Nygard’s influence in Winnipeg.

            28. Jane Doe No. 28

       964.    Jane Doe No. 28 is a United States citizen.



                                               179
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 180 of 247



       965.    In approximately 2010, Jane Doe No. 28 was working as a model in California.

       966.    Nygard saw a picture of Jane Doe No. 28 and the Nygard Companies flew her to

Toronto to discuss a modeling job.

       967.    Upon arrival, Jane Doe No. 28 took a taxi to Nygard’s home in Toronto.

       968.    When she arrived, Nygard was not there and some other girls showed her to her

room. Many of the girls looked very young to Jane Doe No. 28.

       969.    On her second day at Nygard’s home, Jane Doe No. 28 wanted to explore Toronto,

but Nygard’s security guards would not let her leave the premises.

       970.    Jane Doe No. 28 began to realize that the girls that were staying at Nygard’s home

seemed scared.

       971.    Employees of the Nygard Companies were collecting the girls’ passports so they

could not leave the premises.

       972.    Jane Doe No. 28 pretended that she could not find her passport when they requested

it.

       973.    Jane Doe No. 28 was forced to go out at night with Nygard.

       974.    Nygard took Jane Doe No. 28 to a “swingers club” in Toronto.

       975.    On the second day at the house, Jane Doe No. 28 was in the bathroom at Nygard’s

house when Nygard noticed her.

       976.    Nygard followed into her bedroom and forced himself on Jane Doe No. 28. She

tried to push him away and he forcefully sodomized her, which was very painful.

       977.    Afterwards, Nygard acted as if nothing had happened.

       978.    A few days later, Jane Doe No. 28 was flown to New York City with Nygard and

all the other girls at the house. Jane Doe No. 28 was able to escape the once she got to New York.



                                               180
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 181 of 247



           29. Jane Doe No. 29

        979.   Jane Doe No. 29 is a United States citizen.

        980.   In approximately 1997, Jane Doe No. 29 was in the Bahamas modeling for a

calendar with a large group of models and her modeling sponsor.

        981.   One night, Jane Doe No. 29 was at a casino with the other models and her sponsor.

        982.   Jane Doe No. 29 met Nygard at the casino.

        983.   Jane Doe No. 29’s sponsor told her that Nygard was an influential fashion designed.

        984.   Nygard invited Jane Doe No. 29 to come to Nygard Cay to discuss modeling for

the Nygard Companies.

        985.   Jane Doe No. 29 agreed and went to Nygard Cay.

        986.   A Nygard Companies’ driver picked Jane Doe No. 29 up and drove her to Nygard

Cay.

        987.   When Jane Doe No. 29 arrived, Nygard was not there so she waited in a waiting

area.

        988.   A Nygard Companies’ employee took Jane Doe No. 29 to a bungalow to get a

massage. Jane Doe No. 29 had never had a massage before.

        989.   Afterwards, Nygard came down and they had a brief conversation about modeling

for the Nygard Companies.

        990.   Nygard told Jane Doe No. 29 that he wanted her to model for Defendants’ fashion

line and that he wanted to use her body to design new clothes.

        991.   Nygard’s driver took Jane Doe No. 29 back to her hotel and she later flew home to

the United States.




                                               181
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 182 of 247



       992.      Approximately two months later, Nygard called Jane Doe No. 29 and told her he

had some modeling work for her to do for the Nygard Companies.

       993.      Jane Doe No. 29 booked travel arrangements through the Nygard Companies and a

driver picked her up at the airport.

       994.      The driver took Jane Doe 29 to Nygard Cay and put her bags in Nygard’s bedroom.

       995.      Jane Doe No. 29 went to dinner with Nygard and others that night.

       996.      After dinner, she went to Nygard’s room to get her things. She told Nygard that

she did not want to stay in his room.

       997.      Nygard became offended and aggressive and started making sexual advances.

Nygard raped Jane Doe No. 29.

       998.      The next morning, she moved her things to another room at Nygard Cay.

       999.      Jane Doe No. 29 stayed at Nygard Cay for approximately one week. During that

time period, Nygard entered Jane Doe No. 29’s room without permission on numerous occasions

and raped her.

       1000.     Jane Doe No. 29 eventually went home.

       1001. A month later, Nygard called Jane Doe No. 29 and apologized. He convinced her

to travel to his Marina Del Rey property for a modeling job. The Nygard Companies paid for Jane

Doe No. 29 to fly to California.

       1002. Nygard raped Jane Doe No. 29 while at his Marina Del Rey residence and forced

Jane Doe No. 29 to have sex with him and other women.

       1003. Jane Doe No. 29 confronted Nygard and told her that she wanted to leave, but she

had no money.

       1004. Nygard left $700 in U.S. currency for her in the door and she left.



                                                182
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 183 of 247



       1005. Approximately one month later, Nygard called Jane Doe No. 29 and asked for her

to come to Nygard Cay. He told her that he had a famous photographer working there and he

would be doing photo shoots. He told her that she would get paid for the photo shoot and other

girls would be there with her, which made her feel safer.

       1006. When Jane Doe No. 29 arrived at Nygard Cay, there was a photographer there, but

there was no photo shoot for the Nygard Companies.

       1007. Jane Doe No. 29 spoke to one of the other girls there and discovered that Nygard

made the same false promises to her.

       1008. During her stay there, Nygard once again raped Jane Doe No. 29 on multiple

occasions and also forced her to engage in sexual activity with other girls.

           30. Jane Doe No. 30

       1009. Jane Doe No. 30 is a British citizen who resides in the United Kingdom.

       1010. In approximately 2000, Jane Doe No. 30 was living in Los Angeles and working as

a manager for models and actors.

       1011. Jane Doe No. 30 met Nygard through a client who was a model.

       1012. Nygard invited Jane Doe No. 30 to “pamper parties” at his Marina Del Rey home.

       1013. Jane Doe No. 30 had attended several “pamper parties.”

       1014. During one of the “pamper parties,” Jane Doe No. 30 drank some champagne and

began to feel very strange.

       1015. Jane Doe No. 30 was upstairs with others near the hot tub.

       1016. There was a massage room set up nearby and Jane Doe No. 30 got a massage.

       1017. After the massage, she went to change into her clothes in a bedroom that was used

as a changing room. The bedroom also had a bathroom.



                                                183
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 184 of 247



        1018. When Jane Doe No. 30 came out of the bathroom, the bedroom door had been slid

shut.

        1019. Nygard was standing in the room. He pulled-down his pants, began lubricating

himself, and had an erection.

        1020. He pushed Jane Doe No. 30 onto the bed on all fours and attempted to sodomize

her and briefly penetrated her.

           31. Jane Doe No. 31

        1021. Jane Doe No. 31 is a United States citizen.

        1022. Jane Doe No. 31’s daughter was friends with one of Nygard’s children.

        1023. In 1998, Nygard called Jane Doe No. 31 and invited her and her children to come

stay at Nygard Cay in exchange for a favor she had done for Nygard’s child.

        1024. Nygard also knew that Jane Doe No. 31 was an artist. He told Jane Doe No. 31 that

he wanted to discuss potential art and design opportunities with her for the Nygard Companies at

Nygard Cay.

        1025. While at Nygard Cay, Nygard invited Jane Doe No. 31 to his room under the guise

of discussing artwork and design since Jane Doe No. 31 is an artist. He told Jane Doe No. 31 that

he wanted her to discuss some of the artwork and décor around the Nygard Cay property and get

her opinion about potential artistic changes.

        1026. When she entered his room, Nygard was already seated on the bed and motioned

her to sit next to him, which she did.

        1027. They began discussing art for a few, brief minutes.




                                                184
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 185 of 247



         1028. Nygard suddenly grabbed Jane Doe No. 31’s hand and began to lead her to his

bathroom. Jane Doe No. 31 went with him, believing he was going to show her a piece of art and

get her opinion.

         1029. Instead, Nygard forced Jane Doe No. 31 to her knees.

         1030. Nygard then grabbed her head in his hands and began moving her head back and

forth to force her to give him oral sex. The force and thrust were great enough that Jane Doe No.

31 was choking and struggling to get air.

         1031. Jane Doe No. 31 was afraid he could snap her neck and was attempting to pry his

hands loose.

         1032. Nygard also urinated in Jane Doe No. 31’s mouth.

         1033. Afterwards, Jane Doe No. 31 left the room.

         1034. There were two News Years Eve events that Jane Doe No. 31 was required to go to

since she was staying at Nygard Cay.

         1035. Jane Doe No. 31 was also required to attend dinner every single night. Nygard’s

guests were only able to eat dinner if they joined him at the table and she had to be in his presence

in order to eat.

         1036. While at Nygard Cay, Jane Doe No. 31 saw multiple girls that appeared very young.

            32. Jane Doe No. 32

         1037. Jane Doe No. 32 is a Canadian citizen.

         1038. In 2009, Jane Doe No. 32 was brought to Nygard Cay to a model in a bikini photo

shoot.

         1039. Jane Doe No. 32 stayed at Nygard Cay for three or four nights.




                                                185
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 186 of 247



       1040. During her stay, Nygard invited Jane Doe No. 32 for dinner in a private area and

then invited her and other guests for dancing and drinks.

       1041. Jane Doe No. 32 also met some of Nygard’s “girlfriends” who were living at

Nygard Cay.

       1042. Nygard’s “girlfriends” were very friendly and invited Jane Doe No. 32 for drinks

in a cabana hut.

       1043. Jane Doe No. 32 was provided cocaine and pressured to take it by Nygard’s

“girlfriends.” She was also served two alcoholic beverages.

       1044. Nygard’s “girlfriends” told Jane Doe No. 32 that they were all paid by Nygard for

sex and in exchange, he provided them with a glamourous lifestyle.

       1045. Nygard then entered the room with other men who were his bodyguards.

       1046. Nygard began to touch Jane Doe No. 32’s legs and vaginal area and offered her

money, a glamourous lifestyle, and housing to be his “girlfriend.”

       1047. She looked at the other girls and they looked scared and worried.

       1048. Jane Doe No. 32 turned Nygard down. Nygard appeared frustrated and annoyed.

       1049. Nygard then left with bodyguards while Jane Doe No. 32 went to use the bathroom.

       1050. When she returned, the “girlfriends” gave her another drink.

       1051. Nygard’s “girlfriends” spiked one of Jane Doe No. 32’s drinks with drugs.

       1052. Jane Doe No. 32 blacked out shortly thereafter, even though she did not over-drink

and did cocaine, a stimulant.

       1053. Nygard raped, sexually assaulted, or sexually battered Jane Doe No. 32.

       1054. Jane Doe No. 32 woke-up in the early morning and recalls walking back to her own

hut, even though she was having trouble moving her legs.



                                               186
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 187 of 247



        1055. Jane Doe No. 32 left Nygard Cay pursuant to her previously booked plane ticket.

            33. Jane Doe No. 33

        1056. Jane Doe No. 33 is a United States citizen.

        1057. In 2009, Jane Doe No. 33 was twenty-three years old and was working as a model.

        1058. Jane Doe No. 33 was invited to Nygard Cay to audition for a modeling job with the

Nygard Companies after Nygard had seen pictures of her.

        1059. The Nygard Companies flew Jane Doe No. 33 to Nygard Cay.

        1060. While at Nygard Cay, Nygard coerced Jane Doe No. 33 to have sex with him in

exchange for false promises of a modeling contract.

        1061. Nygard told her that if she did not have sex with him, she would not receive a

modeling contract.

        1062. Nygard also attempted to coerce Jane Doe No. 33 to “recruit” others for Nygard to

have sex with.

            34. Jane Doe No. 34

        1063. Jane Doe No. 34 is a United States Citizen.

        1064. In approximately 2009, Jane Doe No. 34 was working as a model.

        1065. Jane Doe No. 34’s manager took her to Nygard Cay for a photo shoot.

        1066. Jane Doe No. 34 stayed at Nygard Cay for one week.

        1067. Jane Doe No. 34 met Nygard while staying at Nygard Cay. Nygard bragged about

his “girlfriends” and their glamourous lifestyles and made sexually suggestive comments to Jane

Doe No. 34.

        1068. Jane Doe No. 34 had a bad feeling and asked her male friend to sleep in her room

that night for safety.



                                              187
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 188 of 247



        1069. In the middle of the night, Nygard entered her room. He became visibly flustered

when he saw the other man in the room and stated an excuse about looking for something before

abruptly leaving.

        1070. One year later, in approximately 2009, Jane Doe No. 34’s manager forced her to

return to Nygard Cay. She went with her boyfriend for a party.

        1071. While at Nygard Cay, Jane Doe No. 34 went to the bathroom. She did not know

that Nygard was already in the bathroom.

        1072. As Jane Doe No. 34 entered the bathroom, Nygard quickly shut and locked the

door.

        1073. Jane Doe No. 34’s boyfriend saw that Nygard was in the bathroom and began

pounding on the door.

        1074. Jane Doe No. 34 was urinating in the bathroom.

        1075. Nygard stuck his hand in Jane Doe No. 34’s urine stream while she urinated.

           35. Jane Doe No. 35

        1076. Jane Doe No. 35 is a Canadian citizen who resides in Canada.

        1077. In 1986, Jane Doe No. 35 was working as a model for the Nygard Companies. She

modeled the Nygard Companies’ winter clothing line at the Hyatt Regency Hotel in Vancouver,

Canada.

        1078. After the show, Nygard invited Jane Doe No. 35 to come to an “after-show party”

for champagne and strawberries in the penthouse of the Hyatt Regency Hotel.

        1079. When Jane Doe No. 35 arrived at the hotel room, however, there was no party and

Nygard was the only one there. Jane Doe No. 35 quickly left the room.




                                             188
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 189 of 247



       1080. In 1987, approximately five months later, Nygard called Jane Doe No. 35 and

offered her a paid trip to the Bahamas for snorkeling, swimming, dinners, and other amenities.

       1081. Jane Doe No. 35 asked Nygard where she would be staying. Nygard told her that

she would stay at the guest house. Jane Doe No. 35 decided to go because she believed she would

be staying at a guest house.

       1082. Jane Doe No. 35 was picked-up at the airport by a male employee of Defendants

who lived in an anchored boat off coast of Lyford Cay. The man offered her alcohol throughout

the day, including on the way from the airport.

       1083.   When she arrived, she noticed that there was no guest house located at Lyford Cay,

but there was one several miles away.

       1084. When Jane Doe No. 35 asked if she could stay at the guest house several miles

away, Nygard told her that she could not because his parents were staying there. Jane Doe No. 35

reminded Nygard that they established over the phone that she would be staying at the guest house.

       1085. The first day, Jane Doe No. 35 was left to herself while Nygard oversaw

construction at Nygard Cay.

       1086. After sunset, Nygard stripped down in a lit area and showered outside naked for

anyone outside to see.

       1087. Later that night, Jane Doe No. 35 was pretending to sleep on a couch in the living

room so Nygard would leave her alone. Nygard told her she could not sleep there.

       1088. Nygard forced Jane Doe No. 35 to his bedroom. He began making sexual demands,

forced Jane Doe No. 35 to perform oral sex on him, and then raped her.

       1089. Jane Doe No. 35 pleaded with Nygard to leave her alone.




                                                  189
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 190 of 247



        1090. He told Jane Doe No. 35 that she owed him for paying to fly her down to the

Bahamas and that she had to have sex with him.

        1091. The next day, Jane Doe No. 35 ate lunch with Nygard and others.

        1092. Nygard told Jane Doe No. 35 that he regularly played tennis with the chief of police.

Nygard also told her that he paid a lot of money to the Bahamian police and was trying to get the

name of Lyford Cay changed to Nygard Point. Jane Doe No. 35 did not tell anyone what happened

because she was afraid.

        1093. Later that night, Jane Doe No. 35’s bag was loaded into a Nygard Companies’ Jeep

and she was told by the same employee who picked her up from the airport that she was permitted

to leave now. He told her that he had orders to take her somewhere.

        1094. Jane Doe No. 35 was not told where they were going.

        1095. The employee dropped Jane Doe No. 35 off in the middle of nowhere. She walked

until she found a bus stop.

        1096. Jane Doe No. 35 waited on the side of the road in the dark for hours until a bus

finally arrived.

        1097. She took the bus to a Catholic Church in Nassau. The priest charged her $40 to let

her sleep there for the night.

        1098. The next day Jane Doe No. 35 found a hostel to stay at for the remaining seven days

of the initial booking and flew home as originally scheduled.

            36. Jane Doe No. 36

        1099. Jane Doe No. 36 is a Canadian citizen who resides in Canada.




                                               190
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 191 of 247



       1100. In approximately 1988 or 1989, when she was twenty-eight years old, Jane Doe No.

36 met Nygard at the airport in the Bahamas while she was waiting for a flight to Toronto, Canada.

Nygard was on the same flight.

       1101. Jane Doe No. 36 was traveling with a male friend of hers.

       1102. Nygard’s assistant approached Jane Doe No. 36 and invited her to sit in first-class.

Jane Doe No. 36 declined. After the plane landed, Nygard approached Jane Doe No. 36 and

insisted on having the Nygard Companies’ driver drive her home.

       1103. Nygard attempted to impress Jane Doe No. 36 and told her that he owned the

Nygard Companies and was an influential fashion designer. He also told her that he was friends

with the Canadian Prime Minister and was the father of the Free Trade Agreement.

       1104. Nygard insisted that the driver take Jane Doe No. 36 past the Nygard Companies’

Toronto office building so that Jane Doe No. 36 could see it.

       1105. A few weeks later, Nygard invited Jane Doe No. 36 to dinner. At dinner, Nygard

continued to boast about his wealth and influence in the fashion industry.

       1106. Several months later, Nygard called Jane Doe No. 36 and invited her to a concert.

       1107. After the show, the Nygard Companies’ driver was driving Jane Doe No. 36 and

Nygard home when Nygard invited Jane Doe No. 36 for a drink.

       1108. Nygard took Jane Doe No. 36 to the Nygard Companies office building in Toronto.

He brought Jane Doe No. 36 to a hidden living space in the Nygard Companies’ office.

       1109. In order to enter and exit the room, there was keypad with a code.

       1110. Nygard entered the key code and closed the door. There were no door handles or

knobs in the room and the only way out was by entering the key code.




                                               191
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 192 of 247



          1111. Nygard asked Jane Doe No. 36 to make him a sandwich. As she was doing so,

Nygard approached her.

          1112. Nygard called Jane Doe No. 36 a “tease,” ripped her clothes off, and forcefully

raped her.

          1113. When he was finished, Nygard threw a $100 bill at Jane Doe No. 36. Jane Doe No.

36 told him she did not want his money and pleaded with him to let her out of the room.

          1114. Nygard let Jane Doe No. 36 out and she walked through the Nygard Companies’

office building to leave.

          1115. At the exit, there was a Nygard Companies’ security guard who let Jane Doe No.

36 out.

          1116. As she was leaving, Jane Doe No. 36 told the security guard that Nygard raped her.

The security guard did nothing.

          1117. Jane Doe No. 36 was in such a hurry to leave the Nygard Companies’ office that

she left her jacket there.

          1118. Jane Doe No. 36 called the Nygard Companies’ office and told a secretary that she

left her jacket.

          1119. A secretary of the Nygard Companies met Jane Doe No. 36 and delivered her jacket

to her.

          1120. Jane Doe No. 36 told the secretary that Nygard raped her. The secretary reacted as

if she was not surprised.

          1121. Jane Doe No. 36 eventually reported the rape to Toronto police.

          1122. Nygard discovered that someone reported him to Toronto police for rape.




                                                192
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 193 of 247



       1123. Jane Doe No. 36 learned that Nygard’s head of security flew from Los Angeles to

Toronto to find out who reported Nygard.

       1124. Jane Doe No. 36 became scared and intimidated and decided not to press charges.

            37. Jane Doe No. 37

       1125. Jane Doe No. 37 is a Canadian citizen who resides in Los Angeles, California.

       1126. Jane Doe No. 37 is from Winnipeg, Canada where Nygard lived at the time.

       1127. Jane Doe No. 37’s father was in the fur business and sold Nygard furs, which he

used for the Nygard Companies.

       1128. In approximately 1977, when Jane Doe No. 37 was approximately fourteen or

fifteen years old, she worked in her father’s store and frequently saw Nygard there.

       1129. One day Jane Doe No. 37 was at a restaurant in Winnipeg.

       1130. She was waiting line to use the bathroom.

       1131. She noticed Nygard behind her in line.

       1132. When Jane Doe No. 37 went to enter the bathroom, Nygard pushed her in and

closed the door.

       1133. Nygard raped Jane Doe No. 37 in the bathroom. Jane Doe No. 37 was a virgin at

the time.

       1134. Jane Doe No. 37 did not tell anyone because she was afraid, ashamed, and

embarrassed.

       1135. Approximately a few years later, Jane Doe No. 37 was living in London and she

encountered Nygard at a night club.

       1136. Nygard sent Jane Doe No. 37 a drink from across the bar.

       1137. Unknown to Jane Doe No. 37, Nygard spiked the drink with drugs.



                                               193
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 194 of 247



        1138. Jane Doe No. 37 accepted the drink, but kept her distance because she was afraid

of Nygard.

        1139. Jane Doe No. 37 blacked out and woke up in a hotel room with Nygard and another

man.

        1140. Nygard threatened Jane Doe No. 37. He pointed his finger at her and told her “you

better not tell anyone or else. . . .”

        1141. Jane Doe No. 37 never saw Nygard again.

             38. Jane Doe No. 38

        1142. Jane Doe No. 38 is a United States citizen who resides in Los Angeles, California.

        1143. In approximately 1994, Jane Doe No. 38 met Nygard at a party in Los Angeles.

        1144. Nygard told Jane Doe No. 38 that she was beautiful and that she should model for

the Nygard Companies.

        1145. Jane Doe No. 38 was interested in modeling and exchanged information with

Nygard.

        1146. Nygard sent a Nygard Companies’ limo to pick Jane Doe No. 38 up from her

mother’s house.

        1147. The limo took Jane Doe No. 38 to Nygard Marina Del Rey property.

        1148. During the limo ride, videos of Nygard and the Nygard Companies

accomplishments in the fashion industry were playing on television screens.

        1149. After Jane Doe No. 38 arrived at the Marina Del Rey property, Nygard invited her

to go to dinner.

        1150. After dinner, Nygard took Jane Doe No. 38 to a night club.

        1151. Nygard spiked Jane Doe No. 38’s drink with drugs.



                                              194
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 195 of 247



          1152. During the car ride back to the Marina Del Rey property, Nygard put his hand

between Jane Doe No. 38’s legs.

          1153. Jane Doe No. 38 blacked out shortly thereafter.

          1154. She awoke in a bed at the Marina Del Rey property to Nygard raping her. She felt

very “heavy” and could not resist.

          1155. The next morning Jane Doe No. 38 was still feeling very “out of it.”

          1156. Nygard gave Jane Doe No. 38 $300 in U.S. currency and told her that he wanted

her to stay for a party that he was having that night because he wanted her to meet his modeling

contacts.

          1157. Jane Doe No. 38 wanted to leave, but could not get out of the house because all the

doors were locked with keypads.

          1158. Jane Doe No. 38 became very scared and called her friend to come get her.

          1159. Jane Doe No. 38 was worried that her friend could not get into the party because

she was not on the guest list.

          1160. Jane Doe No. 38’s friend arrived at the Marina Del Rey property and told the

Nygard Companies’ security employees at the gate that she was invited to the party by Jane Doe

No. 38.

          1161. The security employees let Jane Doe No. 38 into the residence.

          1162. When Jane Doe No. 38’s friend arrived, there were several scantily clad females

and a man without a shirt on standing in the room.

          1163. Jane Doe No. 38’s friend grabbed Jane Doe No. 38, who was still feeling the effects

of the drugs Nygard had given her, and attempted to leave.




                                                195
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 196 of 247



        1164. They could not get out of the door because they did not have the key code to unlock

it.

        1165. Jane Doe No. 38’s friend demanded the key code from the guests that were in the

room.

        1166. The man told her that Nygard was the only one with the key code.

        1167. Jane Doe No. 38’s friend threatened to call the police if they did not let them leave.

        1168. The man went into another room and when he came back, he told Jane Doe No.

38’s friend that Nygard was busy.

        1169. Jane Doe No. 38’s friend walked into the room that the man had went to.

        1170. She saw a large bed with approximately six people naked in it. Nygard was on top

of someone having sex.

        1171. Jane Doe No. 38’s friend left the room and they waited for Nygard to come out of

the room.

        1172. When Nygard came out, Jane Doe No. 38’s friend threatened to call the police if

Nygard did not enter the key code and let them leave.

        1173. Nygard entered the key code and told Jane Doe No. 38 and her friend to leave with

disgust.

            39. Jane Doe No. 39

        1174. Jane Doe No. 39 is a United States citizen who resides in New York.

        1175. In approximately 2010-2011, Jane Doe No. 39 was walking down the street in New

York City when a woman approached her and told her about a modeling job for the Nygard

Companies’ store.




                                                196
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 197 of 247



       1176. Jane Doe No. 39 took the job and worked as a model at the Nygard Companies’

store for two to three weeks.

       1177. The same woman called Jane Doe No. 39 and told her that Nygard wanted to meet

her.

       1178. The woman offered to have a car pick Jane Doe No. 39 up and drive her to Nygard.

Jane Doe No. 39 accepted.

       1179. The driver of the car offered Jane Doe No. 39 drinks on the way to meet Nygard.

       1180. Jane Doe No. 39 was taken to the Nygard Companies’ corporate headquarters.

       1181. Jane Doe No. 39 was taken to Nygard’s office on the sixth floor of the corporate

headquarters.

       1182. Nygard invited Jane Doe No. 39 to go to dinner with him at the W Hotel. Jane Doe

No. 39 accepted.

       1183. Nygard took Jane Doe No. 39 up to two adjoining rooms at the W Hotel.

       1184. One of the rooms was full of other girls and young woman. Jane Doe No. 39 had

previously met one of the women who was in the room. The woman welcomed Jane Doe No. 39.

       1185. Nygard arrived and told Jane Doe No. 39 to order some food to the room.

       1186. Nygard led Jane Doe No. 39 into the other room.

       1187. The woman that welcomed Jane Doe No. 39 said “have fun” as she closed the door.

       1188. Nygard immediately got out a bottle of lubricant.

       1189. Jane Doe No. 39 became very uncomfortable.

       1190. Jane Doe No. 39 thought about trying to leave, but there were security guards

outside the door.

       1191. Nygard raped Jane Doe No. 39 by digitally penetrating her vagina.



                                             197
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 198 of 247



          1192. Jane Doe No. 39 was fearful where this was headed. She went to the bathroom and

then used the opportunity to run for the door and escape.

          1193. A security guard was outside the door, but he was not able to stop her from fleeing.

             40. Jane Doe No. 40

          1194. Jane Doe No. 40 is a Canadian citizen who resides in Canada.

          1195. Jane Doe No. 40 was hired by the Nygard Companies to be a personal assistant to

Nygard.

          1196. Throughout the years, Jane Doe No. 40 traveled to Defendants’ Nygard Cay and

Marina Del Rey properties on numerous occasions.

          1197. In approximately 2001, Nygard requested that Jane Doe No. 40 travel to Nygard

Cay to assist him.

          1198. The Nygard Companies paid for Jane Doe No. 40 to travel to Nygard Cay.

          1199. During one evening, Jane Doe No. 40 joined Nygard and some other guests for

drinks.

          1200. Nygard spiked Jane Doe No. 40’s drink with drugs.

          1201. Jane Doe No. 40 began to feel ill, so she went to sleep in her room.

          1202. Jane Doe No. 40 woke-up in the morning and her anus was sore.

          1203. Jane Doe No. 40 had knowledge that Nygard had used drugs to sexually assault

women.

          1204. Jane Doe No. 40 confronted Nygard the next morning about why her anus was sore.

          1205. Nygard grabbed Jane Doe No. 40’s arm tightly and told her that if she told anyone

that she would “go in the water.”

          1206. Jane Doe No. 40 understood this as a threat that Nygard would have her killed.



                                                 198
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 199 of 247



        1207. Jane Doe No. 40 got in a taxi as soon as she could and left all her belongings at

Nygard Cay.

        1208. Jane Doe No. 40 never returned to Nygard Cay.

            41. Jane Doe No. 41

        1209. Jane Doe No. 41 is a Bahamian citizen who currently resides in the United States.

        1210. Between 2004 and 2006, Jane Doe No. 41 was approximately eighteen years old,

living in the Bahamas, and was invited by a friend to a “pamper party” at Nygard Cay.

        1211. Upon arrival at Nygard Cay, Jane Doe No. 41 was registered at the ComCor office

where Nygard Companies’ employees took down her contact information and photographed her.

        1212. At some point during the “pamper party,” Nygard came outside to scope out all of

the female party guests and select his target. Nygard noticed Jane Doe No. 41 and instructed one

of the Nygard Companies paid “girlfriends” to bring Jane Doe No. 41 to him and introduce her.

        1213. Nygard met Jane Doe No. 41 and invited her to play poker.

        1214. Nygard made sexual comments to her, including, “I would like my face to be your

toilet” and “I like your butt.”

        1215. Jane Doe No. 41 began speaking to one of Nygard’s paid “girlfriends” who

encouraged her to drink alcohol until she was somewhat “tipsy.” The drinks were served by

Nygard Companies employees.

        1216. Jane Doe No. 41 was invited on the Nygard Companies’ boat, the Lady Hilka.

        1217. Shortly thereafter, Nygard came aboard the boat.

        1218. The “girlfriend” informed Jane Doe No. 41 that Nygard wanted to have sex with

her.

        1219. Nygard then grabbed Jane Doe No. 41 and began undressing her without a word.



                                              199
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 200 of 247



       1220. Jane Doe No. 41 tried to push him away but felt incoherent and too intoxicated to

stop Nygard’s advances.

       1221. Nygard then forced himself on top of Jane Doe No. 41 and raped her. She passed

out.

       1222. When she awoke, she found that the “girlfriend” was in the bed with her and that

Nygard had left $500 on the bedside table as “payment” for “a good time last night,” according to

the “girlfriend.”

       1223. The Nygard Companies’ ComCor employee then arranged for a driver to take Jane

Doe No. 41 home.

       1224. In 2008 or 2009, Jane Doe No. 41 began working at a local club in the Bahamas.

       1225. One evening, Nygard came in with several females. At least one of these females

was one of his “girlfriends.”

       1226. It was apparent to Jane Doe No. 41 that Nygard did not remember raping her.

       1227. As she was serving the group drinks, Nygard physically struck Jane Doe No. 41 on

the butt and made the lewd comment of “nice toilet.”

       1228. After he left, one if his paid “girlfriends” came back into the club and “recruited”

Jane Doe No. 41 by exchanging numbers and asking her to hang out.

       1229. The “girlfriend” invited Jane Doe No. 41 to Nygard Cay for dinner and approved

her to bring a friend if it would help her feel more comfortable.

       1230. After attending the first dinner, Jane Doe No. 41 began attending dinners frequently

as a “filler,” which was an extra body at the table to make sure there were enough dinner guests.

       1231. Approximately 2-4 years later, the same paid “girlfriend” got Jane Doe No. 41 a

job in the kitchen at Nygard Cay because Jane Doe No. 41 desperately needed employment.



                                                200
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 201 of 247



       1232. Jane Doe No. 41 began working in the kitchen and eventually started getting

additional roles and responsibilities around Nygard Cay, to include ComCor.

       1233. When Nygard first saw Jane Doe No. 41 in the role of ComCor, he again

commented on her “nice butt” and in the same conversation, referenced himself as being “a great

boss” in relation to his position with Nygard Companies.

       1234. After working there for some time, Jane Doe No. 41 was in Nygard’s room

performing her duties when Nygard touched her body inappropriately and suggested that in order

to get the overtime she had earned or the raise she was entitled to, she would have to engage in

sexual activity with Nygard.

       1235. Nygard threatened to terminate her employment or withhold her wages if she

refused to have sex with him.

       1236. Jane Doe No. 41, having no other employment options and being the sold

breadwinner for her family, realized she had no other choice.

       1237. She unwillingly and through coercion engaged in a commercial sex act with Nygard

under the fear of losing her job and not being able to provide for her child.

       1238. Nygard began raping Jane Doe No. 41 on a frequent basis while at Nygard Cay and

forced her to defecate in his mouth.

       1239. Knowing her financial need, Nygard also threatened Jane Doe No. 41 to force her

to introduce other women to him. Nygard’s directive was, “the younger, the better.”

       1240. In approximately 2014, Jane Doe No. 41 began traveling with Nygard.

       1241. Jane Doe No. 41 flew with Nygard to New York City, Los Angeles, Ft. Lauderdale,

and other U.S. cities.




                                                201
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 202 of 247



       1242. During these trips, Nygard confiscated her passport and withheld cash from her so

that she could not flee or escape.

       1243. While travelling within the United States, Nygard repeatedly raped Jane Doe No.

41 and forced her to defecate on him.

       1244. While in New York City, Nygard raped Jane Doe No. 41 on more than one

occasion.

       1245. During one of the rapes in New York City, Nygard forcibly penetrated Jane Doe

No. 41’s anus with his finger to remove her stool and consume it.

       1246. In New York City, Jane Doe No. 41 was coerced to engage in “orgies” and invite

other women to participate with Nygard in the “orgies.” Jane Doe No. 41 was often forced to have

sex with multiple partners in a night so that Nygard was able to engage in sexual acts with their

female partners.

       1247. Nygard required Jane Doe No. 41 to attend the “swingers club” with Nygard in

New York City and was driven to the club by the Nygard Companies’ driver. Jane Doe No. 41

was supposed to bring the lube and was kicked out by Nygard when she forgot it. Jane Doe No.

41 had to stand in the freezing cold for hours waiting for Nygard.

       1248. While they traveled, Nygard controlled what Jane Doe No. 41 ate, how much she

exercised, what she wore, and what she did to serve him. He forced her to see plastic surgeons

about liposuction and breast augmentation, although she managed to evade those procedures.

       1249. Sometime between 2014 – 2015, Nygard raped Jane Doe No. 41while they were

staying at the W Hotel in Ft. Lauderdale, Florida. Nygard told her, “if you are here, you have to

do this.”




                                               202
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 203 of 247



       1250. Nygard sent Jane Doe No. 41 to retrieve cash out of his safe when he had important

political contacts over for dinner, or when he needed to pay someone for a sexual act.

       1251. Jane Doe No. 41 witnessed Nygard use this money, paid by the Nygard Companies,

to bribe Bahamian public officials, politicians, or high-ranking police officers. On other occasions,

Jane Doe No. 41 witnessed Nygard offer public officials, politicians, or high-ranking police

officers one of his “girlfriends” in exchange for sexual gratification as payment.

       1252. In 2015, Jane Doe No. 41 left Nygard’s employment after being suspended by

Nygard.

       1253. Fearing for her safety in the Bahamas due to Nygard’s threats, relationships with

known hitmen, and bribes and relationships with politicians and law enforcement, she

subsequently fled from the Bahamas.

           42. Jane Doe No. 42

       1254. Jane Doe No. 42 is a Canadian citizen who resides in Los Angeles, California.

       1255. In approximately 1992, Jane Doe No. 42 was working as a model in Toronto.

       1256. Jane Doe No. 42’s friend told her about a modeling opportunity in California and

invited her to live at a “model house.”

       1257. The “model house” was actually a run-down apartment across from Nygard’s

Marina Del Rey home.

       1258. There were approximately four to six young women living at the “model house.”

       1259. Once per week Nygard gave Jane Doe No. 42 and the other women $100 to

accompany him to a night club and surround him while he was there.

       1260. Jane Doe No. 42 and the other young women had to live off the $100 per week that

they received from Nygard.



                                                203
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 204 of 247



       1261. Jane Doe No. 42 lived at the “model house” for approximately two months.

       1262. While she was there, neither Jane Doe No. 42 nor any of the other young women

did any modeling jobs for the Nygard Companies, as they were promised.

       1263. Jane Doe No. 42 got sick with meningitis while she was at the “model house” so

she traveled home to Toronto.

       1264. Jane Doe No. 42 believed that she had blown her modeling opportunity with the

Nygard Companies.

       1265. Nygard, however, eventually contacted Jane Doe No. 42 and told her that the

Nygard Companies had a new clothing line coming out that he wanted her to model.

       1266. Nygard invited Jane Doe No. 42 to the Nygard Companies’ office in Toronto.

       1267. While at the office, Jane Doe No. 42 tried on some clothing items for Nygard.

       1268. Afterwards, Nygard offered Jane Doe No. 42 a “tour” of the office and showroom.

       1269. Jane Doe No. 42 believed that she was being hired as a model for the Nygard

Companies’ new clothing line.

       1270. At the end of the “tour,” Nygard led Jane Doe No. 42 into a dark room with a hidden

door and immediately closed the door.

       1271. Jane Doe No. 42 became very scared. She began frantically searching for a door

handle to leave, but there was none.

       1272. A short time later, some dim lighting came on. To Jane Doe No. 42’s horror,

Nygard was standing in the room naked and there was a large bed in the middle of the room.

       1273. Nygard pushed Jane Doe No. 42’s face down on the bed and sodomized her.

       1274. After the rape, Nygard put on a robe and acted as if nothing had happened.




                                             204
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 205 of 247



         1275. Jane Doe No. 42 was extremely frightened and pleaded with Nygard to let her out

of the room.

         1276. Nygard opened up the door by punching in a key code and let her out.

         1277. Jane Doe No. 42 ran out of the Nygard Companies’ office as quickly as she could.

         1278. Jane Doe No. 42 bled from her anus for the next several days after the rape.

         1279. Jane Doe No. 42 did not report the rape because she was afraid.

         1280. Nygard contacted Jane Doe No. 42 after the rape and invited her for dinner.

         1281. Jane Doe No. 42 did not respond and never saw Nygard again.

            43. Jane Doe No. 43

         1282. Jane Doe No. 43 is a United States citizen who resides in the United States.

         1283. Jane Doe No. 43 was working as a model.

         1284. In approximately 2003, Jane Doe No. 43 came to Nygard’s Marina Del Rey

property to sign a contract for a modeling job with the Nygard Companies.

         1285. Shortly after signing the contract, Jane Doe No. 43 used the bathroom.

         1286. Nygard followed Jane Doe No. 43 into the bathroom and raped her.

         1287. Jane Doe No. 43 continued to model for the Nygard Companies because she needed

money.

         1288. Nygard attempted to buy Jane Doe No. 43 a vehicle so that she would stay quiet

about the rape.

         1289. Defendants also regularly withheld payment from Jane Doe No. 43 as a means to

control and manipulate her.

         1290. As part of her modeling for the Nygard Companies, Jane Doe No. 43 frequently

traveled with Nygard and his “girlfriends.”



                                               205
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 206 of 247



       1291. Nygard attempted to force Jane Doe No. 43 to “recruit” young girls and woman for

Nygard to have sex with, but Jane Doe No. 43 refused.

            44. Jane Doe No. 44

       1292. Jane Doe No. 44 is a Canadian citizen who resides in Canada.

       1293. Jane Doe No. 44 was part of a child welfare program for indigent youth in

Winnipeg.

       1294. Jane Doe No. 44 frequented an area in Winnipeg where there were a lot of indigent

young people.

       1295. When Jane Doe No. 44 was approximately fourteen years old, she met Nygard

when he approached her in an expensive luxury car.

       1296. Nygard promised that he could fly Jane Doe No. 44 to California to attend

glamorous modeling parties with drugs and alcohol.

       1297. Nygard frequently picked Jane Doe No. 44 up and drove her to the Nygard

Companies’ property in Winnipeg.

       1298. Nygard asked Jane Doe No. 44 her age and she told him that she was fourteen.

       1299. Nygard coerced Jane Doe No. 44 to perform oral sex on him in his car, while parked

behind the Nygard Companies’ warehouse.

       1300. Nygard would become very aggressive during Jane Doe No. 44’s sexual encounters

with him.

       1301. Nygard would pay Jane Doe No. 44 after each occasion in U.S. currency and would

continue to promise her that he could take her to California.

       1302. Nygard would then drop Jane Doe No. 44 off where he picked her up.

       1303. Nygard frequently picked Jane Doe No. 44 up for sex over a two-year period.



                                               206
         Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 207 of 247



            45. Jane Doe No. 45

         1304. Jane Doe No. 45 is a United States citizen that resides in the United States.

         1305. In 2009, Jane Doe No. 45 was approached by a woman who claimed to be a talent

agent.

         1306. The woman told Jane Doe No. 45 that she could be a model and gave Jane Doe No.

45 her business card.

         1307. About a week later, the woman called Jane Doe No. 45 and came to her home.

         1308. She promised Jane Doe No. 45 that she could be a modeling star.

         1309. She told Jane Doe No. 45 that she knew a multi-millionaire, fashion designer that

was looking for models.

         1310. The woman convinced Jane Doe No. 45 to move-in with her and told her she could

introduce her to the fashion designer.

         1311. Jane Doe No. 45 did not know that the woman was not actually a talent agent, but

rather was a “madame” that sex trafficked women.

         1312. Shortly after moving-in with the woman, the woman began to manipulate and

coerce Jane Doe No. 45 with promises of a modeling career and threats of violence to her and her

family if Jane Doe No. 45 did not do what she told her.

         1313.   Beginning in around 2010, the woman took Jane Doe No. 45 to several “pamper

parties” to meet Nygard at his Marina Del Rey property, falsely promising that Nygard would

provide Jane Doe No. 45 with a modeling contract for the Nygard Companies.

         1314. Nygard paid the woman with funds from the Nygard Companies to engage in

commercial sex acts with Jane Doe No. 45.




                                                207
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 208 of 247



        1315. Jane Doe No. 45 told Nygard that she did not want to have sex with him, but Nygard

did not listen.

        1316. Nygard falsely promised Jane Doe No. 45 that he would make her a model. When

Jane Doe No. 45 attempted to resist, Nygard overpowered her and raped her.

        1317. The woman continued to sex traffic Jane Doe No. 45 to Nygard on several other

occasions at his Marina Del Rey property.

        1318. On each occasion, Nygard paid the woman to bring Jane Doe No. 45 to him for

commercial sex acts with funds from the Nygard Companies.

            46. Jane Doe No. 46

        1319. Jane Doe No. 46 is a United States citizen that resides in the United States.

        1320. In approximately 2007, Jane Doe No. 46 was working as a runway model.

        1321. Jane Doe No. 46 was introduced to Nygard through professional contacts in

Hollywood Hills, California. Jane Doe No. 46 wanted to meet Nygard because she was interested

in potential modeling opportunities.

        1322. Nygard offered Jane Doe No. 46 a modeling opportunity in New York City.

        1323. Towards the end of 2007, Nygard flew Jane Doe No. 46 and some others to New

York City on Defendants’ “N-Force” jet.

        1324. Nygard booked Jane Doe No. 46 a room at the W Hotel in New York City through

the Nygard Companies’ corporate travel department.

        1325. Nygard is a regular at the W Hotel in New York City and is well known there.

        1326. Jane Doe No. 46 was given her own room in a suite.

        1327. Jane Doe No. 46 was at the W Hotel for the first day and she he had not yet met

with Nygard about the modeling opportunity he promised her.



                                               208
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 209 of 247



          1328. Jane Doe No. 46 went to sleep in her hotel room at the W Hotel.

          1329. Nygard entered Jane Doe No. 46’s hotel room without her permission while she

was sleeping.

          1330. Nygard sat on the bed and woke Jane Doe No. 46 up.

          1331. He told her she was beautiful and that she should model for the Nygard Companies.

He then began to touch her breast, buttocks, and vaginal area.

          1332. Nygard then requested that Jane Doe No. 46 defecate in his mouth. Jane Doe No.

46 was shocked and refused.

          1333. Nygard became enraged with Jane Doe No. 46’s refusal and began screaming at

her.

          1334. Nygard then forced Jane Doe No. 46 to perform oral sex on him and forced oral sex

upon her.

          1335. Jane Doe No. 46 was terrified.

          1336. After Nygard orgasmed, he again forced Jane Doe No. 46 to perform oral sex on

him a second time before leaving.

E.        The Statute of Limitations Should Be Tolled for All Victims Because Nygard Uses
          Threats and Force to Prevent Victims from Pursuing Their Claims and Engaged in a
          Continuing Conspiracy and Cover-Up With the Nygard Companies.

          1337. Due to extraordinary circumstances and Defendants’ conduct, which prevented, to

the extent applicable, Plaintiffs and the other Class members from bringing their claims, the

applicable statute of limitations is equitably tolled for all Plaintiffs and the other Class members’

claims.

          1338. The general rule is that statutes of limitations are subject to equitable tolling. See

United States v. Locke, 471 U.S. 84, 94 n.10 (1985) (”Statutory filing deadlines are generally



                                                  209
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 210 of 247



subject to the defenses of waiver, estoppel, and equitable tolling.”); Young v. United States, 535

U.S. 43, 49 (2002) (“It is hornbook law that limitations periods are customarily subject to equitable

tolling unless tolling would be inconsistent with the text of the relevant statute.”) (quotation marks

and citations omitted).

       1339. Plaintiffs, to the extent applicable here, pursued their rights diligently and were

impeded because of a combination of force, threats of force, shame, embarrassment, fear, political

and law enforcement corruption, weak laws that are rarely enforced to protect the victim, and

bribery. As a result, to the extent necessary, all applicable statutes of limitations should be

equitably tolled.

       1340. To the extent that Nygard’s victims were unable to pursue their claims, they were

legitimately and justifiably afraid that he would harm and/or retaliate against them if they pursued

any claim against him.

       1341. As discussed herein, Nygard uses his financial resources, political power, and

influence in the Bahamas and elsewhere, and threats of force to intimidate his victims—including

Jane Does 1-46 and the other Class members—and prevent them from coming forward.

       1342. In fact, just recently, Nygard’s attorneys bribed high-level Bahamian police to

determine the identities of victims who were reporting the rapes to officials. There is legitimate

concern that Nygard has attempted or will attempt to do the same in the United States and Canada.

       1343. Further, even after his victims leave his control, Nygard often continues to attempt

to contact them, in an intimidating manner, intending to instill fear in his victims and remind them

of his power and ability to hurt them.

       1344. Due to his power and influence in the Bahamas and worldwide, Nygard’s victims

reasonably believe that he can have them killed if they pursue their claims.



                                                 210
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 211 of 247



        1345. It is widely believed that Nygard pays thugs and/or the Bahamian police to harass

and threaten his victims by slashing their tires, committing arson, threatening to arrest them, and

having them followed.

        1346. Nygard’s intimidation tactics are not limited to the Bahamas.

        1347. Nygard is also believed to have tremendous influence with the Winnipeg police as

well as City officials.

        1348. Nygard also requires many of his victims and witnesses to his crimes to sign non-

disclosure agreements. Nygard regularly uses Defendants’ wealth to sue and/or threaten to sue his

victims and/or witnesses if they come forward to report his crimes.

        1349. Nygard threatens to humiliate and/or destroy his victims’ reputations if they come

forward to report his crimes.

        1350. Nygard threatens to use Defendants’ wealth and influence to destroy his victims’

careers in the modeling industry if they come forward to report his crimes.

        1351. Nygard’s illegal conduct also constitutes a recurring pattern and practice of rape,

sexual assault, and sex trafficking.

        1352. His rape, sexual assault, and sex trafficking have been occurring continuously,

consistently, and systematically since, at least, 1977 in violation of the TVPRA and various other

state and foreign laws.

        1353. Under the continuing violation doctrine, the statute of limitations is tolled for all

victims who have been subjected to his recurring, uniform pattern and practice of sex trafficking,

which includes various Plaintiffs and other Class members.




                                               211
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 212 of 247



       1354. Additionally, Plaintiffs’ claims against Nygard and the Nygard Companies are

tolled because Defendants engaged in a continuing conspiracy to commit rape, sexually assault,

sex traffic, and subsequently cover up their crimes.

       1355. Unnamed third-party recruiters and facilitators, and upper-level executives with the

Nygard Companies conspired with Nygard to conceal his crimes for the benefit of all Defendants.

       1356. Due to Defendants’ efforts in keeping their conspiracy secret, their conspiracy was

only discovered upon the filing of this class action lawsuit. Therefore, the statute of limitations

for Plaintiffs’ and the other Class members’ conspiracy claims is tolled under the discovery rule.

                               CLASS ACTION ALLEGATIONS

       1357. Plaintiffs Jane Does Nos. 1, 3, 4, 5, 6, 10, 11, 13, 19, 37 and 44 bring this action

pursuant to Federal Rule of Civil Procedure 23(b)(3) and 23(c)(4) on behalf of themselves and the

following Class (the “Minor Victim Class”):

       All women who met with Peter J. Nygard in person while they were under eighteen
       years of age: (a) to audition for or to discuss involvement in modeling for any of
       the Nygard Companies; or (b) in a meeting or event facilitated, hosted, or
       underwritten by the Nygard Companies.

       1358. Plaintiffs Jane Does Nos. 7, 8, 9, 12, 14, 15, 16, 17, 18, 20, 21, 22, 23, 24, 25, 26,

27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 38 39, 40, 41, 42, 43, 45, and 46 bring this action pursuant

to Federal Rule of Civil Procedure 23(b)(3) and 23(c)(4) on behalf of themselves and the following

Class (the “Adult Victim Class”):

       All women who met with Peter J. Nygard in person while they were eighteen years
       of age or over: (a) to audition for or to discuss involvement in modeling for any of
       the Nygard Companies; or (b) in a meeting or event facilitated, hosted, or
       underwritten by the Nygard Companies.

       1359. Plaintiff Jane Doe No. 2 brings this action pursuant to Federal Rule of Civil

Procedure 23(b)(3) and 23(c)(4) on behalf of herself and the following Subclass (the “Minor

Victim Recruiter Subclass”):

                                                212
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 213 of 247



       All members of the Minor Victim Class who recruited other women: (a) to audition
       for or to discuss involvement in modeling for any of the Nygard Companies; or (b)
       to attend a meeting or event facilitated, hosted, or underwritten by the Nygard
       Companies.

       1360. Plaintiffs Jane Does Nos. 8 and 12 bring this action pursuant to Federal Rule of

Civil Procedure 23(b)(3) and 23(c)(4) on behalf of herself and the following Subclass (the “Adult

Victim Recruiter Subclass”):

       All members of the Adult Victim Class who recruited other women: (a) to audition
       for or to discuss involvement in modeling for any of the Nygard Companies; or (b)
       to attend a meeting or event facilitated, hosted, or underwritten by the Nygard
       Companies.

       1361. The Classes consist of thousands of women, making joinder impracticable, in

satisfaction of Fed. R. Civ. P. 23(a)(1). The exact size of the Classes and the identities of the

individual Class members are ascertainable through records maintained by the Defendants,

including but not limited to the ComCor database.

       1362. Plaintiffs’ claims are typical of the claims of the other Class and Subclass members

that they respectively seek to represent. The claims of the Plaintiffs and the other Class members

are based on the same legal theories and arise from the same unlawful pattern and practice of

Defendants’ sexual harassment, sex trafficking, and sexual assault.

       1363. There are many questions of law and fact common to the claims of Plaintiffs and

the other Class members, and those questions predominate over any questions that may affect only

individual Class members, within the meaning of Fed. R. Civ. P. 23(a)(2) and (b)(3). Class

treatment of common issues under Fed. R. Civ. P. 23(c)(4) will materially advance the litigation.

       1364. Common questions of fact and law affecting Class members include, but are not

limited to, the following:

               a. Whether Nygard engaged in rape, sexual assault, sexual battery, and/or sex

                   trafficking;

                                               213
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 214 of 247



     b. Whether the Nygard Companies knew or should have known of Nygard’s

        pattern of and propensity for rape, sexual assault, sexual battery, and/or sex

        trafficking;

     c. Whether the Nygard Companies facilitated and/or participated in Nygard’s

        pattern and practice of rape, sexual assault, sexual battery, and/or sex

        trafficking;

     d. Whether Defendants engaged in conduct designed to suppress complaints or

        reports regarding Nygard’s conduct;

     e. Whether        Defendants   violated   the   Trafficking   Victims   Protection

        Reauthorization Act, 18 U.S.C. § 1591(a)(1).

     f. Whether        Defendants   violated   the   Trafficking   Victims   Protection

        Reauthorization Act, 18 U.S.C. § 1591(a)(2).

     g. Whether Defendants conspired to commit violations of the Trafficking Victims

        Protection Reauthorization Act, in violation of 18 U.S.C. § 1594.

     h. Whether Defendants violated California Civil Code § 1708.5 and the common

        law of California by committing sexual battery.

     i. Whether the Nygard Companies aided and abetted the violation of California

        Civil Code § 1708.5 and the common law of California.

     j. Whether Defendants conspired to violate California Civil Code § 1708.5 and

        the common law of California.

     k. Whether Defendants violated Florida Statutes § 794.005, et seq. and the

        common law of Florida by committing sexual battery.




                                      214
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 215 of 247



               l. Whether the Nygard Companies aided and abetted the violation of Florida

                    Statutes § 794.005, et seq. and the common law of Florida.

               m. Whether Defendants conspired to violate Florida Statutes § 794.005, et seq. and

                    the common law of Florida.

               n.   Whether Defendants committed sexual assault and/or sexual battery under

                    Canadian law.

               o. Whether the Nygard Companies aided and abetted the violation of Canadian

                    law.

               p. Whether Defendants conspired to violate Canadian law.

               q. Whether Defendants committed sexual assault and/or sexual battery under U.K.

                    law.

               r. Whether the Nygard Companies aided and abetted the violation of U.K. law.

               s. Whether Defendants conspired to violate U.K. law.

       1365. Absent a class action, most of the Class members would find the cost of litigating

their claims to be cost-prohibitive and will have no effective remedy. The class treatment of

common questions of law and fact is also superior to multiple individual actions or piecemeal

litigation, in that it conserves the resources of the courts and the litigants and promotes consistency

and efficiency of adjudication.

       1366. Plaintiffs will fairly and adequately represent and protect the interests of the other

Class members they respectively seek to represent.           Plaintiffs have retained counsel with

substantial experience in prosecuting complex litigation and class actions. Plaintiffs and their

counsel are committed to vigorously prosecuting this action on behalf of the other Class members




                                                 215
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 216 of 247



and have the financial resources to do so. Neither Plaintiffs nor their counsel have any interests

adverse to those of the other Class members.

                                        CLAIMS ALLEGED

                                               COUNT I

             VIOLATION OF THE TRAFFICKING VICTIM PROTECTION ACT,
                               18 U.S.C. §§ 1591(a)

        1367. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

        1368. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 1, 2, 3, 4, 5, 6,

7, 8, 9, 10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 and on behalf of other Class

and Subclass members they respectively seek to represent.

        1369.   Defendants knowingly used the instrumentalities and channels of interstate and

foreign commerce to facilitate violations of 18 U.S.C. § 1591(a)(1), occurring both in and outside

of the territorial jurisdiction of the United States.

        1370. Defendants’ conduct was in or affecting interstate or foreign commerce for

purposes of the TVPRA.

        1371. Defendants knowingly recruited, enticed, harbored, transported, provided,

obtained, advertised, maintained, patronized, or solicited Jane Does Nos. 1, 2, 3, 4, 5, 6, 10, 11,

13, and 19, as well as other members of the Minor Victim Class, for the purpose of causing those

persons to engage in a commercial sex act, and at the time, these individuals were minors under

the age of eighteen, pursuant to 18 U.S.C. § 1591(a).

        1372. Defendants knowingly recruited, enticed, harbored, transported, provided,

obtained, advertised, maintained, patronized, or solicited Jane Does Nos. 7, 8, 9, 12, 14, 28, 32,

33, 34, 39, 41, 43, 45, and 46 as well as other members of the Adult Victim Class, for the purpose


                                                  216
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 217 of 247



of causing those persons to engage in a commercial sex act, through the use of force, fraud, and/or

coercion, pursuant to 18 U.S.C. § 1591(a).

       1373. Jane Does Nos. 1, 2, 3, 4, 5, 6, 10, 11, 13, and 19, as well as other members of the

Minor Victim Class, did engage in commercial sex acts with Nygard, and, at the time, were under

the age of eighteen years old.

       1374. Jane Does Nos. 7, 8, 9, 12, 14, 28, 32, 33, 34, 39, 41, 43, 45, and 46 as well as other

members of the Adult Victim Class, engaged in commercial sex acts with Nygard or others at

Nygard’s direction, due to Nygard’s use of force, fraud and/or coercion.

       1375. Defendants provided or promised Jane Does Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12,

13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 as well as other Class members, something of

value in exchange for each sexual act.

       1376. Defendants’ conduct has caused Jane Does Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12,

13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 and the other Class members serious and permanent

harm, including, without limitation, physical, psychological, financial, and reputational harm, that

is sufficiently serious, under all the surrounding circumstances, to compel a reasonable person of

the same background and in the same circumstances to perform or to continue performing

commercial sexual activity, in order to avoid incurring that harm.

                                             COUNT II

               PARTICIPATING IN A VENTURE IN VIOLATION OF
         THE TRAFFICKING VICTIM PROTECTION ACT, 18 U.S.C. §§ 1591(a)

       1377. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.




                                                 217
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 218 of 247



       1378. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 1, 2, 3, 4, 5, 6,

7, 8, 9, 10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 and on behalf of other Class

and Subclass members they respectively seek to represent.

       1379. Defendants participated in a venture together, in violation of 18 U.S.C. §

1591(a)(2).

       1380. The Nygard Companies knowingly benefited from, and received value for, their

participation in the venture, in which Nygard, with the Nygard Companies’ knowledge, or in

reckless disregard of the fact, that Nygard would defraud, force, and/or coerce Jane Does Nos. 1,

2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46, as well as other

members of the Classes, some of whom were under the age of eighteen, to engage in commercial

sex acts.

       1381. The Nygard Companies knew, or were in reckless disregard of the fact, that it was

Nygard’s pattern and practice to use the channels and instrumentalities of interstate and foreign

commerce, as well as the Nygard Companies’ resources to entice or recruit young and underage

aspiring female models into commercial sex acts, based upon the promise of lucrative modeling

opportunities or the use of his influence in their favor.

       1382. Nygard and other Nygard Companies’ employees had actual knowledge that they

were facilitating and participating in Nygard’s use of company resources to recruit, entice, coerce,

and/or solicit Jane Does Nos. 1, 2, 3, 4, 5, 6, 10, 11, 13, and 19, as well as other members of the

Minor Victim Class, into commercial sex acts, who, at the time, were under the age of eighteen

years old.

       1383. Nygard and other Nygard Companies’ employees had actual knowledge that they

were facilitating Nygard’s use of company resources to recruit, entice, coerce, and/or solicit Jane



                                                  218
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 219 of 247



Does Nos. 7, 8, 9, 12, 14, 28, 32, 33, 34, 39, 41, 43, 45, and 46, as well as other members of the

Adult Victim Class, into commercial sex acts, through the use of force, fraud, and/or coercion.

       1384. Despite such knowledge, the Nygard Companies paid for, facilitated, and

participated in Nygard’s violations of 18 U.S.C. § 1591, where the Nygard Companies knew, or

were in reckless disregard of the facts that, Nygard would encounter aspiring models seeking to

do business with the Nygard Companies, who were either under the age of eighteen, or coerced,

defrauded, and/or forced to engage in commercial sex acts.

       1385. The Nygard Companies’ employees and/or agents actively participated in the

scheme that led Jane Does Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39,

41, 43, 45, and 46 as well as other members of the Classes, to believe that they would be rewarded

with substantial career-advancing opportunities if they cooperated and acquiesced to Nygard’s

demands.

       1386. This affirmative conduct of the Nygard Companies was committed knowing, or in

reckless disregard of the facts that, Nygard would use Nygard Companies’ money, the promise of

a modeling career, and his influence in the fashion industry, which were things of value, as a means

of defrauding, forcing, and/or coercing sex acts from Jane Does Nos. 7, 8, 9, 12, 14, 28, 32, 33,

34, 39, 41, 43, 45, and 46 as well as other members of the Adult Victim Class.

       1387. Upon information and belief, in exchange for facilitating and covering up Nygard’s

commercial sex acts, the Nygard Companies’ employees progressed in their careers at the Nygard

Companies and received financial benefits therefor.

       1388. Participating in and covering up Nygard’s sexual misconduct was a means of

obtaining success and growth within the Nygard Companies’ hierarchy.




                                                219
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 220 of 247



       1389. The Nygard Companies knowingly benefited financially from Nygard’s sex-

trafficking venture.

       1390. By facilitating Nygard’s commercial sex acts in foreign commerce, the Nygard

Companies enjoyed the promotion and promulgation of the Nygard Companies’ projects

internationally.

       1391. Nygard is the face of the Nygard Companies, and his presence and promotion in

foreign commerce brought exposure and prestige to the Nygard Companies.

       1392. The Nygard Companies facilitated Nygard’s commercial sex acts in foreign

commerce to obtain the enormous publicity that Nygard garnered by promoting the Nygard

Companies’ products internationally, which financially benefited the Nygard Companies.

       1393. The Nygard Companies also benefited from the services that Nygard’s sex workers

were forced to provide to the Companies including, without limitation, modeling company

clothing for company executives, preparing Nygard for his business meetings, attending business

meetings, developing clothing design ideas, and perpetuating Nygard’s playboy image, which is a

crucial component of the Nygard brand.

       1394. The Nygard Companies’ brand also benefited financially from the promotion and

advertisement of “pamper parties,” Nygard Cay, and Peter Nygard’s playboy persona by

promoting them on the Nygard Companies’ website.

       1395. The Nygard Companies also used “pamper parties” at the Nygard Cay, Bahamas

and the Marina Del Ray, California locations to promote their products and brands.

       1396. The Nygard Companies also used the World Headquarters and New York

apartment above the World Headquarters for “sex parties” to promote their products and brands.




                                              220
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 221 of 247



       1397. The Nygard Companies’ conduct has caused Jane Does Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9,

10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 and the other members of the Classes

serious harm including, without limitation, physical, psychological, financial, and reputational

harm, that is sufficiently serious, under all the surrounding circumstances, to compel a reasonable

person of the same background and in the same circumstances to perform or to continue

performing commercial sexual activity, in order to avoid incurring that harm.

                                             COUNT III

                 CONSPIRACY TO COMMIT VIOLATION OF THE
             TRAFFICKING VICTIM PROTECTION ACT, 18 U.S.C. §§ 1594

       1398. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1399. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 1, 2, 3, 4, 5, 6,

7, 8, 9, 10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 and on behalf of other Class

and Subclass members they respectively seek to represent.

       1400. The Nygard Companies conspired, by agreement or understanding, to further

Nygard’s unlawful plan and/or purpose to commit illegal commercial sex acts with Jane Does Nos.

1-10 and other Class members.

       1401. The Nygard Companies committed overt acts in furtherance of the agreement or

understanding by playing an active role in recruiting, enticing, coercing, and inducing Jane Does

Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 and other

members of the Classes, through promises of lucrative modeling opportunities and connections

and influence that would substantially advance their careers.

       1402. The Nygard Companies’ participation in the furtherance of Nygard’s illegal sex

trafficking plan and/or purpose was intentional and/or willful and, therefore, the Nygard

                                                 221
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 222 of 247



Companies intentionally and/or willfully caused Nygard’s commission of the sex acts with Jane

Does Nos. 1-10 and other Class members in its affirmative acts supporting Nygard.

       1403. The Nygard Companies knew that their acts and conduct supporting and facilitating

Nygard would lead to unlawful commercial sex acts by Nygard with young women and children,

who were aspiring models, including Jane Does Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 19,

28, 32, 33, 34, 39, 41, 43, 45, and 46 and other members of the Classes.

       1404. The Nygard Companies’ conspired with Nygard through their affirmative acts and

provided substantial support to Nygard committing commercial sex acts upon Jane Does Nos. 1,

2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 and other members

of the Classes.

       1405. The Nygard Companies’ conduct has caused Jane Does Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9,

10, 11, 12, 13, 14, 19, 28, 32, 33, 34, 39, 41, 43, 45, and 46 and other members of the Classes

serious harm, including, without limitation, physical, psychological, financial, and reputational

harm, that is sufficiently serious, under all the surrounding circumstances, to compel a reasonable

person of the same background and in the same circumstances to perform or to continue

performing commercial sexual activity in order to avoid incurring that harm.

                                             COUNT IV

  SEXUAL BATTERY IN VIOLATION OF CALIFORNIA CIVIL CODE § 1708.5 AND
                           COMMON LAW

       1406. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1407. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 9, 17, 21, 24,

25, 29, 30, 38, 43, and 45 and on behalf of other Class and Subclass members they respectively

seek to represent.

                                                 222
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 223 of 247



       1408. Nygard intentionally committed sexual battery and/or intentionally caused other

individuals to commit sexual battery on Jane Doe Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45and

other members of the Classes in the State of California in violation of California law.

       1409. Nygard acted with the intent to cause a harmful and offensive contact with an

intimate part of Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45, as well as other

members of the Classes, and a sexually offensive contact directly or indirectly resulted.

       1410.    Nygard acted with the intent to cause a harmful and offensive contact with Jane

Plaintiffs Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45, as well as other members of the

Classes, by use of his intimate part and a sexually offensive contact directly or indirectly resulted.

       1411. Nygard also acted to cause an imminent apprehension or fear of a harmful and

offensive contact with Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45’s, as well

as other members of the Classes’, intimate parts.

       1412. Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45and other members

of the Classes did not consent to Nygard’s harmful and offensive contact and/or were coerced in

to such harmful and offensive contact.

       1413. Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 and other members

of the Classes were harmed and/or offended by Nygard’s conduct.

       1414. Nygard’s conduct has caused Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30,

38, 43, and 45and other members of the Classes serious and permanent harm and/or damages,

including, without limitation, physical, psychological, emotional, financial, and reputational harm.




                                                 223
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 224 of 247



                                             COUNT V

           AIDING AND ABETTING IN VIOLATION OF CALIFORNIA LAW

       1415. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1416. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 9, 17, 21, 24,

25, 29, 30, 38, 43, and 45 and on behalf of other Class and Subclass members they respectively

seek to represent.

       1417. The Nygard Companies knowingly aided and abetted, facilitated, and enabled

Nygard’s sexual battery of Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45and other

members of the Classes, occurring in the State of California in violation of California law.

       1418. The Nygard Companies knew, or should have known, that Nygard’s conduct

constituted a breach of duty and/or tortious conduct.

       1419. The Nygard Companies knowingly gave substantial assistance or encouragement

to Nygard to commit a breach of duty and/or tortious conduct.

       1420. The Nygard Companies knowingly gave substantial assistance to Nygard in

accomplishing his breach of duty and/or tortious conduct and the Nygard Companies’ conduct,

separately considered, constitutes a breach of duty to Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38,

43, and 45 and other members of the Classes.

       1421. The Nygard Companies, through Nygard and other Nygard Companies’ employees,

had actual knowledge that they were providing substantial assistance by facilitating, aiding and

abetting, and participating in Nygard’s use of company resources to commit sexual battery against

Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 and other members of the Classes.




                                                 224
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 225 of 247



       1422. Despite such knowledge, the Nygard Companies paid for, facilitated, and aided and

abetted Nygard’s sexual battery of Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 and

other members of the Classes.

       1423. The Nygard Companies’ employees knowingly facilitated and aided and abetted

Nygard’s sexual battery of Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 and other

members of the Classes because they believed that they would be rewarded with substantial career-

advancing opportunities if they cooperated and acquiesced to Nygard’s demands.

       1424. This affirmative conduct of the Nygard Companies was committed knowing, or in

reckless disregard of the facts that, Nygard would use the Nygard Companies’ money and brand,

the promise of a modeling career, and his influence in the fashion industry to commit sexual battery

against Jane Doe Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 and other members of the Classes.

       1425. In exchange for facilitating, aiding and abetting, and covering up Nygard’s sexual

battery of Jane Doe Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 and other members of the Classes,

the Nygard Companies’ employees progressed in their careers at the Nygard Companies and

received financial benefits therefor.

       1426. Participating in, aiding and abetting, and covering up Nygard’s sexual misconduct

was a means of obtaining success and growth within the Nygard Companies’ hierarchy.

       1427. Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 and other members

of the Classes have been damaged as a direct result of the Nygard Companies’ conduct.

       1428. The Nygard Companies’ conduct has caused Jane Does Nos. 9, 17, 21, 24, 25, 29,

30, 38, 43, and 45and other members of the Classes serious and permanent harm and/or damage,

including, without limitation, physical, psychological, emotional, financial, and reputational harm.




                                                225
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 226 of 247



                                            COUNT VI

              CIVIL CONSPIRACY IN VIOLATION OF CALIFORNIA LAW

       1429. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1430. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 9, 17, 21, 24,

25, 29, 30, 38, 43, and 45, and on behalf of other Class and Subclass members they respectively

seek to represent.

       1431. Defendants have participated in a continuing conspiracy to commit rape and/or

sexual battery and to cover-up their conspiracy for over four decades.

       1432. Defendants formed a group of two or more persons and agreed to a common plan

or design to commit tortious acts, including sexual assault and/or sexual battery.

       1433. All Defendants had actual knowledge that sexual assault and/or sexual battery was

planned and concurred in the tortious scheme with knowledge of its unlawful purpose.

       1434. Defendants intended to aid in the commission of the planned tort, including sexual

assault and/or sexual battery.

       1435. Defendants committed numerous wrongful acts, including sexual assault and/or

sexual battery, against Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 30, 38, 43, and 45 and other

members of the Classes occurring in the State of California pursuant to their agreement.

       1436. The Nygard Companies also committed wrongful acts by knowingly luring and

enticing Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45 and other members of the Classes

to locations where Defendants knew Nygard would sexually assault and/or sexually batter them.




                                                 226
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 227 of 247



       1437. The Nygard Companies also committed wrongful and/or overt acts by knowingly

providing Nygard with the resources to sexually assault and/or sexually batter Jane Does Nos. 9,

17, 21, 24, 25, 29, 30, 38, 43, and 45and other members of the Classes.

       1438. The Nygard Companies’ employees carried out the acts and omissions constituting

the alleged conspiracy within their actual or ostensible authority with the Nygard Companies.

       1439. The acts and omissions of the Nygard Companies’ employees were carried out in

and during the course of their employment with the Nygard Companies.

       1440. The Nygard Companies’ employees conspired with Nygard because they believed

that they would be rewarded with substantial career-advancing opportunities if they cooperated

and agreed to Nygard’s demands.

       1441. This affirmative conduct of the Nygard Companies was committed by express

and/or implied agreement that Nygard would use the Nygard Companies’ money and brand, the

promise of a modeling career, and his influence in the fashion industry to commit sexual assault

and/or sexual battery against Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45and

other members of the Classes.

       1442. In exchange for conspiring to facilitate and cover-up Nygard’s sexual assault and/or

sexual battery of Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45and other

members of the Classes, the Nygard Companies’ employees progressed in their careers at the

Nygard Companies and received financial benefits therefor.

       1443. Conspiring with Nygard and covering up his sexual misconduct was a means of

obtaining success and growth within the Nygard Companies’ hierarchy.

       1444. Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30, 38, 43, and 45and other members

of the Classes were damaged as a direct result of Defendants’ agreement.



                                                227
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 228 of 247



       1445. Defendants’ conduct has caused Plaintiffs Jane Does Nos. 9, 17, 21, 24, 25, 29, 30,

38, 43, and 45and other members of the Classes serious and permanent harm and/or damage,

including, without limitation, physical, psychological, emotional, financial, and reputational harm.

                                            COUNT VII

  SEXUAL BATTERY IN VIOLATION OF FLORIDA STATUTES § 794.005, ET. SEQ.
                         AND COMMON LAW

       1446. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1447. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 31 and 41, and

on behalf of other Class and Subclass members they respectively seek to represent.

       1448. Nygard intentionally committed sexual battery and/or intentionally caused other

individuals to commit sexual battery on Jane Does Nos. 31 and 41 and other members of the

Classes in the State of Florida and/or committed acts in the State of Florida that led to their sexual

battery in violation of Florida law.

       1449. Nygard intentionally caused oral, anal, and/or vaginal penetration by, or union with,

the sexual organ of himself or another or the anal or vaginal penetration of Jane Does Nos. 31 and

41 and other members of the Classes by an object.

       1450. Plaintiffs Jane Does Nos. 31 and 41 and other members of the Classes did not

consent to such harmful and offensive contact and/or were coerced into such harmful and offensive

contact.

       1451. Plaintiffs Jane Does Nos. 31 and 41 and other members of the Classes were harmed

and/or damaged by Nygard’s intentional conduct.




                                                 228
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 229 of 247



       1452. Defendants’ conduct has caused Plaintiffs Jane Does Nos. 31 and 41 and other

members of the Classes serious and permanent harm and/or damage, including, without limitation,

physical, psychological, emotional, financial, and reputational harm.

                                              COUNT VIII

              AIDING AND ABETTING IN VIOLATION OF FLORIDA LAW

       1453. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1454. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 31 and 41 and

on behalf of other Class and Subclass members they respectively seek to represent.

       1455. Nygard, the primary wrongdoer, committed numerous underlying violations of law

and/or wrongful acts, including sexual assault and/or sexual battery.

       1456. The Nygard Companies, through Nygard and their upper-level employees, had

actual knowledge of Nygard’s violations of law and/or wrongful acts, including sexual assault

and/or sexual battery.

       1457. Despite this knowledge, the Nygard Companies aided and abetted, facilitated, and

enabled Nygard’s sexual battery of Jane Does Nos. 31 and 41 and other members of the Classes

occurring in the State of Florida and/or committed acts in the State of Florida that led to their

sexual battery in violation of Florida law.

       1458. The Nygard Companies knowingly rendered substantial assistance to Nygard in

committing the wrongdoing.

       1459. The Nygard Companies knowingly rendered substantial assistance to Nygard in

committing the wrongdoing and the Nygard Companies’ conduct, separately considered,

constitutes a breach of duty to Jane Does Nos. 31 and 41 and other members of the Classes.



                                                 229
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 230 of 247



       1460. The Nygard Companies, through Nygard and other Nygard Companies’ employees,

had actual knowledge that they were facilitating, aiding and abetting, and participating in Nygard’s

use of company resources and brand to commit sexual battery against Jane Does Nos. 31 and 41

and other members of the Classes.

       1461. Despite such knowledge, the Nygard Companies paid for, facilitated, and aided and

abetted Nygard’s sexual battery of Jane Does Nos. 31 and 41 and other members of the Classes.

       1462. The Nygard Companies’ employees facilitated and aided and abetted Nygard’s

sexual battery of Jane Does Nos. 31 and 41 and other members of the Classes because they believed

that they would be rewarded with substantial career-advancing opportunities if they cooperated

and acquiesced to Nygard’s demands.

       1463. This affirmative conduct of the Nygard Companies was committed knowing, or in

reckless disregard of the facts, that Nygard would use the Nygard Companies’ money and brand,

the promise of a modeling career, and his influence in the fashion industry to commit sexual battery

against Jane Does Nos. 31 and 41 and other members of the Classes.

       1464. In exchange for facilitating, aiding and abetting, and covering up Nygard’s sexual

battery of Jane Does Nos. 31 and 41 and other members of the Classes, the Nygard Companies’

employees progressed in their careers at the Nygard Companies and received financial benefits

therefor.

       1465. Participating in, aiding and abetting and covering up Nygard’s sexual misconduct

was a means of obtaining success and growth within the Nygard Companies’ hierarchy.

       1466. Plaintiffs Jane Does Nos. 31 and 41 and other members of the Classes have been

damaged as a direct result of the Nygard Companies’ conduct.




                                                230
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 231 of 247



       1467. The Nygard Companies’ conduct has caused Jane Does Nos. 31 and 41 and other

members of the Classes serious and permanent harm and/or damages, including, without

limitation, physical, psychological, emotional, financial, and reputational harm.

                                            COUNT IX

                CIVIL CONSPIRACY IN VIOLATION OF FLORIDA LAW

       1468. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1469. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 31 and 41 and

on behalf of other Class and Subclass members they respectively seek to represent.

       1470. Defendants have participated in a continuing conspiracy to commit rape and/or

sexual battery and to cover-up their conspiracy for over four decades.

       1471. Defendants formed a group of two or more parties and agreed to a common plan or

design to commit unlawful acts and/or to do lawful acts by unlawful means, including sexual

assault and/or sexual battery.

       1472. Defendants possessed a peculiar power of coercion by virtue of their combination,

which an individual acting alone does not possess.

       1473. All Defendants had actual knowledge that sexual assault and/or sexual battery was

planned and concurred in the tortious scheme with knowledge of its unlawful purpose.

       1474. Defendants intended to aid in the commission of the planned tort, including sexual

assault and/or sexual battery.

       1475. Defendants committed numerous wrongful and/or overt acts, including sexual

assault and/or sexual battery, against Jane Does Nos. 31 and 41 and other members of the Classes

occurring in the State of Florida in pursuance of their conspiracy.



                                                 231
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 232 of 247



        1476. The Nygard Companies also committed wrongful and/or overt acts by knowingly

luring and enticing Jane Does Nos. 31 and 41 and other members of the Classes from the State of

Florida to locations where Defendants knew Nygard would sexually assault and/or sexually batter

them.

        1477. The Nygard Companies also committed wrongful and/or overt acts by knowingly

providing Nygard with the resources to sexually assault and/or sexually batter Jane Does Nos. 31

and 41 and other members of the Classes.

        1478. The Nygard Companies’ employees carried out the acts and omissions constituting

the alleged conspiracy within their actual or ostensible authority with the Nygard Companies.

        1479. The acts and omissions of the Nygard Companies’ employees were carried out in

and during the course of their employment with the Nygard Companies.

        1480. The Nygard Companies’ employees conspired with Nygard because they believed

that they would be rewarded with substantial career-advancing opportunities if they cooperated

and agreed to Nygard’s demands.

        1481. This affirmative conduct of the Nygard Companies was committed by express

and/or implied agreement that Nygard would use the Nygard Companies’ money and brand, the

promise of a modeling career, and his influence in the fashion industry to commit sexual battery

against Plaintiffs Jane Does Nos. 31 and 41 and other members of the Classes.

        1482. In exchange for conspiring to facilitate and cover-up Nygard’s rape and/or sexual

battery of Plaintiffs Jane Does Nos. 31 and 41 and other members of the Classes, the Nygard

Companies’ employees progressed in their careers at the Nygard Companies and received financial

benefits therefor.




                                              232
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 233 of 247



       1483. Conspiring with Nygard and covering up his sexual misconduct was a means of

obtaining success and growth within the Nygard Companies’ hierarchy.

       1484. Plaintiffs Jane Does Nos. 31 and 41 and other members of the Classes were

damaged as a result of Defendants’ acts performed pursuant to Defendants’ conspiracy.

       1485. Defendants’ conduct has caused Plaintiffs Jane Does Nos. 31 and 41 and other

members of the Classes serious and permanent harm and/or damages, including, without

limitation, physical, psychological, emotional, financial, and reputational harm.

                                             COUNT X

      SEXUAL ASSAULT AND BATTERY IN VIOLATION OF CANADIAN LAW

       1486. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1487. Plaintiffs bring this Count individually on behalf of Jane Does Nos. 14, 15, 16, 18,

19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44 and on behalf of other Class and Subclass

members they respectively seek to represent.

       1488. Nygard intentionally committed sexual assault and sexual battery and/or

intentionally caused other individuals to commit sexual assault and sexual battery on Jane Does

Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 35, 36, 37, 40, 42, and 44 and other members of the

Classes.

       1489. Nygard’s sexual assault and sexual battery of Jane Does Nos. 14, 15, 16, 18, 19,

20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44 and other members of the Classes occurred in

Canada and/or against Canadian citizens via conduct that largely occurred in Canada.




                                                 233
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 234 of 247



        1490. Nygard intentionally put Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28,

32, 35, 36, 37, 40, 42, and 44 and other members of the Classes in fear of harm by threats, words,

or gestures of a sexual nature without bodily contact.

        1491. Nygard also utilized the intentional application of force against Jane Does Nos. 14,

15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44 and other members of the

Classes and violated their sexual integrity without their consent.

        1492. Nygard acted with the intent to cause a harmful and offensive contact with an

intimate part of Plaintiffs Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37,

40, 42, and 44, as well as other members of the Classes, and a sexually offensive contact directly

or indirectly resulted.

        1493.   Nygard acted with the intent to cause a harmful and offensive contact with Jane

Plaintiffs Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44, as

well as other members of the Classes, by use of his intimate part and a sexually offensive contact

directly or indirectly resulted.

        1494. Nygard also acted to cause an imminent apprehension or fear of a harmful and

offensive contact with Plaintiffs Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35,

36, 37, 40, 42, and 44’s, as well as other members of the Classes’, intimate parts.

        1495. Plaintiff Jane Doe Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40,

42, and 44 and other members of the Classes did not consent to such harmful and offensive contact

and/or were coerced in to such harmful and offensive contact.

        1496. Plaintiff Jane Doe Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40,

42, and 44 and other members of the Classes were harmed and/or damaged by Nygard’s intentional

conduct.



                                                 234
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 235 of 247



       1497. Defendants’ conduct has caused Plaintiff Jane Does Nos. 14, 15, 16, 18, 19, 20, 21,

23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44 and other members of the Classes serious and

permanent harm and/or damages, including, without limitation, physical, psychological,

emotional, financial, and reputational harm.

                                            COUNT XI

            AIDING AND ABETTING IN VIOLATION OF CANADIAN LAW

       1498. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1499. Plaintiffs bring this Count individually on behalf of Jane Doe Nos. 14, 15, 16, 18,

19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44, and on behalf of other Class and Subclass

members they respectively seek to represent.

       1500. The Nygard Companies aided and abetted, facilitated, and enabled Nygard’s sexual

battery of Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44

and other members of the Classes in violation of Canadian law.

       1501. They Nygard Companies aided and abetted, facilitated, and enabled Nygard’s

sexual assault and/or sexual battery of Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28,

32, 35, 36, 37, 40, 42, and 44, in large part, from conduct occurring in and/or originating from

Canada.

       1502. The Nygard Companies knew, or should have known, that Nygard’s conduct

constituted a breach of duty and/or tortious conduct.

       1503. The Nygard Companies knowingly gave substantial assistance or encouragement

to Nygard to commit a breach of duty and/or tortious conduct.




                                                 235
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 236 of 247



       1504. The Nygard Companies knowingly gave substantial assistance to Nygard in

accomplishing his breach of duty and/or tortious conduct and the Nygard Companies’ conduct,

separately considered, constitutes a breach of duty to Jane Does Nos. 14, 15, 16, 18, 19, 20, 21,

23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44 and other members of the Classes.

       1505. The Nygard Companies, through Nygard and other Nygard Companies’ employees,

had actual knowledge that they were facilitating, aiding and abetting, and enabling Nygard’s use

of the Nygard Companies’ resources and brand to commit sexual battery against Jane Doe Nos.

14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44 and other members of the

Classes.

       1506. Despite such knowledge, the Nygard Companies paid for, facilitated, and aided and

abetted Nygard’s sexual battery of Jane Doe Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35,

36, 37, 40, 42, and 44 and other members of the Classes.

       1507. The Nygard Companies’ employees facilitated and aided and abetted Nygard’s

sexual battery of Jane Doe Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42,

and 44and other members of the Classes because they believed that they would be rewarded with

substantial career-advancing opportunities if they cooperated and acquiesced to Nygard’s

demands.

       1508. This affirmative conduct of the Nygard Companies was committed knowing, or in

reckless disregard of the facts that, Nygard would use the Nygard Companies’ money and brand,

the promise of a modeling career, and his influence in the fashion industry to commit sexual battery

against Jane Doe Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44and

other members of the Classes.




                                                236
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 237 of 247



       1509. In exchange for facilitating, aiding and abetting, and covering up Nygard’s sexual

battery of Jane Doe Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44and

other members of the Classes, the Nygard Companies’ employees progressed in their careers at

the Nygard Companies and received financial benefits therefor.

       1510. Participating in, aiding and abetting, and covering up Nygard’s sexual misconduct

was a means of obtaining success and growth within the Nygard Companies’ hierarchy.

       1511. Plaintiffs Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37,

40, 42, and 44 and other members of the Classes have been damaged as a direct result of the

Nygard Companies’ conduct.

       1512. The Nygard Companies’ conduct has caused Jane Does Nos. 14, 15, 16, 18, 19, 20,

21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44and other members of the Classes serious and

permanent harm and/or damages, including, without limitation, physical, psychological,

emotional, financial, and reputational harm.

                                            COUNT XII

               CIVIL CONSPIRACY IN VIOLATION OF CANADIAN LAW

       1513. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1514. Plaintiffs bring this Count individually on behalf of Jane Doe Nos. 14, 15, 16, 18,

19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44, and on behalf of other Class and Subclass

members they respectively seek to represent.

       1515. Defendants have participated in a continuing conspiracy to commit rape and/or

sexual battery and to cover-up their conspiracy for over four decades.




                                                 237
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 238 of 247



       1516. Defendants formed a group of two or more persons and acted in concert, by

agreement, with a common design and intention to commit unlawful, acts including sexual assault

and/or sexual battery.

       1517. Defendants were aware of the relevant facts and intended to participate in the

conspiracy.

       1518. Defendants engaged in conduct that was unlawful by carrying out an underlying

tort, including sexual assault and/or battery.

       1519. Defendants engaged in a course of conduct with the predominant purpose of

causing injury to Plaintiffs Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36,

37, 40, 42, and 44 and other members of the Classes, notwithstanding that the conduct might

otherwise be legal.

       1520. Defendants committed numerous wrongful acts, including sexual assault and/or

sexual battery, against Plaintiffs Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35,

36, 37, 40, 42, and 44and other members of the Classes.

       1521. The Nygard Companies also committed wrongful and/or overt acts by knowingly

luring and enticing Jane Does Nos. 14, 15, 16, 18, 19, 20, 23, 26, 27, 28, 35, 36, 37, 40, 42, and

44and other members of the Classes to locations where Defendants knew Nygard would sexually

assault and/or sexually batter them.

       1522. The Nygard Companies also committed wrongful and/or overt acts by knowingly

providing Nygard with the resources to sexually assault and/or sexually batter Jane Does Nos. 14,

15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44and other members of the

Classes.




                                                 238
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 239 of 247



       1523. The Nygard Companies’ employees carried out the acts and omissions constituting

the alleged conspiracy within their actual or ostensible authority with the Nygard Companies.

       1524. The acts and omissions of the Nygard Companies’ employees were carried out in

and during the course of their employment with the Nygard Companies.

       1525. Defendants’ conduct was directed towards Plaintiffs Jane Does Nos. 14, 15, 16, 18,

19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44and other members of the Classes.

       1526. Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and

44and other members of the Classes are Canadian citizens that were sexually assaulted and/or

battered by Nygard in Canada and/or the Bahamas due to substantial conduct of Defendants that

occurred in Canada pursuant to and in furtherance of Defendants’ conspiracy.

       1527. The Nygard Companies’ conspiracy with Nygard to sexually assault and/or

sexually batter Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and

44arose and/or formed, in large part, in Canada.

       1528. The Nygard Companies committed substantial wrongful acts in furtherance of

Defendants’ conspiracy in Canada.

       1529. The Nygard Companies’ employees conspired with Nygard because they believed

that they would be rewarded with substantial career-advancing opportunities if they cooperated

and agreed to Nygard’s demands.

       1530. This affirmative conduct of the Nygard Companies was committed knowing, or in

reckless disregard of the facts that, Nygard would use the Nygard Companies’ money and brand,

the promise of a modeling career, and his influence in the fashion industry to commit sexual battery

against Plaintiffs Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42,

and 44and other members of the Classes.



                                                 239
          Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 240 of 247



          1531. In exchange for facilitating and covering up Nygard’s sexual battery of Plaintiffs

Jane Does Nos. 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44and other

members of the Classes, the Nygard Companies’ employees progressed in their careers at the

Nygard Companies and received financial benefits therefor.

          1532. Participating in and covering up Nygard’s sexual misconduct was a means of

obtaining success and growth within the Nygard Companies’ hierarchy.

          1533. Given the circumstances, Defendants should have known that injury was likely to

result.

          1534. Plaintiffs Jane Does Nos. 14, 15, 16, 18, 19, 20, 21, 23, 26, 27, 28, 32, 35, 36, 37,

40, 42, and 44and other members of the Classes were damaged as a direct result of Defendants’

agreement.

          1535. Defendants’ conduct has caused Plaintiffs Jane Does Nos. 14, 15, 16, 18, 19, 20,

21, 23, 26, 27, 28, 32, 35, 36, 37, 40, 42, and 44and other members of the Classes serious and

permanent harm, including, without limitation, physical, psychological, emotional, financial, and

reputational harm.

                                            COUNT XIII

             SEXUAL ASSAULT AND BATTERY IN VIOLATION OF U.K. LAW

          1536. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

          1537. Plaintiffs bring this Count individually on behalf of Jane Doe Nos. 22 and 37, and

on behalf of other Class and Subclass members they respectively seek to represent.

          1538. Nygard intentionally committed rape, sexual assault, and/or sexual battery and/or

intentionally caused other individuals to commit rape, sexual assault, and/or sexual battery on Jane



                                                 240
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 241 of 247



Doe Nos. 22 and 37 and other members of the Classes in the United Kingdom in violation of U.K.

law.

       1539.      Nygard acted with the intent to cause a harmful and offensive contact that was

sexual in nature against Plaintiffs Jane Does Nos. 22 and 37, as well as other members of the

Classes, and a sexually offensive contact directly or indirectly resulted.

       1540.      Nygard also acted to cause an imminent apprehension or fear of a harmful and

offensive contact that was sexual in nature with Plaintiffs Jane Does Nos. 22 and 37’s, as well as

other members of the Classes’, intimate parts.

       1541. Plaintiff Jane Doe Nos. 22 and 37 and other members of the Classes did not consent

to such harmful and offensive sexual contact and/or were coerced in to such harmful and offensive

sexual contact.

       1542. Nygard did not reasonably believe that Jane Doe Nos. 22 and 37 and other members

of the Classes consented to the harmful and offensive sexual contact.

       1543. Plaintiff Jane Doe Nos. 22 and 37 and other members of the Classes were harmed

and/or damaged by Nygard’s intentional conduct.

       1544. Defendants’ conduct has caused Plaintiff Jane Does Nos. 22 and 37 and other

members of the Classes serious and permanent harm, including, without limitation, physical,

psychological, emotional, financial, and reputational harm.

                                           COUNT XIV

                   AIDING AND ABETTING IN VIOLATION OF U.K. LAW

       1545. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.




                                                 241
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 242 of 247



       1546. Plaintiffs bring this Count individually on behalf of Jane Doe Nos. 22 and 37 and

on behalf of other Class and Subclass members they respectively seek to represent.

       1547. The Nygard Companies aided and abetted Nygard’s sexual battery of Jane Does

Nos. 22 and 37 and other members of the Classes in violation of U.K. law.

       1548. The Nygard Companies knew, or should have known, that Nygard’s conduct

constituted a tortious and/or criminal conduct.

       1549. The Nygard Companies knowingly gave substantial assistance, solicited, and/or

incited Nygard to commit tortious and/or criminal conduct.

       1550. The Nygard Companies’ conduct, separately considered, constitutes a breach of

duty and/or tortious conduct against Jane Does Nos. 22 and 37 and other members of the Classes.

       1551. The Nygard Companies, through Nygard and other Nygard Companies’ agents

ande/or employees, had actual knowledge that they were participating in Nygard’s use of the

Nygard Companies’ resources and brand to commit rape, sexual battery, and/or sexual assault

against Jane Doe Nos. 22 and 37 and other members of the Classes.

       1552. Despite such knowledge, the Nygard Companies paid for, solicited, incited, and

aided and abetted Nygard’s sexual battery of Jane Doe Nos. 22 and 37 and other members of the

Classes.

       1553. The Nygard Companies’ employees and/or agents aided and abetted Nygard’s

sexual battery of Jane Doe Nos. 22 and 37 and other members of the Classes because they believed

that they would be rewarded with substantial career-advancing opportunities if they cooperated

and acquiesced to Nygard’s demands.

       1554. This affirmative conduct of the Nygard Companies was committed knowing, or in

reckless disregard of the facts that, Nygard would use the Nygard Companies’ money and brand,



                                                  242
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 243 of 247



the promise of a modeling career, and his influence in the fashion industry to commit rape, sexual

battery, and/or sexual assault against Jane Doe Nos. 22 and 37 and other members of the Classes.

       1555. In exchange for aiding and abetting and covering up Nygard’s rape, sexual battery,

and/or sexual assault of Jane Doe Nos. 22 and 37 and other members of the Classes, the Nygard

Companies’ employees and/or agents progressed in their careers at the Nygard Companies and

received financial benefits therefor.

       1556. Participating in and covering up Nygard’s sexual misconduct was a means of

obtaining success and growth within the Nygard Companies’ hierarchy.

       1557. Plaintiffs Jane Does Nos. 22 and 37 and other members of the Classes have been

damaged as a direct result of the Nygard Companies’ conduct.

       1558. The Nygard Companies’ conduct has caused Jane Does Nos. 22 and 37 and other

members of the Classes serious and permanent harm, including, without limitation, physical,

psychological, emotional, financial, and reputational harm.

                                            COUNT XV

                   CIVIL CONSPIRACY IN VIOLATION OF U.K. LAW

       1559. Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1-1367, as if fully set forth in this Count.

       1560. Plaintiffs bring this Count individually on behalf of Jane Doe Nos. 22 and 27 and

on behalf of other Class and Subclass members they respectively seek to represent.

       1561. Defendants have participated in a continuing conspiracy to commit rape and/or

sexual battery and to cover-up their conspiracy for over four decades.

       1562. Defendants formed a group of two or more persons and agreed to a common plan

or design to commit tortious acts including rape and/or sexual battery.



                                                 243
       Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 244 of 247



       1563. Defendants took concerted action and/or committed numerous wrongful and/or

overt acts against Plaintiffs Jane Does Nos. 22 and 37 and other members of the Classes in the

United Kingdom pursuant to their agreement.

       1564. The Nygard Companies also committed wrongful and/or overt acts by knowingly

luring and enticing Jane Does Nos. 22, and 37 and other members of the Classes to locations where

Defendants knew Nygard would sexually assault and/or sexually batter them.

       1565. The Nygard Companies also committed wrongful and/or overt acts by knowingly

providing Nygard with the resources to sexually assault and/or sexually batter Jane Does Nos. 22,

and 37 and other members of the Classes.

       1566. The Nygard Companies’ employees carried out the acts and omissions constituting

the alleged conspiracy within their actual or ostensible authority with the Nygard Companies.

       1567. The acts and omissions of the Nygard Companies’ employees were carried out in

and during the course of their employment with the Nygard Companies.

       1568. The dominant purpose of Defendants’ conspiracy was to damage Jane Does Nos.

22 and 37 and other members of the Classes and Defendants did actually damage Jane Does Nos.

22 and 37 and other members of the Classes.

       1569. Defendants intended to damage Jane Does Nos. 22 and 37 and other members of

the Classes.

       1570. The Nygard Companies’ employees conspired with Nygard because they believed

that they would be rewarded with substantial career-advancing opportunities if they cooperated

and agreed to Nygard’s demands.

       1571. This affirmative conduct of the Nygard Companies was committed knowing, or in

reckless disregard of the facts that, Nygard would use the Nygard Companies’ money and brand,



                                              244
        Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 245 of 247



the promise of a modeling career, and his influence in the fashion industry to commit sexual battery

against Plaintiffs Jane Does Nos. 22 and 37 and other members of the Classes.

       1572. Upon information and belief, in exchange for facilitating and covering up Nygard’s

sexual battery of Plaintiffs Jane Does Nos. 22 and 37 and other members of the Classes, the Nygard

Companies’ employees progressed in their careers at the Nygard Companies and received financial

benefits therefor.

       1573. Participating in and covering up Nygard’s sexual misconduct was a means of

obtaining success and growth within the Nygard Companies’ hierarchy.

       1574. Plaintiffs Jane Does Nos. 22 and 37 and other members of the Classes were

damaged as a direct result of Defendants’ agreement.

       1575. Defendants’ conduct has caused Plaintiffs Jane Does Nos. 22 and 37 and other

members of the Classes serious and permanent harm, including, without limitation, physical,

psychological, emotional, financial, and reputational harm.

                                   REQUEST FOR RELIEF

       Plaintiffs respectfully request that the Court enter judgment in their favor, and against

Defendants, as follows:

       a.      That the Court certify the Classes, name Plaintiffs as Class Representatives, and

appoint their lawyers as Class Counsel;

       b.      That the Court grant permanent injunctive relief to prohibit Defendants from

continuing to engage in the unlawful acts and practices described herein;

       c.      That the Court award Plaintiffs and the other members of the Classes compensatory,

consequential, general, and nominal damages in an amount to be determined at trial;




                                                245
            Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 246 of 247



            d.     That the Court award punitive or exemplary damages in an amount to be determined

at trial;

            e.     That the Court award to Plaintiffs the costs and disbursements of the action, along

with reasonable attorneys’ fees, costs, and expenses;

            f.     That the Court award pre- and post-judgment interest at the maximum legal rate;

and

            g.     That the Court grant all such other relief as it deems just and proper.

                                             JURY DEMAND

            Plaintiffs demand a trial by jury on all claims so triable.



Dated: April 20, 2020

                                                   By:     /s/ Greg G. Gutzler
                                                           Greg G. Gutzler
                                                           DICELLO LEVITT GUTZLER LLC
                                                           444 Madison Avenue, Fourth Floor
                                                           New York, New York 10022
                                                           Tel.: 646-933-1000
                                                           ggutzler@dicellolevitt.com

                                                           Adam J. Levitt
                                                           Amy E. Keller (pro hac vice)
                                                           DICELLO LEVITT GUTZLER LLC
                                                           Ten North Dearborn Street, SixthFloor
                                                           Chicago, Illinois 60602
                                                           Tel.: 312-214-7900
                                                           alevitt@dicellolevitt.com
                                                           akeller@dicellolevitt.com

                                                           Mark A. DiCello
                                                           Robert F. DiCello (pro hac vice)
                                                           Justin J. Hawal (pro hac vice)
                                                           DICELLO LEVITT GUTZLER LLC
                                                           7556 Mentor Avenue
                                                           Mentor, Ohio 44060
                                                           Tel.: 440-953-8888

                                                     246
Case 1:20-cv-01288-ER Document 30 Filed 04/20/20 Page 247 of 247



                                    mad@dicellolevitt.com
                                    rfdicello@dicellolevitt.com
                                    jhawal@dicellolevitt.com

                                    Lisa D. Haba (pro hac vice)
                                    THE HABA LAW FIRM, P.A.
                                    1220 Commerce Park Drive, Suite 207
                                    Longwood, Florida 32779
                                    Tel.: 844-422-2529
                                    lisahaba@habalaw.com

                                    Counsel for Plaintiffs and the Proposed
                                    Classes




                              247
